Exhibit 10.1

 

EXECUTION VERSION

 

Deal CUSIP Number: 90212TAA9

Facility CUSIP Number: 90212TAB7

 



 

 

CREDIT AGREEMENT

 

among

 

2U, INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

 

Dated as of June 25, 2020

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.
CREDIT SUISSE LOAN FUNDING LLC,
and
GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Bookrunners

 

CREDIT SUISSE LOAN FUNDING LLC,
and
GOLDMAN SACHS BANK USA
as Syndication Agents

 



 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1 DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 47 1.3 Letter of Credit Amounts 49 1.4 Divisions 49 1.5
Rates 50 1.6 Currency Equivalents Generally 50 1.7 Additional Alternate
Currencies 50       SECTION 2 AMOUNT AND TERMS OF REVOLVING COMMITMENTS 51      
2.1 Revolving Commitments 51 2.2 Procedure for Revolving Loan Borrowing 52 2.3
Fees 52 2.4 Termination or Reduction of Revolving Commitments 53 2.5 L/C
Commitment 53 2.6 Procedure for Issuance, Amendment, Renewal, Extension of
Letters of Credit; Certain Conditions 54 2.7 Fees and Other Charges; Role of
Issuing Lender; Applicability of ISP and UCP 55 2.8 L/C Participations 56 2.9
Reimbursement Obligation of the Borrower 57 2.10 Obligations Absolute 58 2.11
Letter of Credit Payments 58 2.12 Applications; Issuer Documents 59 2.13
Defaulting Lenders 59 2.14 Incremental Facilities 62 2.15 Incremental Equivalent
Term Debt 66 2.16 Extensions of Loans 66       SECTION 3 GENERAL PROVISIONS
APPLICABLE  TO LOANS AND LETTERS OF CREDIT 68       3.1 Optional Prepayments 68
3.2 Mandatory Prepayments 68 3.3 Conversion and Continuation Options 69 3.4
Limitations on Tranches 69 3.5 Interest Rates and Payment Dates 70 3.6
Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several 70 3.7 Changed Circumstances 71 3.8 Pro Rata
Treatment; Application of Payments; Payments 73

 



  

 

 

3.9 Requirements of Law 74 3.10 Taxes 76 3.11 Indemnity 80 3.12 Change of
Lending Office 81 3.13 Replacement of Lenders 81 3.14 Evidence of Debt 82 3.15
Illegality 82       SECTION 4 REPRESENTATIONS AND WARRANTIES 83       4.1
Financial Condition 83 4.2 No Change 83 4.3 Corporate Existence; Compliance with
Law 83 4.4 Power; Authorization; Enforceable Obligations 83 4.5 No Legal Bar 84
4.6 Litigation 84 4.7 Education Law Matters 84 4.8 Ownership of Real Property;
Liens 85 4.9 Intellectual Property 85 4.10 Taxes 86 4.11 Federal Regulations 86
4.12 Labor Matters 86 4.13 ERISA 87 4.14 Investment Company Act; Other
Regulations 87 4.15 Subsidiaries 87 4.16 Use of Proceeds 87 4.17 Environmental
Matters 88 4.18 Accuracy of Information, etc. 89 4.19 Security Documents 89 4.20
Solvency 89 4.21 Reserved 90 4.22 Anti-Terrorism Laws 90 4.23 OFAC 90 4.24
Anti-Corruption Laws 90       SECTION 5 CONDITIONS PRECEDENT 90       5.1
Conditions to Effectiveness 90 5.2 Conditions to Each Extension of Credit 91    
  SECTION 6 AFFIRMATIVE COVENANTS 92       6.1 Financial Statements 92 6.2
Certificates; Other Information 93 6.3 Payment of Taxes 95 6.4 Compliance with
Educational Law 95 6.5 Maintenance of Existence; Compliance 95

 



  

 

 

6.6 Maintenance of Property; Insurance 95 6.7 Inspection of Property; Books and
Records; Discussions 96 6.8 Notices 96 6.9 Environmental Laws. 96 6.10
Post-Closing; Additional Collateral, etc. 97 6.11 Further Assurances 99 6.12
[Reserved 99 6.13 Use of Proceeds 99 6.14 Designation of Subsidiaries 100 6.15
Anti-Terrorism Law; Anti-Money Laundering; Foreign Corrupt Practices Act 100
6.16 Post-Closing Deliveries 101       SECTION 7 NEGATIVE COVENANTS 102      
7.1 Financial Condition Covenants 102 7.2 Indebtedness 102 7.3 Liens 105 7.4
Fundamental Changes 108 7.5 Disposition of Property 109 7.6 Restricted Payments
111 7.7 Investments 113 7.8 Optional Payments and Modifications of Certain
Documents 116 7.9 Transactions with Affiliates 117 7.10 Issuance of Qualified
Capital Stock 117 7.11 Reserved 117 7.12 Changes in Fiscal Periods; Accounting
Changes 117 7.13 Negative Pledge Clauses 118 7.14 Clauses Restricting Subsidiary
Distributions 119 7.15 Lines of Business 119       SECTION 8 EVENTS OF DEFAULT
120       8.1 Events of Default 120 8.2 Equity Cure 123       SECTION 9 THE
AGENTS 124       9.1 Appointment 124 9.2 Delegation of Duties 124 9.3
Exculpatory Provisions 124 9.4 Reliance by Administrative Agent 126 9.5 Notice
of Default 126 9.6 Non-Reliance on Agents and Other Lenders 126 9.7
Indemnification 127 9.8 Agent in Its Individual Capacity 127 9.9 Successor
Administrative Agent; Resignation of Issuing Lender 127 9.10 Agents Generally
128

 



  

 

 

9.11 Lender Action 129 9.12 Withholding Taxes 129 9.13 Administrative Agent May
File Proofs of Claim; Credit Bidding 129 9.14 Certain ERISA Matters 131      
SECTION 10 MISCELLANEOUS 132       10.1 Amendments and Waivers 132 10.2 Notices
136 10.3 No Waiver; Cumulative Remedies 138 10.4 Survival of Representations and
Warranties 138 10.5 Payment of Expenses 139 10.6 Successors and Assigns;
Participations and Assignments 140 10.7 Sharing of Payments; Set-off 146 10.8
Counterparts 147 10.9 Severability 147 10.10 Integration 147 10.11 GOVERNING LAW
147 10.12 Submission To Jurisdiction; Waivers 147 10.13 Acknowledgments 148
10.14 Releases of Guarantees and Liens 148 10.15 Confidentiality 149 10.16
WAIVERS OF JURY TRIAL 150 10.17 Patriot Act Notice 150 10.18 No Fiduciary
Relationship 150 10.19 Acknowledgement and Consent to Bail-In of Affected
Financial Institutions 150 10.20 Acknowledgement Regarding Any Supported QFCs
151 10.21 Judgment Currency 152

 



  

 

 

SCHEDULES:       1.1 Commitments 1.2(b) Unrestricted Subsidiaries 4.4 Consents,
Authorizations, Filings and Notices 4.9 Intellectual Property 4.15 Subsidiaries
4.19(a) UCC Filing Jurisdictions 4.19(b) Real Property 6.16 Post-Closing
Deliveries 7.2 Existing Indebtedness 7.3 Existing Liens 7.7 Existing Investments
7.14 Clauses Restricting Subsidiary Distributions     EXHIBITS:       A Form of
Assignment and Assumption B Form of Compliance Certificate C Form of Committed
Loan Notice D Form of Guarantee and Collateral Agreement E-1, E-2, E-3 and E-4
Forms of U.S. Tax Compliance Certificates F-1 Form of Term Note F-2 Form of
Revolving Note G Form of Closing Certificate H Form of Intercompany Note I Form
of Solvency Certificate

 



  

 

 

This CREDIT AGREEMENT (this “Agreement”), dated as of June 25, 2020, among 2U,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, and together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC.,
as collateral agent (in such capacity, and together with its successors and
permitted assigns in such capacity, the “Collateral Agent”) and MORGAN STANLEY
SENIOR FUNDING, INC., as Issuing Lender.

 

WHEREAS, the Borrower has requested that the Lenders provide a new senior
secured revolving credit facility which will be used to finance working capital
and for other general corporate purposes of the Borrower and its Subsidiaries,
and the Lenders have agreed to provide such facility on the terms and subject to
the conditions set forth herein;

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

SECTION 1        DEFINITIONS

 

1.1              Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“Accrediting Body”: any non-governmental entity, including institutional and
specialized accrediting agencies, which engages in the granting or withholding
of accreditation of educational institutions, programs or courses in accordance
with standards relating to the performance, operations, financial condition or
academic standards of such institutions, programs or courses.

 

“Acquired Person”: as defined in Section 7.2(n).

 

“Administrative Agent”: as defined in the recitals to this Agreement.

 

“Administrative Agent Parties”: as defined in Section 10.2(c).

 

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

 

“Affiliate”: of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities of the Borrower, by agreement or otherwise.

 

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender and any of their respective Affiliates and the partners,
officers, directors, employees, agents, trustees, advisors or representatives of
the foregoing.

 



 1 

 

 

“Agents”: the collective reference to the Collateral Agent, the Administrative
Agent, the Lead Arrangers and the Syndication Agents, which term shall include,
for purposes of Sections 9 and 10.5 only, the Issuing Lender.

 

“Agreement”: as defined in the recitals to this Agreement.

 

“Agreement Currency”: as defined in Section 10.20.

 

“Alternate Currency”: means, (x) in the case of Revolving Loans, Sterling, (y)
in the case of Letters of Credit, Sterling, and, in each case, each other
currency that is approved in accordance with Section 1.7.

 

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

   Eurodollar Loans   Base Rate Loans  Revolving Loans   3.75%   2.75%

 

“Applicable Percentage”: with respect to any Revolving Lender, the percentage of
the total Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

“Application”: an application and agreement for the issuance or amendment of a
Letter of Credit in the form from time to time in use by an Issuing Lender.

 

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower and each Issuing Lender, substantially in the form
of Exhibit A or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

 



 2 

 

 

“Assignment Effective Date”: as defined in Section 10.6(d).

 

“Authorized Collateral Agent”: as defined in the Guarantee and Collateral
Agreement.

 

“Available Amount”: means, as of any date (the “Determination Date”), a
cumulative amount equal to (without duplication): (a) an amount equal to $25.0
million, plus (b) 50% of Consolidated Net Income beginning on June 1, 2020 to
the end of the most recent fiscal quarter for which financial statements have
been provided pursuant to Section 6.1(a) or (b), plus (c) the cash proceeds of
new public or private equity issuances (other than Disqualified Capital Stock)
of the Borrower or any parent of the Borrower, to the extent the proceeds
thereof are contributed to the Borrower as Qualified Capital Stock (other than
any such Qualified Capital Stock that is designated as a “Cure Amount” in
accordance with the provisions of Section 8.2), plus (d) capital contributions
to the Borrower made in cash or Cash Equivalents and the fair market value of
assets (other than in respect of Disqualified Capital Stock and other than any
Qualified Capital Stock that is designated as a “Cure Amount” in accordance with
the provisions of Section 8.2), plus (e) returns, profits, distributions and
similar amounts received in cash or Cash Equivalents and the fair market value
of assets by the Borrower and its Restricted Subsidiaries on or proceeds of (i)
dispositions of Investments and from repurchases and redemptions of such
Investments from the Borrower and its Restricted Subsidiaries by any Person
(other than the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances that constituted Investments (other than
intercompany Investments), (ii) the sale of its ownership interest in any joint
venture that is not a Subsidiary or of an Unrestricted Subsidiary and (iii) any
distribution from an Unrestricted Subsidiary plus (f) the aggregate amount of
Indebtedness that has been converted into or exchanged for Capital Stock (other
than Disqualified Capital Stock) of the Borrower, plus (g) in the event any
Unrestricted Subsidiary has been redesignated as a Restricted Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, the Borrower or any Restricted Subsidiary,
the fair market value of the Investments of the Borrower or any Restricted
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), minus (h) any amounts thereof used to make Restricted Payments
pursuant to Section 7.6(f) after the Closing Date and prior to the Determination
Date, minus (i) any amounts thereof used to make Investments pursuant to Section
7.7(r) after the Closing Date and prior to the Determination Date and minus (j)
any amounts thereof used to make payments in respect of any Junior Financing
pursuant to Section 7.8 after the Closing Date and prior to the Determination
Date.

 

“Available Incremental Amount”: as defined in Section 2.14(a).

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 



 3 

 

 

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the prime commercial lending rate
published by the Wall Street Journal as the “prime rate”, and (c) the Eurodollar
Rate plus 1.00%.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benchmark” means, initially, LIBOR; provided that if a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to LIBOR or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has become effective pursuant to clause
(i) of Section 3.7(b).

 

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
include a SOFR-Based Rate) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment”: with respect to any replacement of LIBOR
with an Unadjusted Benchmark Replacement for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 



 4 

 

 

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to LIBOR:

 

(a)            in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to LIBOR:

 

(a)           a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

 

(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 



 5 

 

 

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.7(b) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.7(b).

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the recitals to this Agreement.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Building”: a building within the meaning of the Flood Laws or any structure
with at least two walls and a roof or any such structure in the course of
construction.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits or in deposits in the
applicable Alternate Currency, as the case may be, in the interbank eurodollar
market.

 

“Capital Expenditures”: for any period, with respect to any Person, (x) the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a lease under which obligations are Capital
Lease Obligations but excluding any amount representing capitalized interest) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries, and (y) the aggregate of all capitalized technology costs and all
capitalized content development costs of the Borrower and its Subsidiaries, as
reported in the Borrower’s financial statements consistent with past practice
but excluding (a) expenditures made with the proceeds of a Recovery Event, (b)
expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or other Investment permitted hereunder or incurred by
the Person acquired in the Permitted Acquisition or other Investment permitted
hereunder prior to (but not in anticipation of) the closing of such Permitted
Acquisition or other Investment permitted hereunder, (c) expenditures made with
cash proceeds from any issuances of Capital Stock of the Borrower or any
Restricted Subsidiary or contributions of capital made to the Borrower, (d)
capitalized interest in respect of operating or capital leases; (e) the book
value of any asset owned to the extent such book value is included as a non-cash
capital expenditure as a result of reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; and (f) any non-cash amounts reflected as additions to property,
plant or equipment on such Person’s consolidated balance sheet.

 



 6 

 

 

“Capital Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on January 1, 2019.

 

“Capital Leases”: all leases that are required to be, in accordance with GAAP as
in effect on January 1, 2019, recorded as capitalized leases; provided that the
adoption or issuance of any accounting standards after such date will not cause
any lease that was not or would not have been a Capital Lease prior to such
adoption or issuance to be deemed a Capital Lease.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing; provided that Capital Stock shall not include any debt securities
that are convertible into or exchangeable for any of the foregoing Capital Stock
(including, for the avoidance of doubt, any Convertible Bond Indebtedness).

 

“Capped Call Transactions”: (a) one or more call options (or substantively
equivalent derivative transaction) referencing the Borrower’s Capital Stock (or
other securities or property following a merger event or other change of the
Capital Stock of the Borrower) purchased by the Borrower (or a Restricted
Subsidiary) with a strike or exercise price (howsoever defined) initially equal
to the conversion price or exchange price (howsoever defined) of the related
Convertible Bond Indebtedness (subject to rounding) (whether settled in shares,
cash or a combination thereof) and limiting the amount deliverable to the
Borrower (or a Restricted Subsidiary) upon exercise thereof based on a cap or
upper strike price (howsoever defined) and (b) one or more call options (or
substantively equivalent derivative transaction) referencing the Borrower’s
Capital Stock (or other securities or property following a merger event or other
change of the Capital Stock of the Borrower) sold by the Borrower (or a
Restricted Subsidiary substantially concurrently with any purchase by the
Borrower (or a Restricted Subsidiary) of a related call option (or substantively
equivalent derivative transaction) referencing the Borrower’s Capital Stock (or
other securities or property following a merger event or other change of the
Capital Stock of the Borrower), in each case, in connection with the issuance of
Convertible Bond Indebtedness.

 



 7 

 

 

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars (taking the Dollar Equivalent of any amount denominated in
an Alternate Currency), pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 103% of such outstanding L/C Obligations (taking the Dollar
Equivalent of any amount denominated in an Alternate Currency) or the delivery
of a “backstop” Letter of Credit reasonably satisfactory to the relevant Issuing
Lender (and “Cash Collateralization” has a corresponding meaning). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within twenty-four (24) months from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any Lender, any Qualified Counterparty to a Specified
Cash Management Agreement or by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $500.0 million in the case of U.S. banks and $100.0 million (or
the U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks; (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within twenty-four (24)
months from the date of acquisition; (d) repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (b) of this
definition, with respect to securities issued or fully guaranteed or insured by
the United States government or of the type described in clause (b) hereof; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least investment grade by
S&P or Moody’s; (f) securities with maturities of twenty-four months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
assets satisfying the requirements of clauses (a) through (f) or (h), (i), or
(j) of this definition or 90% of the money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA- (or the
equivalent thereof) by S&P and Aaa3 (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $3,000,000,000; (h) marketable
short-term money market and similar securities having a rating of at least P-2
or A-2 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) and in each case maturing within 24 months after the date
of creation thereof; (i) Indebtedness or preferred capital stock issued by
Persons with a rating of “A” or higher from S&P for “A2” or higher from Moody’s
with maturities of twenty-four months or less from the date of acquisition; (j)
Investments with average maturities of twenty-four months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; or (k)
in the case of any Foreign Subsidiary, liquid investments made by such Foreign
Subsidiary in the ordinary course of managing its surplus cash position in
investments of comparable terms and credit quality as those described in clauses
(a) through (j) above.

 



 8 

 

 

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

 

“Cash Management Services”: (a) cash management services, including, without
limitation, treasury, depository, overdraft, electronic funds transfer, treasury
management services (including controlled disbursement services, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services), other demand deposit or operating account
relationships, foreign exchange facilities and other cash management
arrangements and (b) commercial credit, purchasing and debit card, non-card
e-payable services and merchant card services.

 

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.

 

“Change of Control”: an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such Person or its Subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 



 9 

 

 

(b)           a “change of control” or similar provision as set forth in any
indenture or other instrument evidencing any Material Indebtedness of the
Borrower or any Restricted Subsidiary has occurred obligating the Borrower or
any Restricted Subsidiary to repurchase, redeem or repay all or any part of the
Indebtedness provided for therein (excluding, for the avoidance of doubt, any
conversion obligations related thereto).

 

“Class”: means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to
Lenders, those of such Lenders that have Commitments or Loans of a particular
Class.

 

“Closing Date”: June 25, 2020.

 

“Closing Date Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. As of the Closing Date, the aggregate amount of the Closing
Date Revolving Commitments is $50,000,000.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the recitals to this Agreement.

 

“Commitment”: any Term Commitment or Revolving Commitment of any Lender.

 

“Commitment Fee”: as defined in Section 2.3(a).

 

“Commitment Fee Rate”: a rate of 0.375% per annum.

 

“Committed Loan Notice”: a notice of (a) a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurodollar Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.14,
(b) a borrowing consisting of simultaneous Revolving Loans of the same Type and,
in the case of Eurodollar Loans, having the same Interest Period made by each of
the Revolving Lenders pursuant to Section 2.1, (c) a conversion of Loans from
one Type to the other, or (d) a continuation of Eurodollar Loans, pursuant to
Section 3.3, which shall be substantially in the form of Exhibit C or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 



 10 

 

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Group Member within the meaning of Section 4001 of
ERISA or is part of a group that includes any Group Member and that is treated
as a single employer under Section 414 of the Code with any Group Member.

 

“Communications”: as defined in Section 10.2(b).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (1) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that: (2) if, and to
the extent that, the Administrative Agent determines that Compounded SOFR cannot
be determined in accordance with clause (1) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines are substantially consistent with prevailing market convention for
determining Compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time (as a result of amendment or as originally executed)
that are publicly available for review; provided, further, that if the
Administrative Agent decides that any such rate, methodology or convention
determined in accordance with clause (1) or clause (2) is not administratively
feasible for the Administrative Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement.”

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA”: means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus:

 

(a)           the following to the extent deducted (or not excluded) in
calculating such Consolidated Net Income (other than in respect of clauses
(xiii), (xv), (xvi) and (xix)):

 

(i)            Consolidated Interest Expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans and commitment, letter
of credit and administrative fees and charges with respect to the Facilities)
for such period,

 

(ii)           the provision for taxes based on income (or similar taxes in lieu
of income taxes), profits, capital (or equivalents), including federal, state,
local foreign, franchise, excise and similar taxes paid or accrued during such
period,

 

(iii)          depreciation and amortization expense,

 



 11 

 

 

(iv)          [reserved],

 

(v)           all extraordinary, unusual or nonrecurring losses, expenses and
charges,

 

(vi)          any restructuring charges, carve-out costs, severance costs,
integration costs, retention, recruiting, relocation, signing bonuses and
expenses, stock option and other equity-based compensation expenses, accruals or
reserves (including restructuring costs related to Permitted Acquisitions and
other Investments permitted hereunder and adjustments to existing reserves), any
one time expense relating to enhanced accounting function and any losses on
related sales of personal and real property, including any charges and losses
incurred in connection with the closure and/or consolidation of any operational
facilities and existing lines of business of the Borrower and its Restricted
Subsidiaries and any optimization expense and Public Company Costs for such
period,

 

(vii)         [reserved],

 

(viii)        costs and expenses incurred in connection with the Transactions,

 

(ix)          all costs and expenses incurred or paid in connection with
Investments (including Permitted Acquisitions) and Dispositions permitted
hereunder whether or not such Investment or Disposition is consummated or occurs
prior to or after the Closing Date,

 

(x)           all costs and expenses incurred in connection with the issuance,
prepayment or amendment or refinancing of Indebtedness permitted hereunder or
issuance of Capital Stock,

 

(xi)          other expenses of the Borrower and its Restricted Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period,

 

(xii)          the aggregate net loss on the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business,

 

(xiii)        (x) pro forma adjustments in the Financial Model to the extent
such amounts, or amounts of similar type and nature to those listed in the
Financial Model, without duplication, continue to be applicable during such
period; and (y) “run rate” cost savings, operating expense reductions, other
operating improvements and initiatives and synergies that are reasonably
anticipated by the Borrower (as reasonably determined by the Borrower in good
faith and certified by a Responsible Officer of the Borrower) to be realized
after any acquisition (including the commencement of activities constituting a
business) or disposition (including the termination or discontinuance of
activities constituting a business), in each case of business entities or of
properties or assets constituting a division or line of business (including,
without limitation, a product line), and/or any other operational change or
similar initiatives or transactions within 12 months after such period, in each
case, whether such action has been taken or is reasonably expected to be taken
(which will be added to Consolidated EBITDA as so projected until fully realized
and calculated on a pro forma basis as though such synergies, cost savings,
operating expense reductions, other operating improvements and initiatives had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (i) for
the avoidance of doubt, with respect to operational changes that are not
associated with any acquisition or disposition, the “run rate” cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies associated with such operational change shall be limited to those that
are reasonably anticipated by the Borrower to be realized after the date on
which such operational change is planned or otherwise identified by the Borrower
in good faith within 12 months after such period, (ii) to the extent that such
cost savings, operating expense reductions, other operating improvements and
initiatives and synergies are no longer anticipated by the Borrower to be
realized following the relevant acquisition, disposition or operational change
or, in the case of operational changes that are not associated with an
acquisition or disposition, after the date on which such operational change is
planned or otherwise identified by the Borrower in good faith, in each case,
within 12 months after such period, such amounts shall no longer be added back
to Consolidated EBITDA and (iii) amounts added back to Consolidated EBITDA
pursuant to subclause (y) of this clause (xiii) shall not, in the aggregate,
exceed 25% of Consolidated EBITDA for any four fiscal quarter period (determined
after giving effect thereto),

 



 12 

 

 

(xiv)        (i) the amount of payments made to option holders, stock holders or
restricted stock unit holders of Borrower in connection with, or as a result of,
any distribution being made to shareholders of such person, which payments are
being made to compensate such option holders as though they were shareholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted in the Loan Documents, and (ii) directors’ fees and expenses
paid or accrued by Borrower or its Restricted Subsidiaries or, to the extent
paid or accrued with respect to services that relate directly to Borrower or its
Restricted Subsidiaries and paid for with amounts distributed by Borrower and
its Restricted Subsidiaries, of any direct or indirect parent thereof,

 

(xv)         solely for purposes of determining compliance with Section 7.1 (and
solely to the extent made in compliance with Section 8.2), in respect of any
period which includes a Cure Quarter, the Cure Amount in connection with an
Equity Cure Contribution in respect of such Cure Quarter,

 

(xvi)        other adjustments that are (i) determined on a basis consistent
with Article 11 of Regulation S-X promulgated under the Exchange Act and as
interpreted by the staff of the SEC (or any successor agency), (ii) approved by
the Administrative Agent, or (iii) contained in the Financial Model,

 

(xvii)       net realized losses from Hedge Agreements or embedded derivatives
that require similar accounting treatment,

 

(xviii)       any net loss included in Consolidated Net Income attributable to
non-controlling interests in any non-Wholly Owned Subsidiary or any joint
venture,

 

(xix)         all cash actually received (or any netting arrangements resulting
in reduced cash expenditures) during the relevant period and not included in
Consolidated Net Income in respect of any non-cash gain deducted in the
calculation of Consolidated EBITDA (including any component definition) for any
previous period and not added back during such period,

 

(xx)         (i) reasonable and documented costs, expenses and fees incurred in
connection with the implementation of ASC 606 and (ii) any non-cash costs,
expenses and fees and transitional adjustments resulting from the application of
ASC 606, and

 



 13 

 

 

(xxi)         Sales and Marketing Expense in an aggregate amount not to exceed
(x) for any four-quarter period ending on or prior to December 31, 2020,
$10,000,000 and (y) for any four-quarter period ending on or prior to December
31, 2021, $20,000,000 (such amounts referred to in sub-clause (x) and this
sub-clause (y) the “Cap Amount”); provided, that, for the avoidance of doubt,
amounts added back pursuant to this clause (xxi) for a particular applicable
fiscal quarter shall be included in the calculation of “Consolidated EBITDA” for
any applicable subsequent measurement period that includes such applicable
fiscal quarter; provided that amounts added back pursuant to this clause (xxi)
shall not be included in the calculation of “Consolidated EBITDA” for the
purpose of determining compliance under any leverage-based Restricted Payment
basket or carve-out; provided further that it is understood and agreed that
Sales and Marketing Expense added back in any quarter may equal an amount up to
the relevant Cap Amount if the Sales and Marketing Expense during the
four-quarter period of which that quarter is a part does not exceed the Cap
Amount applicable to such four-quarter period, and less

 

(b)          the following to the extent added in calculating such Consolidated
Net Income

 

(A)         all interest income for such period,

 

(B)          all income tax benefits included in Consolidated Net Income for
such period,

 

(C)          any extraordinary, unusual or non-recurring gains increasing
Consolidated Net Income for such period,

 

(D)          the aggregate net gain from the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business, all as determined on a consolidated basis,

 

(E)          all non-cash items increasing Consolidated Net Income which do not
represent a cash item in such period or any future period,

 

(F)          any net realized income or gains from any obligations under any
Hedge Agreement or embedded derivatives that require similar accounting
treatment,

 

(G)          the amount of any minority interest net income attributable to
non-controlling interests in any non-Wholly Owned Subsidiary or any joint
venture, and

 

(H)          any non-cash gains resulting from the application of ASC 606 and
any positive transitional adjustments resulting therefrom.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or Consolidated Secured
Leverage Ratio, (x) if at any time during such Reference Period the Borrower or
any Restricted Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case assuming the
repayment of Indebtedness in connection therewith occurred as of the first day
of such Reference Period and (y) if during such Reference Period the Borrower or
any Restricted Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.

 



 14 

 

 

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Fixed Charges for such period, in each case, calculated on a pro
forma basis.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) income taxes paid in cash
during such period and (c) Capital Expenditures paid in cash during such period
(excluding the principal amount of Indebtedness incurred during such period to
finance such expenditures, but including any repayments of any Indebtedness
incurred during such period or any prior period to finance such expenditures).

 

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP. For the avoidance of
doubt, it is understood that obligations (i) under Hedge Agreements and Cash
Management Agreements and (ii) owed by Unrestricted Subsidiaries, do not
constitute Consolidated Funded Debt.

 

“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing), determined in
accordance with GAAP, over (b) income (net of costs) and net costs under Hedge
Agreements in respect of interest rates to the extent such net income is
allocable to such period in accordance with GAAP, but excluding, to the extent
related to the Transactions, debt issuance costs and debt discount or premium,
properly classified as an interest expense under GAAP.

 

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date minus unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries of up to $50.0 million to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of any fiscal quarter, the
most recently completed fiscal quarter for which financial statements are
required to have been delivered pursuant to Section 6.1), in each case,
calculated on a pro forma basis.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that

 

(a)           the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries shall be
excluded;

 



 15 

 

 

(b)          the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions or that (as reasonably determined by
a Responsible Officer) could have been distributed by such Person during such
period to the Borrower or a Restricted Subsidiary, shall be excluded;

 

(c)          the undistributed earnings of any Restricted Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Restricted
Subsidiary, shall be excluded;

 

(d)          expenses and lost profits with respect to liability or casualty
events or business interruption will be disregarded to the extent covered by
insurance and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer, but only to the extent that such amount (i)
has not been denied by the applicable carrier in writing and (ii) is in fact
reimbursed within 365 days of the date on which such liability was discovered or
such casualty event or business interruption occurred (with a deduction for any
amounts so added back that are not reimbursed within such 365-day period);
provided that any proceeds of such reimbursement when received shall be excluded
from the calculation of Consolidated Net Income to the extent the expense or
lost profit reimbursed was previously disregarded pursuant to this clause (d);

 

(e)           losses, charges and expenses that are covered by indemnification,
reimbursement, guaranty, purchase price adjustment or other similar provisions
in favor of Borrower or its Restricted Subsidiaries in any agreement entered
into by Borrower or any of its Restricted Subsidiaries shall be excluded to the
extent actually reimbursed, or, so long as such Person has made a determination
that a reasonable basis exists for indemnification, reimbursement, guaranty or
purchase price adjustment, but only to the extent that such amount is in fact
indemnified, reimbursed, guaranteed or adjusted within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days);

 

(f)           the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting (including in the inventory property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items), and the amortization, write-down or
write-off of any amounts thereof, net of taxes, shall be excluded;

 

(g)           all non-cash impairment charges and asset write-ups, write-downs
and write-offs, in each case pursuant to GAAP, and the amortization of
intangibles arising from the application of GAAP shall be excluded;

 



 16 

 

 

(h)          all non-cash expenses realized in connection with or resulting from
equity or equity-linked compensation plans, employee benefit plans or agreements
or post-employment benefit plans or agreements, or grants or sales of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock, stock appreciation or other similar rights shall be excluded; and

 

(i)           any costs or expenses incurred in connection with the payment of
dividend equivalent rights to holders of equity-based incentive awards pursuant
to any management equity plan, stock option plan or any other management or
employee benefit plan or agreement or post-employment benefit plan or agreement
shall be excluded.

 

“Consolidated Secured Leverage Ratio”: at any date, the ratio of (a)
Consolidated Funded Debt as of such date that is secured by any Lien minus
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries of up to $50.0 million to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ended on such date (or, if such date is not the
last day of any fiscal quarter, the most recently completed fiscal quarter for
which financial statements are required to have been delivered pursuant to
Section 6.1), in each case, calculated on a pro forma basis.

 

“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Restricted Subsidiaries, as set forth on the most recent financial
statements delivered pursuant to Sections 6.1(a) and (b), in each case as may be
expressly stated without giving effect to any amortization of the amount of
intangible assets since the Closing Date, with such pro forma adjustments as are
appropriate.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Convertible Bond Indebtedness”: unsecured Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Capital Stock of the Borrower (or other
securities or property following a merger event or other change of the Capital
Stock of the Borrower).

 

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the then-current Benchmark.

 



 17 

 

 

“Covered Entity”: any of the following:

 

(a)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)           a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Cure Amount”: as defined in Section 8.2.

 

“Cure Expiration Date”: as defined in Section 8.2.

 

“Cure Quarter”: as defined in Section 8.2.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender”: subject to Section 2.13(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.13(c)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender and each Lender.

 



 18 

 

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings. For the
avoidance of doubt, the settlement or early termination of any Capped Call
Transaction shall not constitute a Disposition.

 

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

 

“Disqualified Institution”: each of (i) the competitors of the Borrower and its
Subsidiaries specified by the Borrower to the Administrative Agent in writing
from time to time, (ii) certain other Persons identified by the Borrower in
writing to the Lead Arrangers and the Administrative Agent (x) prior to the
initial syndication of the Facilities or (y) after the Closing Date, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) and (iii) as to any entity referenced in each
case of clauses (i) through (ii) above (each, a “Primary Disqualified Lender”),
any affiliates of such Primary Disqualified Lenders identified in writing by
name or that are readily identifiable by name but excluding any affiliate that
is primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which such Primary Disqualified Lender does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.

 

“Dollar Equivalent”: means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a U.S. Person.

 

“DQ List”: as defined in Section 10.6(k)(iv).

 



 19 

 

 

“Early Opt-in Election”: the occurrence of:

 

(a)           (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 3.7(b) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

(b)          (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“Earn-Out Obligations”: those certain obligations of the Borrower or any
Restricted Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 7.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith.

 

“ED”: the United States Department of Education and any successor agency
administering student financial assistance under Title IV, HEA Programs.

 

“Educational Agency”: any entity or organization, whether governmental or
non-governmental, that engages in granting or withholding educational approvals,
administers student financial assistance to or for students of, or otherwise
regulates educational institutions, programs or courses, in accordance with
standards relating to the performance, operation, financial condition, privacy
or academic standards of such institutions, programs or courses, including (i)
ED, any Accrediting Body, any State Educational Agency, and (ii) any
Governmental Authority with jurisdiction to enforce laws or regulations
concerning misrepresentation, unfair, deceptive or abusive acts and practices,
consumer fraud, or other consumer protection laws and regulations as such laws
and regulations apply to educational institutions, programs and courses;
provided, that the term Educational Agency does not include the data protection
authority of any European Union member nation.

 

“Educational Law”: any federal, state, local or similar statute, law,
regulation, ordinance, order, rule, official ED guidance or standard issued or
administered by any Educational Agency.

 

“Educational Services Agreement”: an agreement between any Loan Party and any
educational institution for the provision of any services supporting the
operation of such institution or its educational programs or courses in any
respect, including but not limited to, as applicable: marketing; student
recruiting or admissions; enrollment management; course support for online
delivery of courses; the provision of technology; faculty recruiting or
development, placement services for student internships, externships or clinical
experiences; and student counseling.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 20 

 

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries, (b) any
natural person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of natural Person) or (c) any
Disqualified Institution.

 

“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (in
relation to the handling of or exposure to Materials of Environmental Concern)
or the environment, as now or may at any time hereafter be in effect.

 

“Equity Cure Contribution”: as defined in Section 8.2.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

 

“ERISA Event” means (a) a Reportable Event with respect to a Single Employer
Plan or Multiemployer Plan; (b) any failure by any Single Employer Plan or
Multiemployer Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 303 of ERISA), whether or not waived; (c)
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, the failure of any Group Member or Commonly Controlled
Entity to make by its due date a required installment under Section 430(j) of
the Code with respect to any Single Employer Plan or the failure of a Group
Member or Commonly Controlled Entity to make any required contribution to a
Multiemployer Plan; (d) a withdrawal by any Group Member or any Commonly
Controlled Entity from a Single Employer Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (e) a complete or partial withdrawal
by any Group Member or any Commonly Controlled Entity from a Multiemployer Plan;
(f) the filing of a notice of intent to terminate a Single Employer Plan or
Multiemployer Plan, the treatment of a plan amendment as a termination of a
Single Employer Plan or a Multiemployer Plan under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Single
Employer Plan or Multiemployer Plan; (g) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Single Employer Plan or Multiemployer Plan; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Group
Member or any Commonly Controlled Entity; (i) the determination that any Single
Employer Plan is considered to be an “at-risk” plan, or that any Multiemployer
Plan is considered to be in “endangered” or “critical” status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA;
(j) the engagement by any Group Member or Commonly Controlled Entity in a
transaction that would reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; or (k) the imposition of a Lien upon any Group Member pursuant
to Section 403(k) of the Code or Section 303(k) of ERISA.

 



 21 

 

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurodollar Base Rate”: means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b),

 

(a)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits or deposits in the applicable Alternate Currency (in each case
for delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

Notwithstanding the foregoing, for purposes of this Agreement, (x) in no event
shall the Eurodollar Base Rate (including after giving effect to any Benchmark
Replacement with respect to LIBOR) be less than 0% and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.7(b), in the event that a Benchmark Replacement with respect to LIBOR
is implemented then all references herein to the LIBOR shall be deemed
references to such Benchmark Replacement.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 



 22 

 

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan (or to a Base Rate Loan bearing interest on the
basis of the Eurodollar Rate), a rate per annum equal to a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Base Rate 1.00 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage”: for any day during any Interest Period and with
respect to any currency, the aggregate of the maximum reserve, liquid asset,
fees or similar requirements (including any marginal, special, emergency or
supplemental reserves or other requirements) established by any central bank,
monetary authority, the FRB, the Prudential Regulation Authority, the Financial
Conduct Authority, the Bank of England, the European Central Bank or other
Governmental Authority for any category of deposits or liabilities customarily
used to fund loans in such currency, expressed in the case of each such
requirement as a decimal. Such reserve percentages shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the FRB.
Eurodollar Loans shall be deemed to be subject to such reserve, liquid asset or
similar requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under any
applicable law, rule or regulation, including Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve, liquid asset or similar requirement.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 6.2(d).

 

“Excluded Property”: any Building that is located in a Special Flood Hazard
Area. For the avoidance of doubt, at no time shall the Mortgaged Property
include any Excluded Property.

 

“Excluded Subsidiary”: (a) Immaterial Subsidiaries and Unrestricted
Subsidiaries, (b) any Subsidiary that is prohibited or restricted by applicable
law, rule or regulation or by any contractual obligation existing on the Closing
Date or at the time of acquisition thereof after the Closing Date, in each case,
from guaranteeing or granting a Lien on its assets to secure the Obligations or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a bank guarantee unless such consent,
approval, license or authorization has been received, (c) not-for-profit
Subsidiaries, (d) (i) any direct or indirect Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code (a
“CFC”), (ii) any direct or indirect subsidiary of a CFC, (iii) any direct or
indirect Subsidiary of the Borrower or a Guarantor that owns no material assets
other than Capital Stock or indebtedness in one or more CFCs (a “CFC Holdco”) or
CFC Holdcos and (iv) any direct or indirect Subsidiary of a CFC Holdco, for long
as such CFC or CFC Holdco, (e) special purpose entities (including any
securitization vehicle (or similar entity)), (f) any Subsidiary acquired
pursuant to an acquisition permitted under this Agreement financed with secured
Indebtedness permitted to be incurred under Section 7.2(n) and any Subsidiary
thereof that guarantees such Indebtedness (in each case to the extent such
secured Indebtedness prohibits such Subsidiary from becoming a Guarantor), (g)
any other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost or other consequences of
guaranteeing the Revolving Facility would be excessive in view of the benefits
to be obtained by the Lenders therefrom, (h) any captive insurance Subsidiary
and (i) any other Subsidiary of the Borrower, for so long as such Subsidiary
would not be able to execute a guaranty or pledge, as applicable, without giving
rise to material adverse tax consequences (including as a result of any law or
regulation in any non-U.S. jurisdiction similar to Section 956 of the Code).

 



 23 

 

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.10, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with paragraph (g) or paragraph (h) of Section 3.10 and (d) any
withholding Taxes imposed under FATCA.

 

“Extended Revolving Commitment”: any Class of Revolving Commitments the maturity
of which shall have been extended pursuant to Section 2.16.

 



 24 

 

 

“Extended Revolving Loan”: any Revolving Loans made pursuant to the Extended
Revolving Commitments.

 

“Extension”: as defined in Section 2.16(a).

 

“Extension Amendment”: an amendment to this Agreement (which may, at the option
of the Administrative Agent and the Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, the Administrative Agent and, to the extent required by Section 2.16,
each Issuing Lender implementing an Extension in accordance with Section 2.16.

 

“Extension Offer”: as defined in Section 2.16(a).

 

“Facility”: each of (a) the Revolving Facility (including if applicable any
Incremental Revolving Increase) and (b) any Term Facility (including if
applicable any Incremental Term Facility) and “Facilities”, collectively, all of
the foregoing.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any U.S. or non-U.S. fiscal or regulatory legislation,
rules, guidance, notes or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of such sections of the Code or analogous
provisions of non-U.S. law.

 

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Bank of New York’s Website”: the website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter”: that certain Fee Letter, dated as of May 22, 2020 between the
Borrower and the Administrative Agent.

 

“Financial Covenant Event of Default”: as defined in Section 8.1(c).

 

“Financial Covenants”: the financial condition covenants set forth in Section
7.1 hereof.

 



 25 

 

 

“Financial Model” the financial model and other financial information delivered
by the Borrower to the Administrative Agent on May 18, 2020.

 

“Flood Laws”: the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, as revised by the National Flood Insurance Reform Act of
1994, and as the same may be further amended, modified or supplemented, and
including the regulations issued thereunder.

 

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a U.S. Person.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (i) Indebtedness of the type described in clause (b) of the
definition of such term, (ii) Indebtedness of the type described in clause (d)
of the definition of such term, (iii) Indebtedness of the type described in
clause (f) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder, (iv) Indebtedness of the type described in
clause (g) of the definition of such term, (v) Indebtedness of the type
described in clause (j) of the definition of such term, and (vi) to the extent
related to Indebtedness of the types described in the preceding clauses,
Indebtedness described in clauses (h) and (i) of the definition of such term) of
such Person that matures more than one (1) year from the date of its creation or
matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one (1) year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one (1) year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Loans, in each case, to the extent reflected as indebtedness on
such Person's balance sheet.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect on the date hereof or otherwise as provided in Section 1.2(e) and changes
to these principles occurring after the date hereof that would not, in the
reasonable determination of the Administrative Agent, cause adverse consequences
to the Borrower in connection with the terms of this Agreement.

 



 26 

 

 

“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

 

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit D.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantor”: each of the Subsidiary Guarantors.

 

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (x) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedge Agreement and (y) no Capped Call
Transaction shall be a Hedge Agreement.

 



 27 

 

 

“Immaterial Subsidiary”: each Restricted Subsidiary of the Borrower now existing
or hereafter acquired or formed and each successor thereto, (a) which accounts
for not more than 5.0% of (i) the consolidated gross revenues (after
intercompany eliminations) of the Borrower and its Restricted Subsidiaries or
(ii) the consolidated assets (after intercompany eliminations) of the Borrower
and its Restricted Subsidiaries, in each case, as of the last day of the most
recently completed fiscal quarter as reflected on the financial statements for
such quarter after giving pro forma effect to any acquisitions or dispositions
of companies, divisions or lines of business since the start of such four
quarter period and on or prior to the date of acquisition of such Subsidiary;
and (b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 5% of such
consolidated gross revenues and more than 5% of the consolidated assets, each as
described in clause (a) above, then the term “Immaterial Subsidiary” shall not
include each such Subsidiary (starting with the Subsidiary that accounts for the
most consolidated gross revenues or consolidated assets and then in descending
order) necessary to account for at least 95% of the consolidated gross revenues
and 95% of the consolidated assets, each as described in clause (a) above.

 

“Incremental Equivalent Term Debt”: means Indebtedness issued in accordance with
Section 2.15 consisting of one or more series of junior lien term loans or
notes, subordinated notes or senior unsecured notes, and, in the case of any
issuance of notes, issued in a public offering, Rule 144A or other private
placement transaction, a bridge facility in lieu of the foregoing, or junior
lien or subordinated loans, secured or unsecured mezzanine Indebtedness or debt
securities, in each case subject to the terms set forth in Section 2.15 and, if
secured, shall be secured on a junior lien basis to the Revolving Facility and
shall be subject to customary intercreditor arrangements reasonably satisfactory
to the Administrative Agent.

 

“Incremental Facility”: as defined in Section 2.14.

 

“Incremental Facility Effective Date”: as defined in Section 2.14.

 

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.14, or
has a commitment to make a Loan pursuant to Section 2.14.

 

“Incremental Revolving Commitment”: as defined in Section 2.14.

 

“Incremental Revolving Increase”: as defined in Section 2.14.

 

“Incremental Revolving Joinder”: as defined in Section 2.14.

 

“Incremental Revolving Loans”: as defined in Section 2.14.

 

“Incremental Term Facility”: as defined in Section 2.14(a).

 



 28 

 

 

“Incremental Term Joinder”: as defined in Section 2.14(c).

 

“Incremental Term Loan Commitment”: as defined in Section 2.14(a).

 

“Incremental Term Loans”: as defined in Section 2.14(c).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all Disqualified Capital Stock of such Person, (h)
all Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Sections 7.2 and 8.1(e) only,
all obligations of such Person in respect of Hedge Agreements; provided that
Indebtedness shall not include (A) prepaid or deferred revenue arising in the
ordinary course of business and (B) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. For purposes of clause (j) above (including as such clause applies to
Section 8.1(e)), the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated. Notwithstanding
anything in this Agreement to the contrary, Capped Call Transactions shall not
constitute Indebtedness.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”: as defined in Section 10.5.

 



 29 

 

 

“Intellectual Property”: collectively, all United States and foreign (a)
patents, patent applications, certificates of inventions, (whether established
or registered or recorded in the United States or any other country or any
political subdivision thereof), together with any and all inventions described
and claimed therein, and reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto; (b)
trademarks, service marks, certification marks, tradenames, slogans, logos,
trade dress, Internet Domain Names, and other source identifiers, whether
statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof, together with any and all registrations and
applications for any of the foregoing, goodwill connected with the use thereof
and symbolized thereby, and reissues, continuations, extensions and renewals
thereof and amendments thereto; (c) copyrights (whether statutory or common law,
whether established, registered or recorded in the United States or any other
country or any political subdivision thereof, and whether published or
unpublished) and copyrightable subject matter, together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future infringements, misappropriations or other violations thereof;
(g) rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing; and (h) rights,
priorities, and privileges corresponding to any of the foregoing or other
similar intangible assets throughout the world.

 

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other similar agreement, as applicable, pursuant to which each
Loan Party that owns any material Intellectual Property that is required to be
pledged in accordance with the Guarantee and Collateral Agreement grants to the
Collateral Agent, for the benefit of the Secured Parties a security interest in
such Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Intercompany Note”: the Intercompany Note executed and delivered by the
Borrower and certain Restricted Subsidiaries, substantially in the form of
Exhibit H, or such other form as the Administrative Agent may reasonably agree.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan), the date of any repayment or prepayment made in respect
thereof.

 



 30 

 

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, twelve months) thereafter,
as selected by the Borrower in its Committed Loan Notice; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower in its Committed Loan Notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           no Interest Period shall extend beyond the Revolving Termination
Date or beyond the applicable Term Loan Maturity Date, as the case may be; and

 

(iii)          any Interest Period pertaining to a Eurodollar Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period.

 

“Internet Domain Names”: all Internet domain names and associated URL addresses.

 

“Investments”: as defined in Section 7.7.

 

“IRS”: the United States Internal Revenue Service.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by an Issuing Lender
and the Borrower (or any Subsidiary) or in favor of such Issuing Lender and
relating to such Letter of Credit.

 

“Issuing Lender”: Morgan Stanley Senior Funding, Inc. in its capacity as issuer
of any Letter of Credit and/or such other Lender or Affiliate of a Lender as the
Borrower may select and such Lender or Affiliate of a Lender shall agree to act
in the capacity of Issuing Lender hereunder pursuant to this Agreement.

 

“Judgment Currency”: as defined in Section 10.20.

 



 31 

 

 

“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Restricted Subsidiary that is required to be subordinated in
payment, lien priority or any other manner to the Obligations. For the avoidance
of doubt, Convertible Bond Indebtedness shall not be deemed to be Junior
Financing unless such Convertible Bond Indebtedness is expressly subordinated in
right of payment to the Obligations.

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness is either unsecured, Subordinated Indebtedness or Second Lien
Indebtedness; and (b) if such Indebtedness is Subordinated Indebtedness or
Second Lien Indebtedness, the other terms and conditions contained in the
relevant definitions thereof shall be satisfied.

 

“L/C Commitment”: $25,000,000.

 

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

 

“L/C Fee”: as defined in Section 2.7(a).

 

“L/C Fee Payment Date”: the fifth Business Day following the last day of each
March, June, September and December and the last day of the Revolving
Availability Period.

 

“L/C Obligations”: as at any date of determination, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 2.9. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.3. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than an Issuing Lender.

 

“LCA Election”: Borrower’s election to treat a Permitted Acquisition or other
Investment permitted hereunder as a Limited Condition Acquisition.

 

“LCA Test Date”: as defined in Section 1.2(g).

 

“Lead Arrangers”: collectively, Morgan Stanley Senior Funding Inc., Credit
Suisse Loan Funding LLC and Goldman Sachs Bank USA, in each case, in its
respective capacity as a joint lead arranger and bookrunner under this
Agreement.

 

“Lenders”: each Revolving Lender, any Term Lender and any Incremental Lender.

 

“Letters of Credit”: as defined in Section 2.5(a).

 



 32 

 

 

“LIBOR”: as defined in the definition of “Eurodollar Base Rate”.

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing), provided that in no event shall an operating lease be deemed to
be a Lien. For the avoidance of doubt, Convertible Bond Indebtedness and Capped
Call Transactions, in each case, shall not constitute Liens.

 

“Limited Condition Acquisition” any Permitted Acquisition or other Investment
permitted hereunder by Borrower or one or more of its Restricted Subsidiaries
whose consummation is not conditioned on the availability of, or on the
obtaining of, third party financing.

 

“Liquidity”: at any time, for the Borrower and its Restricted Subsidiaries, an
amount equal to the sum of (x) all unrestricted cash of the Borrower and its
Restricted Subsidiaries at such time plus (y) the aggregate Available Revolving
Commitment at such time.

 

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Incremental Term Joinder or Incremental Revolving Joinder.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, and each Issuer Document.

 

“Loan Party”: each of the Borrower and the Guarantors.

 

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
any Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans under such Term Facility plus the aggregate principal amount of any unused
Term Commitments under such Term Facility and (b) with respect to the Revolving
Facility, the Total Revolving Extensions of Credit outstanding under the
Revolving Facility (or, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments).

 

“Margin Stock”: shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.

 

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (1) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the equity interests of a Person and (2) involves the
payment of consideration by the Borrower and its Restricted Subsidiaries in
excess of $5,000,000.

 

“Material Adverse Effect”: means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent, the Collateral Agent or any
Lender under this Agreement or any other Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 



 33 

 

 

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Restricted Subsidiaries in excess of $5,000,000.

 

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $30,000,000.

 

“Material Real Property”: any Real Property owned in fee in the United States by
any Loan Party, in each case, with a fair market value of $5,000,000 or more;
provided that, “Material Real Property” shall not include any Excluded Property.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maximum Rate”: as defined in Section 3.5(e).

 

“Minimum Collateral Amount” (i) with respect to Cash Collateral consisting of
cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Lenders in their sole discretion.

 

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

“Mortgaged Properties”: the Material Real Properties (or, if applicable, the
portions thereof) as to which the Collateral Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Non-Consenting Lenders”: as defined in Section 10.1.

 

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

 

“Non-Extension Notice Date”: as defined in Section 2.6(b).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 



 34 

 

 

“Notice of Intent to Cure”: as defined in Section 8.2.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedge Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements; provided, however, subject to the
foregoing, nothing herein shall limit the rights of any Qualified Counterparty
set forth in such Specified Hedge Agreement; provided, further, that in no event
shall “Obligations” include any Excluded Swap Obligation.

 

“OID”: original issue discount.

 

“OFAC”: the U.S. Department of the Treasury, Office of Foreign Assets Control.

 

“Open Source License”: any license meeting the Open Source Definition (as
promulgated by the Open Source Initiative) or the Free Software Definition (as
promulgated by the Free Software Foundation).

 

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, Bylaws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



 35 

 

 

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.13).

 

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant”: as defined in Section 10.6(e).

 

“Participant Register”: as defined in Section 10.6(f).

 

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:

 

(a)            immediately prior to, and after giving effect thereto, no Event
of Default shall have occurred and be continuing or would result immediately
therefrom;

 

(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(c)           in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Capital Stock in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Restricted Subsidiary in connection
with such acquisition shall be owned 100% by the Borrower or a Restricted
Subsidiary or the Borrower or a Restricted Subsidiary shall have offered to
purchase 100% of such Capital Stock, and the Borrower shall take, or cause to be
taken, each of the actions set forth in Sections 6.10 and 6.11, as applicable,
within the time period(s) set forth therein;

 

(d)          the Borrower and its Restricted Subsidiaries shall be in compliance
with each of the then applicable Financial Covenants on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four (4) consecutive fiscal quarters (or
of one (1) fiscal quarter, as the case may be) in respect of which the
applicable Financial Covenant has been tested in accordance with Section 7.1;

 

(e)           the Borrower shall have delivered to the Administrative Agent at
least five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 7.1 to the extent such compliance
is required under clause (d) above, and, if the total consideration paid in
connection with such Permitted Acquisition (including any Earn-Out Obligations
and any Indebtedness of any Acquired Person that is assumed by the Borrower or
any of its Restricted Subsidiaries following such acquisition) exceeds
$50,000,000, appropriate revisions to the projections delivered to the
Administrative Agent prior to the Closing Date, or, if Projections have been
provided pursuant to Section 6.2(c), appropriate revisions to such Projections,
in each case after giving effect to such acquisition;

 



 36 

 

 

(f)            any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which the Borrower and/or its Subsidiaries are engaged, or are permitted to be
engaged as provided in Section 7.15, as of the time of such acquisition; and

 

(g)           the total consideration (exclusive of any consideration (i)
consisting of common stock of the Borrower or (ii) permitted under the Available
Amount) paid in connection with all Permitted Acquisitions of Persons that do
not become Loan Parties or assets that are not acquired by a Loan Party
(including any Earn-Out Obligations but excluding any Indebtedness of any
Acquired Person that is assumed by the Borrower or any of its Restricted
Subsidiaries following such acquisitions to the extent permitted under Section
7.2(n)) shall not exceed, from the Closing Date, the greater of (x) $30,000,000
and (y) 75% of Consolidated EBITDA for the most recent period of four fiscal
quarters for which financial statements have been provided pursuant to Section
6.1(a) or (b).

 

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: (a)
the weighted average life to maturity of such refinancing Indebtedness shall be
greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced (it being understood that the roles of such
obligors as a borrower or a guarantor with respect to such obligations may be
interchanged); (d) if secured by Liens on the Collateral, the security, if any,
for the refinancing Indebtedness shall be substantially the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); (e) if the Indebtedness being
refinanced, extended, renewed, defeased, restricted, replaced or refunded, is
subordinated in right of payment to the Obligations, the refinancing
Indebtedness is subordinated to the Obligations on terms that are at least as
favorable in all material respects, taken as a whole, as the Indebtedness being
refinanced and the holders of such refinancing Indebtedness have entered into
any subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination; and (f) no material terms
(other than interest rate and, if applicable, conversion rate and other
provisions customary for convertible Indebtedness) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.

 



 37 

 

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: each “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA) which is maintained or contributed to by (or is required to be
contributed to by) the Borrower or any Restricted Subsidiary or with respect to
which the Borrower or any Restricted Subsidiary has any liability (including on
account of a Commonly Controlled Entity).

 

“Platform”: as defined in Section 10.2(b).

 

“Pledged Company”: any direct or indirect Subsidiary of the Borrower the Capital
Stock of which is pledged to the Collateral Agent pursuant to any Security
Document.

 

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

 

“Primary Disqualified Lender”: as defined in the definition of “Disqualified
Institution”.

 

“Privacy, Data Security and Consumer Protection Laws”: all applicable laws,
regulations, and legally binding guidelines concerning the collection,
receiving, processing, handling, disposal, privacy, protection, accessing,
using, disclosing, electronically transmitting, securing, sharing, transferring
and storing of Protected Information.

 

“pro forma basis” or “pro forma effect” means, with respect to compliance with
any test, financial ratio, basket or covenant, compliance with such test or
covenant after giving effect to (i) any Material Acquisition, (ii) any issuance,
incurrence, assumption or repayment or redemption of Indebtedness (including
Indebtedness issued, incurred, assumed or repaid or redeemed as a result of, or
to finance, any relevant transaction and for which any such test, financial
ratio, basket or covenant is being calculated), (iii) any Material Disposition
or (iv) designations of Unrestricted Subsidiaries or Restricted Subsidiaries
(including (a) pro forma adjustments arising out of events which are directly
attributable to any proposed Material Acquisition, any issuance, incurrence,
assumption or repayment or redemption of Indebtedness, any Material Disposition
or any designation of Unrestricted Subsidiaries or Restricted Subsidiaries, are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission and (b) such other adjustments as determined
in good faith by the Borrower that are consented to by the Administrative Agent
(such consent not to be unreasonably withheld), in each case as certified by an
officer of the Borrower, using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired and the
consolidated financial statements of the Borrower and its subsidiaries and
assuming that all Material Acquisitions that have been consummated during the
period, any Material Disposition and any Indebtedness or other liabilities
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the interest rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination).

 



 38 

 

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock and Real Property.

 

“Protected Information”: any information that: (i) identifies (or in combination
with other information may identify), relates to, describes, is capable of being
associated with, or can be reasonably linked, directly or indirectly, to a
natural person, including an individual’s name, address, telephone number,
e-mail address, date of birth, photograph, social security number or tax
identification number, credit card number, bank account number, biometric
identifiers, persistent identifiers including IP address; as well as medical,
health or insurance information; or (ii) is “personal information”, “personal
data” or similar defined term protected by one or more of the applicable
Privacy, Security and Consumer Protection Laws.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs”: any costs, fees and expenses associated with, in
anticipation of, or in preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs, fees and expenses relating to compliance with
the provisions of the Securities Act and the Exchange Act (as applicable to
companies with equity or debt securities held by the public), the rules of
national securities exchanges for companies with listed equity or debt
securities, directors’ or managers’ compensation, fees and expense
reimbursements, any charges, expenses, costs, accruals, reserves, payments, fees
and expenses or loss of any kind relating to investor relations, shareholder
meetings and reports to shareholders and debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

 

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support”: has the meaning assigned to such term in Section 10.20.

 

“Qualified Capital Stock”: means any Capital Stock (other than warrants, rights
or options referenced in the definition thereof) that (a) does not have a
maturity and is not mandatorily redeemable; (b) by its terms (or by the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case, at any time on
or after the ninety-first (91st) day following the later to occur of (i) the
Revolving Termination Date and (ii) the latest Term Loan Maturity Date, or (y)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in clause
(x) above, in each case, at any time on or after the ninety-first (91st) day
following the later to occur of (i) the Revolving Termination Date and (ii) the
latest Term Loan Maturity Date; or (c) is preferred stock, so long as (x) no
holder thereof can require the issuer to redeem any such stock for cash prior to
the later to occur of (i) the Revolving Termination Date and (ii) the latest
Term Loan Maturity Date and (y) any redemption feature of such stock is
available only if permitted under this Agreement.

 



 39 

 

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

 

“Real Property”: any right, title or interest (including any leasehold, mineral
or other estate) in and to any parcel of or interest in real property owned,
leased or operated by any Person, whether by lease, license or other means,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

 

“Recipient”: (a) the Administrative Agent, (b) any Lender or (c) any Issuing
Lender, as applicable.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary.

 

“Reference Period”: as defined in the definition of “Consolidated EBITDA”.

 

“Refinanced Facility”: as defined in Section 10.1.

 

“Refinancing Facility”: as defined in Section 10.1.

 

“Register”: as defined in Section 10.6(d).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 



 40 

 

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 2.9 for amounts drawn under Letters of
Credit.

 

“Related Party Register”: as defined in Section 10.6(d).

 

“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
by regulation.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of any Term Loans then outstanding,
(b) any Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower, and, solely
for purposes of notices given pursuant to Section 2, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revaluation Date”: means (a) with respect to any Revolving Loan denominated in
an Alternate Currency, each of the following: (i) each date of any Borrowing of
such Revolving Loan, (ii) each date of any continuation of such Revolving Loan
pursuant to the terms of this Agreement, (iii) the last day of each fiscal
quarter and (iv) the date of any voluntary reduction of a Revolving Commitment
pursuant to Section 2.4; (b) with respect to any Letter of Credit denominated in
an Alternate Currency, each of the following: (i) each date of issuance of such
a Letter of Credit, (ii) each date of an amendment of such a Letter of Credit
that would have the effect of increasing the face amount thereof and (iii) the
last day of each fiscal quarter; and (c) with respect to the unused Revolving
Commitment of any Lender pursuant to Section 2.3(a), each day of the applicable
period during which such unused Revolving Commitment is in effect.

 



 41 

 

 

“Revolving Availability Period”: the period from the first Business Day to occur
after the Closing Date to the Revolving Termination Date.

 

“Revolving Commitments”: collectively, the Closing Date Revolving Commitments
and any Incremental Revolving Commitments.

 

“Revolving Credit Exposure”: as to any Revolving Lender, the amount of such
Revolving Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Revolving Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.1(a), together with any Incremental
Revolving Loans.

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments, subject to
adjustment as provided in Section 2.13; provided that if the Revolving
Commitments have expired or been terminated, the Revolving Percentage shall be
determined based on each Revolving Lender’s Revolving Percentage immediately
prior to the termination of the Revolving Commitments.

 

“Revolving Termination Date”: December 26, 2023.

 

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the rating agency business thereof.

 

“Sales and Marketing Expense”: expenses incurred in connection with new degree
program launches.

 

“Sanctioned Country”: at any time, a country, region or territory that is, or
whose government is, the subject or target of comprehensive Sanctions
(currently, Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).

 



 42 

 

 

“Sanctioned Person”: at any time and in each case insofar as dealings with the
Person are prohibited pursuant to Sanctions, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or the European Union,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person controlled or fifty percent or more owned, individually or in the
aggregate, by any such Person, whether directly or indirectly.

 

“Sanctions”: economic or financial sanctions or trade embargoes administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

 

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties and each Issuing Lender, and each of their successors
and permitted assigns.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under any Loan Document, Specified Hedge
Agreement or Specified Cash Management Agreement.

 

“Senior Notes”: the Borrower’s convertible senior notes due 2025 issued pursuant
to the Senior Notes Indenture.

 

“Senior Notes Indenture”: that certain indenture governing the Senior Notes,
dated April 23, 2020, between the Borrower and Wilmington Trust, National
Association, as trustee.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s Website.

 

“SOFR-Based Rate” means SOFR, Term SOFR or Compounded SOFR.

 

“Software”: as defined in the definition of Intellectual Property.

 



 43 

 

 

“Solvent”: means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability or, if a different
methodology is prescribed by applicable laws, as prescribed by such laws.

 

“Special Flood Hazard Area”: an area identified by the Federal Emergency
Management Agency (or any successor agency) as an area subject to special flood
or mud slide hazards.

 

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

“Specified Event of Default”: any Event of Default under Section 8.1(a) or (f).

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Guarantee and Collateral
Agreement; provided, however, nothing herein shall limit the rights of any such
Qualified Counterparty set forth in such Specified Hedge Agreement.

 

“Specified Representations”: means each of the representations and warranties
made solely with respect to the Loan Parties set forth in Sections 4.3(a) and
(b), 4.4, 4.5(a), 4.11, 4.14, 4.19, 4.20, 4.22, 4.23 and 4.24.

 

“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

 



 44 

 

 

“State Educational Agency”: any state or local educational licensing body that
provides a license, permit, authorization or other approval necessary for an
educational institution or other entity to operate or to provide educational
programs or courses in that state.

 

“Sterling” or “₤”: the lawful currency of the United Kingdom.

 

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary Guarantor for which a security interest can be perfected
by delivering such certificates.

 

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: any Subsidiary of the Borrower that guarantees the
Obligations.

 

“Supported QFC”: has the meaning assigned to such term in Section 10.20.

 

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means each of Credit Suisse Loan Funding LLC and Goldman
Sachs Bank USA.

 

“Taxes”: all present or future taxes, levies, imposts, duties, charges, fees,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

 



 45 

 

 

“Term Commitments”: any Incremental Term Commitments.

 

“Term Facility”: the Term Commitments and the Term Loans.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: any Incremental Term Loan.

 

“Term Loan Maturity Date”: with respect to any Incremental Term Loans, the date
set forth in the applicable Incremental Term Joinder applicable to such
Incremental Term Loans.

 

“Term Percentage”: as to any Term Lender at any time, the percentage (carried
out to the ninth decimal place) which the aggregate principal amount of such
Lender’s Term Loans then outstanding plus such Lender’s Term Commitment then in
effect constitutes of the aggregate principal amount of the Term Loans then
outstanding plus the Term Commitments then in effect.

 

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

 

“Transactions”: collectively, the execution, delivery and performance by the
Loan Parties of the Loan Documents and the borrowings and other transactions
contemplated hereby and thereby.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



 46 

 

 

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

 

“United States” and “U.S.”: the United States of America.

 

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes”: has the meaning assigned to such term in
Section 10.20.

 

“Unrestricted Subsidiary”: means (i) each Subsidiary of the Borrower listed on
Schedule 1.2(b) on the Closing Date, (ii) any Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
6.14 subsequent to the date hereof and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

“Wholly Owned Restricted Subsidiary”: a Wholly Owned Subsidiary of the Borrower
that is a Restricted Subsidiary.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2              Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 



 47 

 

 

(b)               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP or, in the case of any
Foreign Subsidiary, other accounting standards, if applicable, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and permitted assigns.

 

(c)               The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)               Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that
such Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Borrower and the Lenders shall negotiate in good
faith to amend such provision to preserve the original intent in light of the
change in GAAP; provided that such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding anything to the contrary, for
all purposes under this Agreement and the other Loan Documents, including
negative covenants, financial covenants and component definitions, GAAP will be
deemed to treat operating leases and Capital Leases in a manner consistent with
their treatment under GAAP as in effect on January 1, 2019, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Indebtedness of Company at “fair value” as defined therein.

 



 48 

 

 

(f)               When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, with respect to any payment of interest on or principal of Eurodollar
Loans, if such extension would cause any such payment to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(g)               Notwithstanding anything to the contrary in this Agreement,
for purposes of (i) measuring the relevant financial ratios and basket
availability with respect to the incurrence of any Indebtedness (including any
Incremental Term Facilities or Incremental Revolving Increase) or Liens or the
making of any Investments or Restricted Payments or (ii) determining compliance
with the representations and warranties or the occurrence of any Default or
Event of Default, in each case, in connection with a Limited Condition
Acquisition, if Borrower has made an LCA Election with respect to such Limited
Condition Acquisition, the date of determination of whether any such action is
permitted hereunder shall be deemed to be the date on which the definitive
documentation with respect to such Limited Condition Acquisition is entered into
(the “LCA Test Date”) and, if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
fiscal quarter ending prior to the LCA Test Date, a Default or Event of Default
shall not then have occurred and be continuing and Borrower could have taken
such action on the relevant LCA Test Date in compliance with such financial
ratio, basket, representation or warranty, such financial ratio, basket,
representation or warranty and such condition with respect to the lack of
Default or Event of Default shall be deemed to have been complied with. For the
avoidance of doubt, such ratios and other provisions shall not be tested at the
time of the consummation of such Limited Condition Acquisition and, if Borrower
has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any financial ratio or basket
availability on or following the relevant LCA Test Date and prior to the earlier
of (x) the date on which such Limited Condition Acquisition is consummated or
(y) the date the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such financial ratio or basket availability shall be calculated
(and tested) on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated until such
time as the applicable Limited Condition Acquisition has actually closed or the
definitive agreement with respect thereto has been terminated.

 

1.3              Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

1.4              Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

 



 49 

 

 

1.5              Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, (i) the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any Benchmark Replacement) (ii) any Benchmark Replacement Conforming
Changes or (iii) the effect of any of the foregoing.

 

1.6              Currency Equivalents Generally. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating the Dollar Equivalent amount of any Revolving Loan, and/or Letter of
Credit that is denominated in any Alternate Currency. The Spot Rate shall become
effective as of such Revaluation Date and shall be the Spot Rate employed in
converting any amount between any Alternate Currency and Dollars until the next
occurring Revaluation Date.

 

(b)               If any basket is exceeded solely as a result of fluctuations
in applicable currency exchange rates after the last time such basket was
utilized, such basket will not be deemed to have been exceeded solely as a
result of such fluctuations in currency exchange rates. For purposes of
determining the Consolidated Fixed Charge Coverage Ratio, Consolidated Leverage
Ratio and the Consolidated Secured Leverage Ratio, amounts denominated in a
currency other than Dollars will be converted to Dollars for the purposes of (A)
testing the Financial Covenants, at the Spot Rate as of the last day of the
fiscal quarter for which such measurement is being made, and (B) calculating any
Consolidated Fixed Charge Coverage Ratio, Consolidated Leverage Ratio and the
Consolidated Secured Leverage Ratio (other than for the purposes of determining
compliance with Section 7.1), at the Spot Rate as of the date of calculation,
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Hedge Agreements permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar Equivalent of such Indebtedness.

 

(c)               Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

 

1.7              Additional Alternate Currencies. (a) The Borrower may from time
to time request that Revolving Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternate Currency”; provided that the relevant requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Revolving Loans, such request shall be subject to the approval of
the Administrative Agent and the Revolving Lenders; and, in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Lender.

 



 50 

 

 

(b)               Any such request shall be made to the Administrative Agent not
later than 11:00 a.m. 10 Business Days prior to the date of the desired
Borrowing Date (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the relevant Issuing Lender, in its or their sole discretion). In the
case of any such request pertaining to Revolving Loans, the Administrative Agent
shall promptly notify each Revolving Lender thereof, in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the relevant Issuing Lender thereof. Each such Revolving Lender (in the
case of any such request pertaining to Revolving Loans), the relevant Issuing
Lender (in the case of any such request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., 10 Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Revolving Loans or the issuance of Letters of Credit, as the case
may be, in such requested currency.

 

(c)               Any failure by any Revolving Lender or the relevant Issuing
Lender, as the case may be, to respond to such request within the time period
specified in the preceding paragraph (b) shall be deemed to be a refusal by such
Revolving Lender or Issuing Lender, as the case may be, to permit Revolving
Loans to be made or Letters of Credit to be issued, as applicable, in such
requested currency. If the Administrative Agent and all the Revolving Lenders
that would be obligated to make Revolving Loans denominated in such requested
currency consent to making Revolving Loans in such requested currency, the
Administrative Agent shall so notify the Borrower, and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any borrowing of Revolving Loans; and if the Administrative Agent
and the relevant Issuing Lender consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent fails to obtain the requisite consent to any request for an
additional currency under this Section 1.7, the Administrative Agent shall
promptly so notify the Borrower.

 

SECTION 2        AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

2.1              Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time in Dollars or any
Alternate Currency during the Revolving Availability Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Revolving Percentage of the L/C Obligations then outstanding does not exceed the
amount of such Lender’s Revolving Commitment. During the Revolving Availability
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
and reborrowing the Revolving Loans in whole or in part, all in accordance with
the terms and conditions hereof. Within the foregoing limits and subject to the
terms, conditions and limitations set forth herein, (x) Revolving Loans
denominated in Dollars may consist of Eurodollar Loans or Base Rate Loans, and
(y) Revolving Loans denominated in any Alternate Currency shall consist of
Eurodollar Loans, in each case, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 3.3.

 



 51 

 

 

(b)               The Borrower shall repay in Dollars or the relevant Alternate
Currency all outstanding Revolving Loans on the Revolving Termination Date,
except to the extent extended by individual Lenders as to such Lender’s
Revolving Commitment.

 

2.2              Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Availability Period on any
Business Day; provided that the Borrower shall give the Administrative Agent its
irrevocable notice, which may be given by (A) telephone or (B) a Committed Loan
Notice; provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Committed Loan Notice (which notice
must be received by the Administrative Agent for any Revolving Loans requested
to be made after the Closing Date, prior to 12:00 Noon, New York City time, (i)
three (3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) one (1) Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans) (provided that any such notice of a
borrowing of Base Rate Loans to finance payments required to be made pursuant to
Section 2.3 may be given not later than 12:00 Noon, New York City time, on the
date of the proposed borrowing), specifying (x) the amount, currency (which
shall be Dollars or an Alternate Currency) and Type of Revolving Loans to be
borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor; provided, each Revolving Loan
denominated in any Alternate Currency shall be a Eurodollar Loan. Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $500,000 or a multiple of $100,000 in excess thereof (or, if
the then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $500,000 or a whole
multiple of $100,000 in excess thereof (or the Dollar Equivalent thereof in the
case of any borrowing of Eurodollar Loans denominated in any Alternate
Currency); provided, that borrowings of Base Rate Loans pursuant to Section 2.9
shall not be subject to the foregoing minimum amounts. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. The Administrative Agent shall make the
proceeds of such Revolving Loan available to the Borrower on such Borrowing Date
by wire transfer of immediately available funds to a bank account designated in
writing by the Borrower to the Administrative Agent.

 

2.3              Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”) for the period from and including the Closing Date to the last day of the
Revolving Availability Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made payable quarterly in arrears on the last
Business Day of each fiscal quarter, commencing with the last Business Day of
the first full fiscal quarter ending after Closing Date, and on the Revolving
Termination Date.

 

(b)               The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates previously agreed to in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 



 52 

 

 

2.4              Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments; provided, further that such notice may be
contingent on the occurrence of a refinancing or the consummation of a sale,
transfer, lease or other disposition of assets and may be revoked or the
termination date deferred if the refinancing or sale, transfer, lease or other
disposition of assets does not occur. Any such reduction shall be in an amount
equal to $1,000,000, or a multiple of $500,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

 

2.5              L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 2.8(a), agrees to issue standby letters of credit
(“Letters of Credit”) for the account of the Borrower or any Restricted
Subsidiary on any Business Day during the Revolving Availability Period as may
be approved from time to time by such Issuing Lender, with the face amount of
any outstanding Letters of Credit (and, without duplication, any unpaid drawing
in respect thereof) reducing the Available Revolving Commitments on a
Dollar-for-Dollar basis; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of such Issuing Lender’s Available Revolving Commitments would
be less than zero. Each Letter of Credit shall (i) be denominated in Dollars or
in an Alternate Currency, (ii) have a face amount of at least $100,000 (unless
otherwise agreed by such Issuing Lender) and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance (unless otherwise
agreed by the applicable Issuing Lender) and (y) the date that is five (5)
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped or otherwise supported, in each case in a manner
agreed to by the Borrower and the Issuing Lender); provided that any Letter of
Credit may provide for automatic renewals and extensions pursuant to Section
2.6(b). Each Letter of Credit shall be governed by laws of the State of New York
(unless the laws of another jurisdiction is agreed to by the respective Issuing
Lender). Notwithstanding anything herein to the contrary, no Issuing Lender
shall have any obligation under this Agreement to issue a commercial letter of
credit.

 

(b)               No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (i) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (ii) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing the Letter of Credit, or any
Requirements of Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Lender in good faith deems material to it
and (iii) the issuance of the Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally for
the account of similarly situated borrowers.

 



 53 

 

 

2.6              Procedure for Issuance, Amendment, Renewal, Extension of
Letters of Credit; Certain Conditions. (a) The Borrower may from time to time
request that an Issuing Lender issue a Letter of Credit. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Lender) to such Issuing Lender an Application requesting the
issuance of the Letter of Credit and specifying the requested date of issuance
of such Letter of Credit (which shall be a Business Day) and, as applicable,
specifying the date of amendment, renewal or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with Section 2.5(a)(iii)), the amount and currency (which shall be
Dollars or an Alternate Currency) of such Letter of Credit, the name and address
of the beneficiary thereof and such other information and documents, including
any Issuer Documents, as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. Such Application shall be accompanied by documentary and
other evidence of the proposed beneficiary’s identity as may reasonably be
requested by such Issuing Lender to enable such Issuing Lender to verify the
beneficiary’s identity or to comply with any applicable laws or regulations,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318. Provided such Issuing Lender has determined that the
issuance, amendment, renewal or extension of the requested Letter of Credit in
favor of the identified beneficiary is in compliance with U.S. Treasury and U.S.
Department of Commerce regulations and other applicable governmental laws, rules
and regulations (including, without limitation, the U.S. Office of Foreign Asset
Control regulations), upon receipt of all required approvals, such Issuing
Lender will issue, amend, renew or extend the requested Letter of Credit for the
account of the Borrower in such form as may be approved by such Issuing Lender,
which shall have been approved by the Borrower, within (x) in the case of an
issuance, five (5) Business Days of the date of the receipt of the Application
and all related information and (y) in the case of an amendment, renewal or
extension, three (3) Business Days of the date of the receipt of the Application
and all related information. Each Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. An Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance (or, amendment, extension or renewal, as
applicable) of each Letter of Credit (including the amount thereof) issued by
such Issuing Lender.

 

(b)               If the Borrower so requests in any applicable Application, an
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Lender, the Borrower shall not be required to make a specific request
to such Issuing Lender for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Lender to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date that is five (5)
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped or otherwise supported, in each case in a manner
agreed to by the Borrower and the Issuing Lender); provided, however, that an
Issuing Lender shall not permit any such extension if (A) such Issuing Lender
has determined in good faith that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.5(a)
or (b) or otherwise) or (B) it has received notice (which may be by telephone or
in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Facility Lenders under the Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing such Issuing Lender not to permit
such extension.

 



 54 

 

 

2.7              Fees and Other Charges; Role of Issuing Lender; Applicability
of ISP and UCP. (a) The Borrower will pay a fee (the “L/C Fee”) on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility on
the face amount of such Letter of Credit, shared ratably among the Revolving
Lenders and payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit. In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee of 0.125% per annum (or
such lesser amount as may be agreed in writing by the Borrower the applicable
Issuing Lender) on the undrawn and unexpired amount of each Letter of Credit
issued by such Issuing Lender, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date of such Letter of Credit.

 

(b)               In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender.

 

(c)               Role of Issuing Lender. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, an Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lenders, the Administrative Agent, any of their respective Agent Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a final and
nonappealable decision of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Lenders, the
Administrative Agent, any of their respective Agent Related Parties nor any
correspondent, participant or assignee of any Issuing Lender shall be liable or
responsible for any of the matters described in Section 2.10; provided, however,
that anything in such Section to the contrary notwithstanding, the Borrower may
have a claim against an Issuing Lender, and an Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which were
caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case, as determined by a final and nonappealable decision of a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
an Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or purporting to
transfer a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. An Issuing Lender may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 



 55 

 

 

(d)               Applicability of ISP and UCP. Unless otherwise expressly
agreed by the relevant Issuing Lender and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, an Issuing Lender shall not be
responsible to the Borrower for, and such Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Lender required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such Issuing Lender or
the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

2.8              L/C Participations. (a) Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lenders to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lenders, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lenders’ obligations and rights (though, in
the case of rights, subject to such L/C Participant’s satisfaction of its
reimbursement obligation set forth in the following sentence) under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lenders thereunder (in respect of any Letter of Credit
issued in an Alternate Currency, with such participation expressed in the Dollar
Equivalent thereof). Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit for
which such Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Administrative Agent upon demand of such Issuing Lender an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. The L/C Participants’ obligations to
make such payment shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that any L/C Participant may have or have had against an Issuing Lender, the
Borrower or any other Person. The Administrative Agent shall promptly forward
such amounts to such Issuing Lender.

 



 56 

 

 

(b)               If any amount required to be paid by any L/C Participant to
the Administrative Agent for the account of an Issuing Lender pursuant to
Section 2.8(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three (3) Business Days
after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate (or, in the case of any Letter of Credit denominated in any Alternate
Currency, the Administrative Agent’s customary rate for interbank advances in
such Alternate Currency) during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 2.8(a) is not made available to the Administrative Agent for the account
of such Issuing Lender by such L/C Participant within three (3) Business Days
after the date such payment is due, such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of an Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

 

(c)               Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.8(a), the Administrative
Agent or such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, the Administrative Agent or such Issuing Lender, as the case
may be, will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by
Administrative Agent or such Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or such Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

 

2.9              Reimbursement Obligation of the Borrower. An Issuing Lender
shall notify the Borrower of the date and amount of a drawing presented under
any Letter of Credit and paid by such Issuing Lender. The Borrower agrees to
reimburse such Issuing Lender for the amount of (a) such drawing so paid and (b)
any fees, charges or other costs or expenses (other than taxes or similar
amounts) incurred by such Issuing Lender in connection with such payment on the
Business Day after the Borrower receives such notice. Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars or in the applicable Alternate Currency and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant drawing is paid until payment in full at the rate set forth in (i)
until the Business Day next succeeding the date of the relevant notice, Section
3.5(b) in respect of Revolving Loans (or, in the case of any Letter of Credit
denominated in any Alternate Currency, Section 3.5(a)) and (ii) thereafter,
Section 3.5(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 8.1(f) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 2.8 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 2.2 of Base Rate Loans in the amount of such drawing (or, in
the case of a Letter of Credit denominated in an Alternate Currency, a borrowing
pursuant to Section 2.2 of Eurodollar Loans in the amount of such drawing). The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Loans could be made, pursuant to Section 2.2, if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from an Issuing Lender of such drawing
under such Letter of Credit.

 



 57 

 

 

2.10           Obligations Absolute. The Borrower’s obligations under Section
2.9 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against an Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lenders
that the Issuing Lenders and any Issuing Lender’s Agent Related Parties shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 2.9 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender or any Agent Related Party of
any Issuing Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Issuing Lender or its Agent Related Parties, as
applicable. The parties hereto agree that any action taken or omitted by an
Issuing Lender or its Agent Related Parties under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
their respective gross negligence or willful misconduct (as determined by a
final and nonappealable decision of a court of competent jurisdiction), shall be
binding on the Borrower and the parties hereto and shall not result in any
liability of such Issuing Lender or its Agent Related Parties to the Borrower.

 

2.11          Letter of Credit Payments. If any drawing shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date of payment and amount paid by such Issuing
Lender in respect thereof. The responsibility of an Issuing Lender to the
Borrower in connection with any drawing presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, and subject to the limitations on liability set forth in
Section 2.7(c) and 2.10 hereof, be limited to determining that the documents
(including each drawing) delivered under such Letter of Credit in connection
with such presentment are substantially in conformity with such Letter of
Credit.

 



 58 

 

 

2.12          Applications; Issuer Documents. To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 2, the provisions of this Section 2 shall apply. In
the event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.13          Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                 Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the final paragraph of Section 10.1.

 

(ii)              Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.7 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender hereunder; third, to Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.13(b); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13(b); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 2.13(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.13(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 



 59 

 

 

(iii)              No Defaulting Lender shall be entitled to receive any
Commitment Fees for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Commitment Fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(iv)             Each Defaulting Lender shall be entitled to receive L/C Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.13(b);
provided that with respect to any L/C Fee not required to be paid pursuant to
this Section 2.13(a)(iv), the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such L/C Fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in L/C Obligations
that has been reallocated to such Non-Defaulting Lender pursuant to clause (v)
below, (y) pay to each Issuing Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(v)               All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(vi)             If the reallocation described in clause (v) above cannot, or
can only partially, be effected, the Borrower shall, within two Business Days
following the written request of the Administrative Agent, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 2.13(b).

 



 60 

 

 

(b)               At any time that there shall exist a Defaulting Lender, within
three Business Days following the written request of the Administrative Agent or
any Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.13(a)(v) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount:

 

(i)                 The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of the Issuing Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations, to be
applied pursuant to clause (ii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided
(other than Lien permitted pursuant to Section 7.3), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(ii)              Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)            Cash Collateral (or the appropriate portion thereof) provided
to reduce any Issuing Lender’s Fronting Exposure shall no longer be required to
be held as Cash Collateral pursuant to this Section 2.13(b) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral.

 

(c)               If the Borrower, the Administrative Agent and each Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.13(a)(v), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 



 61 

 

 

(d)               So long as any Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

2.14             Incremental Facilities.

 

(a)               Borrower Request. The Borrower may at any time and from time
to time after the Closing Date by written notice to the Administrative Agent
elect to request the establishment of (i) one or more new term loan facilities
or an increase in any existing tranche of Term Loans (each, an “Incremental Term
Facility”) with new term loan commitments (each, an “Incremental Term Loan
Commitment”) or (ii) an increase to the existing Revolving Commitments (such
increase, an “Incremental Revolving Increase” and the commitments thereunder, an
“Incremental Revolving Commitment”; and, together with the Incremental Term
Facilities, collectively referred to as the “Incremental Facility”) in an
aggregate principal amount not in excess of the sum of: (i) the lesser of (x)
$50,000,000 and (y) an amount such that, after giving effect to the
establishment of any Incremental Revolving Commitment, the aggregate principal
amount of the Revolving Commitments does not exceed $100,000,000 plus (ii) the
aggregate amount of all voluntary prepayments of Revolving Loans with a
corresponding permanent reduction of the Revolving Commitments (to the extent
not financed with the proceeds from the incurrence of long-term Indebtedness)
plus (iii) an unlimited amount of additional Loans that could be incurred by the
Borrower at such time without causing the Consolidated Secured Leverage Ratio to
be greater than 4.00 to 1.00, calculated after giving pro forma effect to the
incurrence of such additional amount and the use of proceeds thereof, excluding
the cash proceeds of any Incremental Term Loans or Incremental Revolving
Commitments and assuming the full amount of any Incremental Revolving
Commitments are borrowed (whether or not funded or outstanding); provided, for
purposes of this clause (iii), if Consolidated EBITDA is negative for the
applicable Reference Period for purposes of calculating the Consolidated Secured
Leverage Ratio, no amount shall be available under this clause (iii) for any
purpose, minus the aggregate initial principal amount of any Incremental
Equivalent Term Debt incurred pursuant to Section 2.15 (it being understood and
agreed that unless notified by the Borrower, (I) the Borrower shall be deemed to
have utilized, amounts of the type described in clause (iii) above prior to the
utilization of amounts under clauses (i) or (ii) above and (II) Loans may be
incurred in respect of any or all of clauses (i), (ii) and (iii) above, and the
proceeds from any such incurrence in respect of clauses (i), (ii) and (iii)
above, may be utilized in a single transaction by, first, calculating the
incurrence in respect of clause (iii) above (without giving effect to any
incurrence in respect of clause (i) or (ii)), second, calculating the incurrence
in respect of clause (ii) above and, third, calculating the incurrence in
respect of clause (i) above); provided that the Borrower may redesignate any
such Indebtedness originally designated as incurred pursuant to clause (i) above
if, at the time of such redesignation, the Borrower would be permitted to incur
under clause (iii) the aggregate principal amount of Indebtedness being so
redesignated (for purposes of clarity, with any such redesignation having the
effect of increasing the Borrower’s ability to incur indebtedness under clause
(i) above as of the date of such redesignation by the amount of such
Indebtedness so redesignated); and in minimum increments of $10,000,000 (or such
lesser minimum increments as the Administrative Agent shall agree in its sole
discretion) (the foregoing amount, the “Available Incremental Amount”).
Notwithstanding anything in this Agreement to the contrary, any Incremental Term
Loans the proceeds of which are used to repay or otherwise redeem, repurchase or
retire Term Loans shall not utilize any portion of the Available Incremental
Amount and shall not reduce the Available Incremental Amount. Each such notice
shall specify (i) the date (each, an “Incremental Facility Effective Date”) on
which the Borrower proposes that commitments under the applicable Incremental
Facility shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as the Administrative Agent shall
agree in its sole discretion) and (ii) the identity of each Person to whom the
Borrower proposes any portion of such Incremental Term Loan Commitment or
Incremental Revolving Commitment, as applicable, be allocated and the amounts of
such allocations.

 



 62 

 

 

(b)               Conditions. Any Incremental Term Loan Commitment or
Incremental Revolving Commitment, as applicable, shall become effective as of
its Incremental Facility Effective Date; provided that:

 

(i)                 the condition set forth in Section 5.2(c) shall be satisfied
(except as otherwise set forth in the applicable Incremental Term Joinder or
Incremental Revolving Joinder, as applicable);

 

(ii)              each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects  (unless qualified by materiality, in which case they shall be
true and correct in all respects) on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(unless qualified by materiality, in which case they shall be true and correct
in all respects) on and as of such specific date); provided that, if the primary
purpose of such Incremental Facility is to finance a Permitted Acquisition or an
Investment permitted under Section 7.7, the foregoing shall be limited to the
Specified Representations (other than Section 4.19 with respect to the target in
such Permitted Acquisition and its Subsidiaries);

 

(iii)            no Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Incremental Facility
Effective Date (except as otherwise set forth in the Incremental Term Joinder or
Incremental Revolving Joinder, as applicable); provided that, if the primary
purpose of such Incremental Facility is to finance a Permitted Acquisition or an
Investment permitted under Section 7.7, the foregoing shall be limited to no
Specified Event of Default; and

 



 63 

 

 

(iv)             the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.

 

(c)               Terms of Incremental Facilities. The terms and provisions of
the Incremental Term Loans made pursuant to an Incremental Term Loan Commitment
(the “Incremental Term Loans”) and the Incremental Revolving Commitments made
pursuant to an Incremental Revolving Increase (the “Incremental Revolving
Loans”) shall be as follows:

 

(i)               any Incremental Revolving Increase shall be on the same terms
and subject to the same documentation applicable to the existing Revolving
Facility (except as otherwise set forth herein) and, to the extent not
consistent with such existing Revolving Facility, on terms reasonably acceptable
to the Administrative Agent (except as otherwise set forth herein);

 

(ii)              the maturity date of Incremental Revolving Loans and
Incremental Term Loans shall not be earlier than the Revolving Termination Date;

 

(iii)            any Incremental Revolving Loan shall have no scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date;

 

(iv)             any Incremental Term Facility may provide for the ability to
participate on a pro rata basis, or on a less than pro rata basis (but not on a
greater than pro rata basis), in any voluntary or mandatory prepayments of
existing Incremental Term Loans hereunder;

 

(v)             the Incremental Term Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 3.3;

 

(vi)             the applicable yield for the Incremental Term Loans or the
Incremental Revolving Loans, as applicable, shall be determined by the Borrower
and the applicable new Lenders;

 

(vii)          the pricing, weighted average life to maturity, prepayment
provisions, amortization schedule and pricing protection (if any) for any
Incremental Term Facility shall be determined by the Borrower and the lenders
thereunder and, except as otherwise provided herein, all other terms of such
Incremental Term Facility will be as agreed between the Borrower and the lenders
providing such Incremental Term Facility;

 

(viii)        the Incremental Term Loans and Incremental Revolving Increase, as
applicable, shall rank pari passu in right of payment with other Loans; and

 

(ix)             the Incremental Revolving Increase shall rank pari passu in
right of security with other Revolving Loans and shall be senior in right of
security to the Incremental Term Loans, and the Incremental Term Loans, if
secured, shall be secured on a junior lien basis to the Revolving Facility and
shall be subject to customary intercreditor arrangements reasonably satisfactory
to the Administrative Agent.

 



 64 

 

 

Incremental Term Loans and Incremental Revolving Increases may be provided by
any existing Lender (but no existing Lender shall have an obligation to make any
Incremental Term Loan Commitment or Incremental Revolving Commitment, nor will
the Borrower have any obligation to approach any existing Lenders to provide any
Incremental Term Loan Commitment or Incremental Revolving Commitment) and
additional banks, financial institutions and other institutional lenders who
will become Lenders in connection with such Incremental Term Facility; provided
that the consent of the Administrative Agent and Issuing Lenders (in each case
not to be unreasonably withheld, conditioned or delayed) shall be required with
respect to any additional Lender to the same extent such consent would for an
assignment of an existing Loan to such Lender pursuant to Section 10.6(b). The
Incremental Term Loan Commitments or the Incremental Revolving Commitments, as
applicable, shall be effected by a joinder agreement (the “Incremental Term
Joinder” or “Incremental Revolving Joinder”, as applicable) executed by the
Borrower, the Administrative Agent and each Lender making such Incremental Term
Loan Commitment or Incremental Revolving Commitment, as applicable, in form and
substance reasonably satisfactory to each of them. Incremental Term Loans and
Incremental Revolving Increases may be used for the Borrower’s and its
Subsidiaries’ working capital and other general corporate purposes, including
for capital expenditures, acquisitions, Restricted Payments, refinancing of
Indebtedness and any other transactions not prohibited under this Agreement. The
Incremental Term Joinder or the Incremental Revolving Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14 (including
without limitation to implement the relative lien priority contemplated hereby
of any Incremental Term Loans). In addition, unless otherwise specifically
provided herein, all references in the Loan Documents to Term Loans, Term
Commitments, Revolving Commitments and Revolving Loans, as applicable, shall be
deemed, unless the context otherwise requires, to include references to
Incremental Term Loans, Incremental Term Loan Commitments, Incremental Revolving
Commitments and Incremental Revolving Loans, respectively, that are made
pursuant to this Agreement.

 

(d)               Equal and Ratable Benefit; Lien Priority. The Incremental
Revolving Loans and Incremental Revolving Commitments, as applicable,
established pursuant to this Section 2.14 shall constitute Loans, Commitments,
Revolving Loans and Revolving Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
without limiting the foregoing, if secured, in any case, shall be secured on a
senior basis to the Liens securing any Incremental Term Loans and subject to the
foregoing shall otherwise benefit equally and ratably from security interests
created by the Security Documents and the guarantees of the Subsidiary
Guarantors. The Incremental Term Loans and Incremental Term Loan Commitments, as
applicable, established pursuant to this Section 2.14 shall constitute Loans,
Commitments, Term Loans and Term Commitments under, and, subject to the relative
Lien Priority contemplated hereby, shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and, if secured, shall
be secured on a junior lien basis to the Revolving Facility and shall be subject
to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent and shall benefit equally and ratably from the guarantees
of the Subsidiary Guarantors. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents are subject to the
relative Lien priority contemplated hereby and shall otherwise continue to be
perfected under the Uniform Commercial Code or otherwise after giving effect to
the establishment of any such Class of Incremental Term Loans or Incremental
Revolving Loans, as applicable, or any such Incremental Term Loan Commitments or
Incremental Revolving Increase, as applicable.

 



 65 

 

 

2.15             Incremental Equivalent Term Debt. (a) At any time and from time
to time, subject to the terms and conditions set forth herein, the Borrower may
issue one or more series of Incremental Equivalent Term Debt in an aggregate
principal amount not to exceed, as of the date of and after giving effect to the
issuance of any such Incremental Equivalent Term Debt when combined with the
aggregate amount of all Incremental Term Loans, Incremental Term Loan
Commitments and Incremental Revolving Commitments under Section 2.14, the
Available Incremental Amount.

 

(b)               The issuance of any Incremental Equivalent Term Debt pursuant
to this Section 2.16 (i) shall in all cases, be subject to the terms and
conditions applicable to Incremental Term Loan Commitments set forth under
Section 2.14(b) (other than clause (ii) thereof), the maturity date of such
Incremental Equivalent Term Debt shall be no earlier than the Revolving Facility
Termination Date, and, if such Incremental Equivalent Term Debt is unsecured, in
lieu of compliance with the Consolidated Secured Leverage Ratio referred to
clause (iii) of the definition of Available Incremental Amount, the incurrence
thereof shall instead be subject to pro forma compliance with a Consolidated
Leverage Ratio of 5.50:1.00 (it being understood that cash proceeds of any such
Incremental Equivalent Term Debt shall not be netted for the purpose of testing
such Consolidated Leverage Ratio); provided, for purposes of this Section
2.15(b), if Consolidated EBITDA is negative for the applicable Reference Period
for purposes of calculating the Consolidated Leverage Ratio, no amount shall be
available under clause (iii) of the definition of Available Incremental Amount
for any purpose under this Section 2.15 and (ii) the covenants, events of
default, guarantees and other terms of such Incremental Equivalent Term Debt
shall be customary for similar debt instruments in light of then-prevailing
market conditions at the time of issuance, it being understood that a
certificate of an Responsible Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Term Debt, together with a reasonably detailed description of the
material terms and conditions of such Incremental Equivalent Term Debt or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions of the Incremental Equivalent Term
Debt satisfy the requirement set forth in this clause (ii), shall be conclusive
evidence that such terms and conditions have been satisfied.

 

2.16             Extensions of Loans.

 

(a)               The Borrower may, by written notice to the Administrative
Agent from time to time, request an extension (each, an “Extension”) of the
maturity date of any Class of Revolving Commitments to the extended maturity
date specified in such notice. Such notice shall (i) set forth the amount of the
applicable Class of Revolving Commitments that will be subject to the Extension
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten (10) Business Days after the
date of such Extension notice (or such shorter period as the Administrative
Agent shall agree in its sole discretion)) and (iii) identify the relevant Class
of Revolving Commitments to which such Extension relates. Each Revolving Lender
of the applicable Class of Revolving Commitments shall be offered (an “Extension
Offer”) an opportunity to participate in such Extension on a pro rata basis and
on the same terms and conditions as each other Revolving Lender of such Class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrower. If the aggregate principal amount of
Revolving Commitments in respect of which Revolving Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Revolving Commitments subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Commitments of Revolving Lenders of the
applicable Class shall be extended ratably up to such maximum amount based on
the respective principal amounts with respect to which such Revolving Lenders
have accepted such Extension Offer.

 



 66 

 

 

(b)               The following shall be conditions precedent to the
effectiveness of any Extension: (i) no Event of Default shall have occurred and
be continuing immediately prior to and immediately after giving effect to such
Extension, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (unless qualified by materiality, in which case they shall be
true and correct in all respects) on and as of the date of such Extension
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(unless qualified by materiality, in which case they shall be true and correct
in all respects) on and as of such specific date), and (iii) the Issuing Lenders
shall have consented to such Extension of the Revolving Commitments, to the
extent that such Extension provides for the issuance or extension of Letters of
Credit at any time during the extended period.

 

(c)               The terms of each Extension shall be determined by the
Borrower and the applicable extending Revolving Lenders and set forth in an
Extension Amendment; provided that (i) the final maturity date of any Extended
Revolving Commitment shall be no earlier than the Revolving Termination Date,
(ii) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments, (iii) the Extended
Revolving Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving Loans and any existing Term Loans and the
borrower and guarantors of the Extended Revolving Commitments shall be the same
as the Borrower and Guarantors with respect to the existing Revolving Loans,
(iv) the interest rate margin, rate floors, fees, OID and premium applicable to
any Extended Revolving Commitment (and the Extended Revolving Loans thereunder)
shall be determined by the Borrower and the applicable extending Lenders, (v)
borrowing and prepayment of Extended Revolving Loans, or reductions of Extended
Revolving Commitments, and participation in Letters of Credit, shall be on a pro
rata basis with the other Revolving Commitments (other than upon the maturity of
the non-extended Revolving Loans and Revolving Commitments) and (vi) the terms
of the Extended Revolving Commitments shall be substantially identical to the
terms set forth herein (except as set forth in clauses (i) through (v) above).

 

(d)               In connection with any Extension, the Borrower, the
Administrative Agent and each applicable extending Revolving Lender shall
execute and deliver to the Administrative Agent an Extension Amendment and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension. Any Extension Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Revolving Commitments as a new Class or tranche of Revolving
Commitments, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
Classes or tranches and to provide for the reallocation of Revolving Credit
Exposure upon the expiration or termination of the commitments under any Class
or tranche), in each case, on terms consistent with this Section 2.16.

 



 67 

 

 

SECTION 3        GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT

 

3.1              Optional Prepayments. The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon, New York City time, three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay any Term Loans, the manner in which such prepayment is to be applied
thereto (and if not specified such prepayment shall be applied to any Term Loans
in direct order of maturity thereof); provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 3.11;
provided, further that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other disposition of assets does not occur. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $500,000 or integral
multiples of $100,000 in excess thereof. Partial prepayments of Base Rate Loans
shall be in an aggregate principal amount of $500,000 or integral multiples of
$100,000 in excess thereof.

 

3.2              Mandatory Prepayments. If on any date (including any
Revaluation Date) the Total Revolving Extensions of Credit exceed the Total
Revolving Commitments, the Borrower shall, within five Business Days after
notice thereof to the Borrower from the Administrative Agent, Cash Collateralize
L/C Obligations and/or prepay Revolving Loans in an aggregate amount equal to
such excess (in each case, taking the Dollar Equivalent of any amount
denominated in an Alternate Currency); provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 3.11.
Nothing set forth in this Section 3.2 shall be construed to require the
Administrative Agent to calculate compliance under this Section 3.2. The
application of any prepayment pursuant to this Section 3.2 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 3.2 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

 



 68 

 

 

3.3              Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans (other than Eurodollar Loans
denominated in an Alternate Currency) to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election, which may be
given by (A) telephone, or (B) a Committed Loan Notice (provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice) no later than 12:00 Noon, New York City time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election which may be given by (A)
telephone, or (B) a Committed Loan Notice (provided that any telephone notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice) no later than 12:00 Noon, New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. It is understood and agreed that
only a Loan denominated in Dollars may be made in the form of, or converted
into, a Base Rate Loan.

 

(b)               Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans; provided that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations; provided, that if such continuation is not permitted pursuant to
the preceding proviso such Eurodollar Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph (b), such Eurodollar Loans shall be
automatically converted to Eurodollar Loans having an Interest Period of one (1)
month on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

3.4              Limitations on Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) in the case of
Eurodollar Loans, after giving effect thereto, the aggregate principal amount of
the Eurodollar Loans comprising each Eurodollar Tranche shall be equal to
$500,000 or integral multiples of $100,000 in excess thereof and (b) the total
number of outstanding Eurodollar Tranches and tranches of Base Rate Loans, when
taken together, shall not exceed ten (10) tranches at any one time.

 



 69 

 

 

3.5              Interest Rates and Payment Dates. (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

 

(b)               Each Base Rate Loan shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(c)               If an Event of Default specified in Sections 8.1(a) or 8.1(f)
shall have occurred and be continuing, all overdue Loans, Reimbursement
Obligations, commitment fees and other overdue amounts payable hereunder shall
bear interest at a rate per annum equal to (i) in the case of payments of
overdue principal of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 3.5 plus 2% per
annum and (ii) in the case of any other overdue amounts under the Loan
Documents, the non-default rate then applicable to Base Rate Loans under the
applicable Facility plus 2% per annum,.

 

(d)               Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
3.5 shall be payable from time to time on demand and shall accrue from the date
on which such Event of Default occurred until such Event of Default is no longer
continuing.

 

(e)               Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments of the Loans and the effects thereof, and (iii) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

3.6              Computation of Interest and Fees; Failure to Satisfy Conditions
Precedent; Obligations of Lenders Several. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of clause (a) or (b) of the
definition of Base Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 



 70 

 

 

(b)             Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 3.6(a).

 

(c)               If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Section 3, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
extension of credit set forth in Section 5 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)               The obligations of the Lenders hereunder to make Term Loans
(if any) and Revolving Loans, to fund participations in Letters of Credit and to
make payments pursuant to Section 9.7 and 9.12 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 9.7 or 9.12 on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.7 or 9.12.

 

3.7              Changed Circumstances.

 

(a)               Inability to Determine Interest Rate. Subject to clause (b)
below, if prior to the first day of any Interest Period:

 

(i)                 the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period,

 

(ii)                deposits in the relevant amount, in the relevant currency
and for the relevant Interest Period are not available to it in the London
interbank market; or

 

(iii)               the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as reasonably determined
and conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter but
at least two (2) Business Days prior to the first day of such Interest Period.
If such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans (or, in the case of a Revolving Loan denominated in any
Alternate Currency, the Borrower and the Revolving Lenders shall establish a
mutually acceptable alternative rate), (y) any Loans under the relevant Facility
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans (or, in the case of a
Revolving Loan denominated in any Alternate Currency, the Borrower and the
Revolving Lenders shall establish a mutually acceptable alternative rate) and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans (or, in the case of a Revolving Loan denominated in any Alternate
Currency, the Borrower and the Revolving Lenders shall establish a mutually
acceptable alternative rate). Until such notice has been withdrawn by the
Administrative Agent (which notice the Administrative Agent agrees to withdraw
promptly upon a determination that the condition or situation which gave rise to
such notice no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

 



 71 

 

 

(b)               Effect of Benchmark Transition Event.

 

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders; provided that, to the extent LIBOR is replaced
with a SOFR-Based Rate, Lenders shall be entitled to object only to the
Benchmark Replacement Adjustments with respect thereto. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
3.7(b) will occur prior to the applicable Benchmark Transition Start Date.

 

(ii)              Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)            Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (1)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.7(b) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.7(b).

 



 72 

 

 

(iv)             Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Borrowing of Eurodollar Loans of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate.

 

3.8              Pro Rata Treatment; Application of Payments; Payments. (a)
Except as set forth in Section 3.13, each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b)               Except as set forth in Section 3.13, each payment (including
each prepayment) on account of principal of and interest on the Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans then held by the Term Lenders. Except as expressly set forth in
Sections 3.1 and 3.2, the amount of each principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Term Loans pro
rata based upon the then remaining principal amount thereof. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

 

(c)               Each payment (including each prepayment) on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)               All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 



 73 

 

 

(e)               Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may (but shall not be required to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Rate and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph (e) shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three (3) Business Days of
such Borrowing Date, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to Base Rate
Loans under the relevant Facility, on demand, from the Borrower.

 

(f)                Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

(g)               Notwithstanding anything to the contrary contained herein, the
provisions of this Section 3.8 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

3.9              Requirements of Law. (a) If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar Rate)
or any Issuing Lender;

 



 74 

 

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)               If any Lender or Issuing Lender determines that any Change in
Law affecting such Lender or Issuing Lender or any lending office of such Lender
or such Lender’s or Issuing Lender’s holding company, if any, regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

(c)               A certificate of a Lender or Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 3.9 and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)               Failure or delay on the part of any Lender or Issuing Lender
to demand compensation pursuant to this Section 3.9 shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section 3.9 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof). Increased costs because of a Change in
Law resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrowers under syndicated credit facilities
comparable to those provided hereunder.

 



 75 

 

 

3.10          Taxes. (a) For purposes of this Section 3.10 and Section 3.13, the
term “Lender” includes any Issuing Lender and the term “applicable law” includes
FATCA.

 

(b)               Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.10) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)               The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)               The Borrower shall indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.10) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
reason for and amount of such payment or liability delivered to the Borrower by
a Lender or Agent (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or Agent, as
applicable, shall be conclusive absent manifest error.

 

(e)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(f) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



 76 

 

 

(f)                As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 3.10, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g)               (i) Any Lender (including solely for purposes of this
subparagraph (g) and Section 3.10(h) each Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.10(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)              Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 



 77 

 

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and duly executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and duly executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits,” “other
income” or other article of such tax treaty;

 

(2)properly completed and duly executed copies of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and duly executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable); or

 

(4)to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed copies of IRS Form W-8IMY, accompanied by properly
completed and duly executed copies of IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner.

 



 78 

 

 

(A)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and duly executed copies of any other
form or document prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(B)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)            On or before the date the Administrative Agent (or any
successor Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two duly executed copies of either (A) IRS Form
W-9 (or any successor forms) certifying that it is exempt from U.S. federal
backup withholding Tax or (B) a U.S. branch withholding certificate on IRS Form
W-8IMY (or any successor forms) evidencing its agreement with the Borrower to be
treated as a U.S. Person (with respect to amounts received on account of any
Lender party to this Agreement) and IRS Form W-8ECI (or any successor forms)
(with respect to amounts received on its own account), with the effect that, in
either case, the Borrower will be entitled to make payments hereunder to the
Administrative Agent without withholding or deduction on account of U.S. federal
withholding Tax. The Administrative Agent agrees that if any form or
certification it previously delivered becomes expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification.

 

(h)               Each Lender agrees that if any documentation it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such documentation or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. Notwithstanding anything
to the contrary in this Section 3.10, a Lender shall not be required to deliver
any documentation pursuant to Section 3.10(g) or this paragraph (h) that such
Lender is not legally eligible to deliver.

 



 79 

 

 

(i)                 If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.10 (including by the payment of
additional amounts pursuant to this Section 3.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.10 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party related to such refund and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
(i) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(j)              Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.11          Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss, cost or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of, or a conversion from, Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto or (d) any other
default by the Borrower in the repayment of such Eurodollar Loans when and as
required pursuant to the terms of this Agreement. Such indemnification may
include an amount (other than with respect to clause (d)) equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any, as well as the effect of any applicable index rate “floor”) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section 3.11 submitted to
the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. This Section 3.11 shall not
apply with respect to Taxes other than any Tax that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 



 80 

 

 

3.12          Change of Lending Office. If any Lender requests compensation
under Section 3.9, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.10, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.9 or 3.10, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

3.13          Replacement of Lenders. If any Lender requests compensation under
Section 3.9, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.10 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.12, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, in its sole discretion, (i) prepay such Lender’s
outstanding Loans in full on a non-pro rata basis without premium or penalty, or
(ii) at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.9 or Section 3.10) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that, in the case of an
assignment:

 

(a)               the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.6;

 

(b)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letter of Credit
disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 



 81 

 

 

(c)               in the case of any such assignment resulting from a claim for
compensation under Section 3.9 or payments required to be made pursuant to
Section 3.10, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)               such assignment does not conflict with applicable law; and

 

(e)               in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

3.14          Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)               The Administrative Agent, on behalf of the Borrower (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), the assigning Lender, acting
solely for this purpose as a non-fiduciary agent of the Borrower), shall
maintain the Register (or, in the case of an assignment not required to be
recorded in the Register in accordance with the provisions of Section 10.6(d), a
Related Party Register), in each case pursuant to Section 10.6(d), and a
subaccount therein for each Lender, in which shall be recorded the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest and currency) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time.

 

(c)               The Borrower agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a promissory note of the Borrower evidencing any Term Loans or
Revolving Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit F-1 or F-2, respectively, with appropriate insertions as to date and
principal amount.

 

3.15          Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans (or, in the case of a Revolving Loan
denominated in any Alternate Currency, the Borrower and the Revolving Lenders
shall establish a mutually acceptable alternative rate) on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 3.11. Each Lender agrees to
designate a different lending office if such designation will avoid the
circumstances described in this Section 3.15 and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

 



 82 

 

 

SECTION 4        REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

 

4.1              Financial Condition. (a) (i) The audited consolidated balance
sheets of the Borrower and its Subsidiaries for each of the 2017, 2018 and 2019
fiscal years, and the related consolidated statements of income, stockholders’
equity and cash flows for such fiscal years, reported on by and accompanied by
an unqualified report from KPMG LLP or other independent certified public
accountants of nationally recognized standing, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for such fiscal years. (ii) All such financial
statements delivered pursuant to clause (a)(i) above, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

 

(b)               The most recent financial statements referred to in clause
(a)(i) disclose in accordance with GAAP or other applicable accounting standards
all material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives.

 

4.2              No Change. Since December 31, 2019, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

4.3              Corporate Existence; Compliance with Law. Except as permitted
under Section 7.4, the Borrower and each Restricted Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, (d) is in compliance with the terms of its Organizational
Documents and (e) is in compliance with the terms of all Requirements of Law
(including, for the avoidance of doubt, the Patriot Act) and all Governmental
Authorizations, except to the extent that any failure under clause (a) (with
respect to any Restricted Subsidiary that is not a Loan Party) or clauses (b)
through (e) to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

4.4              Power; Authorization; Enforceable Obligations. Each Loan Party
has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been, or will be, obtained or made and are in full force and effect
on or before the Closing Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 



 83 

 

 

4.5              No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate (a)
its Organizational Document, (b) any Requirement of Law, Governmental
Authorization or any Contractual Obligation of the Borrower or any Restricted
Subsidiary and (c) will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the Liens
permitted by Section 7.3), except for any violation set forth in clauses (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.

 

4.6              Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened in writing by or against the Borrower or any
Restricted Subsidiary or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents, which would in any respect impair
the enforceability of the Loan Documents, taken as a whole or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7              Education Law Matters.

 

(a)               Educational Authorizations. Each Loan Party complies, and
during the past three (3) years has complied, in all material respects with all
applicable Educational Laws regarding any licenses, permits, authorizations or
other approvals required to be obtained from any Educational Agency to conduct
its business.

 



 84 

 

 

(b)               Incentive Compensation. Each Loan Party complies, and during
the past three (3) years has complied, in all material respects with all
applicable Educational Laws concerning the compensation of persons or entities
engaged in student recruiting, admissions or financial aid activities, including
but not limited to 20 U.S.C. § 1094(a)(20) and ED regulations at 34 C.F.R. §
668.14(b)(22).

 

(c)               Misrepresentation. Each Loan Party complies, and for the past
three (3) years has complied, in all material respects with all applicable
Educational Laws regarding consumer marketing and student recruiting, has not
committed any misrepresentation (either affirmatively or by omission) about the
Loan Party or about any educational institution with which the Loan Party has an
Educational Services Agreement, or about any educational program or course
offered by a Loan Party or supported by an Educational Services Agreement. With
respect to educational institutions, programs and courses supported by any Loan
Party pursuant to an Educational Services Agreement, the Loan Party uses only
marketing materials approved by the pertinent educational institution.

 

(d)               Educational Records. Each Loan Party and each Educational
Services Agreement complies, and for the past three (3) years has complied, in
all material respects with all Privacy, Data Security and Consumer Protection
Laws that are (i) applicable to any Protected Information created, obtained or
maintained pursuant to any Educational Services Agreement, and (ii) subject to
enforcement by any Educational Agency.

 

(e)               Accessibility. Each Loan Party and each Educational Services
Agreement complies, and for the past three (3) years has complied, in all
material respects with all applicable Requirements of Law concerning the
accessibility of educational programs and courses to persons with disabilities.

 

4.8              Ownership of Real Property; Liens. The Borrower and each
Restricted Subsidiary has title in fee simple (or local law equivalent) to, or
valid leasehold interests in all its leased real property, and good title to, or
a valid leasehold interest in, license of, or right to use, all its other
tangible Property material to its business, in all material respects, and no
such Property is subject to any Lien except as permitted by Section 7.3, and
except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.9              Intellectual Property. All Intellectual Property owned by the
Borrower and the Restricted Subsidiaries is owned free and clear of all Liens
(other than (i) as permitted by Section 7.3, (ii) licenses listed on Schedule
4.9, (iii) other licenses granted in the ordinary course of business or which
are not, individually or in the aggregate, material (including in connection
with the sale or provision by the Borrower or any Restricted Subsidiary of
products or services), (iv) the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to the applicable Security
Documents, (v) licenses under which the Borrower or any Restricted Subsidiary is
the licensor in existence as of the date hereof (including in connection with
the sale or provision by the Borrower or any Restricted Subsidiary of products
or services) and (vi) licenses to the Borrower or any Restricted Subsidiary).
Except as could not reasonably be expected to have a Material Adverse Effect, to
the knowledge of any Loan Party: (a) the conduct of, and the use of Intellectual
Property in, the business of the Borrower and the Restricted Subsidiaries
(including the products and services of the Borrower and each Restricted
Subsidiary) does not infringe, misappropriate, or otherwise violate the
Intellectual Property rights of any other Person; (b) in the last two (2) years,
there has been no such claim asserted in writing (including in the form of
offers or invitations to obtain a license) asserted or, to the knowledge of any
Loan Party, threatened against the Borrower or any Restricted Subsidiary; (c)
there is no valid basis for a claim of infringement, misappropriation, or other
violation of Intellectual Property rights against the Borrower or any Restricted
Subsidiary; (d) no Person is infringing, misappropriating, or otherwise
violating any Intellectual Property of the Borrower or any Restricted
Subsidiary, and there has been no such claim asserted or threatened against any
third party by the Borrower or any Restricted Subsidiary, or to the knowledge of
any Loan Party, any other Person; (e) no Software included in the Collateral is
subject to the terms of any Open Source License or other similar license that
requires any proprietary source code of such Software to be disclosed, licensed,
publicly distributed, or dedicated to the public; and (f) the Borrower and each
Restricted Subsidiary complies, and at all times has complied in all material
respects with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Borrower or such Restricted Subsidiary.

 



 85 

 

 

4.10          Taxes. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Loan Party has
filed or caused to be filed all federal and other material state and other Tax
returns that are required to be filed by it and all such Tax returns are true,
correct, and complete in all material respects; each Loan Party has paid, or
caused to be paid, all federal, state and other Taxes due and payable by it and
any assessments made against it or any of its property by any Governmental
Authority (other than any such Taxes that are not yet due or the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party); no Tax Lien has been filed
(other than for Taxes not yet due or the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party) and, no Loan Party is aware of any proposed or
pending Tax assessments, deficiencies or audits.

 

4.11          Federal Regulations. No part of the proceeds of any extension of
credit under this Agreement will be used for any purpose that violates or would
be inconsistent with the provisions of Regulation T, U or X of the Board. No
Loan Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.

 

4.12          Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any the Borrower or any Restricted Subsidiary pending or,
to the knowledge of the Borrower, threatened in writing; (b) hours worked by and
payment made to employees of the Borrower and each Restricted Subsidiary have
not been in violation of the Fair Labor Standards Act, as amended, or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from the Borrower and each Restricted Subsidiary on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Borrower or relevant Restricted Subsidiary.

 



 86 

 

 

4.13          ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect: (i) each Plan is in compliance with the applicable
provisions of ERISA, the Code, and other applicable Laws and (ii) no ERISA Event
has occurred or is reasonably expected to occur. There are no pending or, to the
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, the present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefits,
except as would not reasonably be expected to result in a Material Adverse
Effect.

 

4.14          Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

4.15          Subsidiaries. (a) Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date, Schedule
4.15 sets forth (i) the name and jurisdiction of formation or incorporation of
each Group Member and, as to each such Group Member (other than the Borrower),
states the authorized and issued capitalization of such Group Member, the
beneficial and record owners thereof and the percentage of each class of Capital
Stock owned by any Loan Party and (ii) each Excluded Subsidiary as of the
Closing Date, (b) except as disclosed on Schedule 4.15 or as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, after giving effect to the consummation of the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Borrower or any Restricted
Subsidiary, except as created by the Loan Documents or as permitted hereby, and
(c) as of the Closing Date, each Wholly Owned Domestic Subsidiary that is not a
Subsidiary Guarantor is an Excluded Subsidiary. Except as listed on Schedule
4.15, as of the Closing Date, neither the Borrower nor any Restricted Subsidiary
owns any interests in any joint venture, partnership or similar arrangements
with any Person.

 

4.16          Use of Proceeds. (a) The Letters of Credit and the proceeds of the
Revolving Loans shall be used for working capital and other general corporate
purposes of the Borrower and its Restricted Subsidiaries, including the
financing of Permitted Acquisitions and other permitted Investments.

 

(b)               No proceeds of the Loans or the Letters of Credit will be used
by the Borrower or any Subsidiary directly or, to the knowledge of the Borrower,
indirectly, (a) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business, or to obtain any improper advantage, in violation of the U.S.
Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010 or (b) for the
purpose of financing activities of or with any Person, that, at the time of such
financing, is a Sanctioned Person.

 



 87 

 

 

4.17          Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)               the facilities and properties owned, operated or leased by the
Borrower or any Restricted Subsidiary (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;

 

(b)               neither the Borrower nor any Restricted Subsidiary has
received any written notice of violation, nor has knowledge of any alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by the Borrower or any Restricted
Subsidiary, nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

 

(c)               Materials of Environmental Concern have not been transported
or disposed of from the Properties by the Borrower or any Restricted Subsidiary
or, to the Borrower's knowledge, by any other person in violation of, or in a
manner or to a location that could reasonably be expected to give rise to
liability of the Borrower or any Restricted Subsidiary under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of by the Borrower or any Restricted Subsidiary or, to the
Borrower's knowledge, by any other person at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability of the Borrower or any Restricted Subsidiary under, any applicable
Environmental Law;

 

(d)               no judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Restricted Subsidiary is or, to
the Borrower’s knowledge, will be named as a party with respect to the
Properties or the business operated by the Borrower or any Restricted
Subsidiary, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders to which the Borrower or any Restricted
Subsidiary is a party, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
business operated by the Borrower or any Restricted Subsidiary;

 

(e)               there has been no release or threat of release of Materials of
Environmental Concern by the Borrower or any Restricted Subsidiary or, to
Borrower’s knowledge, by any other person at or from the Properties, or arising
from or related to the operations of the Borrower or any Restricted Subsidiary
in connection with the Properties or otherwise in connection with the business
operated by the Borrower or any Restricted Subsidiary, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability of the Borrower or any Restricted Subsidiary under Environmental Laws;

 

(f)                each of the Borrower and each Restricted Subsidiary, in
respect of the Properties and all operations at the Properties, is, and for the
last five (5) years has been, in compliance with all applicable Environmental
Laws; and

 



 88 

 

 

(g)            neither the Borrower nor any Restricted Subsidiary has assumed
any liability of any other Person under Environmental Laws.

 

4.18          Accuracy of Information, etc. No written statement contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made; provided, however, that with respect to the Projections, other pro
forma financial information and forward looking information and information of a
general economic or industry-specific nature contained in the materials
referenced above, the Borrower represents only that the same were prepared in
good faith and are based upon assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial or other information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial or other information may differ from the projected results set
forth therein by a material amount

 

4.19          Security Documents. (a) The Guarantee and Collateral Agreement and
each other Security Document is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid security interest in the
Collateral described therein and proceeds thereof (to the extent a security
interest can be created therein under the Uniform Commercial Code). In the case
of the Pledged Equity Interests described in the Guarantee and Collateral
Agreement, when stock or interest certificates representing such Pledged Equity
Interests (along with properly completed stock or interest powers endorsing the
Pledged Equity Interest and executed by the owner of such shares or interests
are delivered to the Collateral Agent), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement or any other Security
Document (other than deposit accounts), when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Collateral Agent, for the benefit of
the Secured Parties, shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except Liens permitted by Section 7.3),
subject, however, in the case of any Pledged Equity Interests of Foreign
Subsidiaries to any additional requirements under foreign law.

 

(b)               Each of the Mortgages (if any) is effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.3). Schedule 4.19(b) lists, as of the Closing Date, each
Material Real Property.

 

4.20          Solvency. The Borrower and its Subsidiaries (on a consolidated
basis) are Solvent.

 



 89 

 

 

4.21          Reserved.

 

4.22          Anti-Terrorism Laws. No Loan Party nor any of its Restricted
Subsidiaries is in violation of any applicable Requirements of Law relating to
Anti-Terrorism Laws. The use of proceeds of the Loans and Letters of Credit will
not violate the Trading With the Enemy Act (50 U.S.C. §§ 1-44, as amended) or
any applicable foreign asset control regulations of the United States Treasury
Department (31 C.F.R. Subtitle B, Chapter V). As of the Closing Date, to the
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification is true and correct.

 

4.23          OFAC. None of the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director, officer, employee, or agent of the
Borrower or any Restricted Subsidiary is a Sanctioned Person. The Borrower shall
not use the proceeds of the Loans, directly or, to the Borrower’s knowledge,
indirectly, or otherwise make available such proceeds to any Person, for the
purpose of financing activities of or with (i) a Sanctioned Person, or (ii) a
Sanctioned Country or (iii) in any other manner that would result in a violation
of applicable Sanctions by any Person that is a party to this Agreement, except,
in the case of clauses (i), (ii), and (iii), to the extent licensed by OFAC or
otherwise authorized under U.S. law or, if applicable, to the extent licensed or
authorized under any similar laws or regulations enacted by the European Union
or the United Kingdom.

 

4.24          Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with the U.S. Foreign Corrupt Practices
Act of 1977 and the UK Bribery Act 2010 and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

SECTION 5        CONDITIONS PRECEDENT

 

5.1              Conditions to Effectiveness. This agreement shall become
effective on the Closing Date subject to the satisfaction or waiver of the
following conditions precedent:

 

(a)               Loan Documents. The Administrative Agent shall have received
this Agreement and each other Loan Document required to be entered into on the
Closing Date, executed and delivered by each Loan Party that is a party thereto.

 

(b)               [Reserved].

 

(c)               Lien Searches. The Administrative Agent shall have received
the results of a recent lien search in each of the jurisdictions within the
United States in which Uniform Commercial Code financing statements will be made
to evidence or perfect security interests required to be evidenced or perfected,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 7.3 or discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

(d)               Fees. The Lenders, the Lead Arrangers and the Agents shall
have received all fees required to be paid and all accrued reasonable,
documented out-of-pocket expenses required hereunder to be paid and for which
invoices have been presented at least three Business Days prior to the Closing
Date (including the reasonable fees and expenses of legal counsel) in respect of
the Transactions, on or before the Closing Date.

 



 90 

 

 

(e)               Closing Certificate. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date, substantially
in the form of Exhibit G, with appropriate insertions and attachments including
applicable corporate or similar authorizations and the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party.

 

(f)                Legal Opinions. The Administrative Agent shall have received
the legal opinion of Latham & Watkins LLP, counsel to the Borrower and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(g)               Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement, but excluding any
Intellectual Property Security Agreement) required by the Security Documents or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

 

(h)               Solvency Certificate. The Administrative Agent shall have
received a solvency certificate in the form of Exhibit I, executed as of the
Closing Date by the chief financial officer of the Borrower.

 

(i)                 Patriot Act, Etc. The Administrative Agent shall have
received, no later than three Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent to the extent requested in writing by the Administrative
Agent and the Lead Arrangers at least seven Business Days prior to the Closing
Date.

 

5.2              Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
from and after the Closing Date is subject to the satisfaction of the following
conditions precedent:

 

(a)               Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects (unless qualified by materiality,
in which case they shall be true and correct in all respects) on and as of such
date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (unless qualified by materiality, in which case
they shall be true and correct in all respects) on and as of such specific
date).

 

(b)               No Default. No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 



 91 

 

 

(c)               Notices. The Borrower shall have delivered to the
Administrative Agent and, if applicable, the Issuing Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

Notwithstanding anything in this Section 5.2 to the contrary, to the extent that
the proceeds of Incremental Term Loans are to be used to finance a Permitted
Acquisition or other Investment, the only conditions precedent to the funding of
such Incremental Term Loans shall be the conditions precedent set forth in
Section 2.14(b) and in the related Incremental Term Joinder with respect to such
Incremental Term Loans.

 

SECTION 6        AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

 

6.1              Financial Statements. Furnish to the Administrative Agent and
each Lender:

 

(a)               within ninety (90) days (or such other time period as
specified in the SEC’s rules and regulations with respect to non-accelerated
filers for the filing of annual reports on Form 10-K) after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income or operations,
stockholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” qualification or exception, or qualification arising out of the scope
of the audit other than to the extent resulting solely from (i) an upcoming
maturity date under the Facilities or (ii) any prospective Default as a result
of a breach of any Financial Covenant or a Financial Covenant Event of Default,
by KPMG LLP or other independent certified public accountant of nationally
recognized standing; and

 

(b)               within forty-five (45) days (or such other time period as
specified in the SEC’s rules and regulations with respect to non-accelerated
filers for the filing of annual reports on Form 10-Q) after the end of each of
the first three quarterly periods of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income or operations, stockholders’ equity (to the
extent required on Form 10-Q) and cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operation, stockholders’ equity and cash flows
of the Borrower in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes).

 



 92 

 

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.2u.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website (including on the SEC’s website at www.sec.gov) or whether
sponsored by the Administrative Agent); provided that, to the extent the
Administrative Agent or any Lender reasonably requests, (x) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or such
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

6.2              Certificates; Other Information. Furnish to the Administrative
Agent, the Collateral Agent (as applicable) and each Lender:

 

(a)               to the extent permitted by the internal policies of such
independent certified public accountants, concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a report of independent
registered public accounting firm reporting on such financial statements stating
that in making the examination necessary in connection therewith, no knowledge
was obtained of any Default or Event of Default arising from a breach of the
Financial Covenants (to the extent then applicable), except as specified in such
report (which report may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(b)               concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer of the
Borrower stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate, (ii) to the
extent not previously disclosed and delivered to the Administrative Agent and
the Collateral Agent, a listing of any Intellectual Property which is the
subject of a federal registration or federal application (including Intellectual
Property included in the Collateral which was theretofore unregistered and
becomes the subject of a federal registration or federal application) acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (ii) (or, in the case of the first such list so delivered, since the
Closing Date), and promptly deliver the Collateral Agent an agreement evidencing
the security interest created in such Intellectual Property suitable for
recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Administrative Agent, and undertake the
filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property, and (iii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and each Restricted Subsidiary with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be; provided that, if such Compliance
Certificate demonstrates that a Financial Covenant Event of Default has occurred
and is continuing and has not been cured prior to such time, the Borrower may
deliver, to the extent and within the time period permitted by Section 8.2,
prior to, after or together with such Compliance Certificate, a Notice of Intent
to Cure such Event of Default. In addition, no later than forty-five (45) days
following the end of the fiscal quarters ending December 31, 2020 and December
31, 2021, the Borrower shall deliver to the Administrative Agent and each Lender
an abridged Compliance Certificate in form reasonably satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant set
forth in Section 7.1(a) for the quarterly period ending on such applicable
dates.

 



 93 

 

 

(c)               no later than ninety (90) days after the end of each fiscal
year of the Borrower, a detailed consolidated budget for the following fiscal
year shown on a quarterly basis (including a projected consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto and projected
covenant compliance levels) (collectively, the “Projections”);

 

(d)               [reserved];

 

(e)               promptly after the same are sent, copies of all financial
statements, reports and material notices that the Borrower sends to the holders
of any Class of its Indebtedness or public equity securities and, promptly after
the same are filed, copies of all annual, regular or periodic and special
reports and registration statements which the Loan Parties may file or be
required to file with the SEC and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, and, promptly after receipt thereof by the
Borrower or any Restricted Subsidiary, copies of each written notice or other
correspondence received from the SEC or comparable agency in any applicable
foreign jurisdiction concerning any investigation or potential investigation or
other inquiry by such agency regarding the financial or other operational
results of the Borrower or any Restricted Subsidiary;

 

(f)                promptly, after any request by the Administrative Agent, any
final “management” letter submitted by such accountants to the board of
directors of the Borrower in connection with their annual audit; and

 

(g)               promptly, such additional financial and other information
regarding the business, financial or corporate affairs of the Borrower or any of
its Restricted Subsidiaries as the Administrative Agent or any Lender may from
time to time reasonably request in good faith, including, without limitation,
other information with respect to the Patriot Act.

 

 

 94 

 





 

6.3              Payment of Taxes. Pay all federal and other material state,
provincial and other Taxes, assessments, fees or other charges imposed on it or
any of its property by any Governmental Authority before they become delinquent,
except (i) where such Taxes, assessments, fees or other charges are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in conformity with GAAP are being maintained by the Borrower
or such Restricted Subsidiary or (ii) where the failure to make such payments
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

6.4              Compliance with Educational Law.

 

(a)              Comply in all material respects with all Educational Laws
applicable to its operations, including the maintenance of all licenses,
permits, approvals and authorizations necessary from any Educational Agency to
conduct its business;

 

(b)              Cause all Educational Services Agreements to comply in all
material respects with Educational Laws applicable to the Loan Parties; and

 

(c)              Comply in all material respects with all Privacy, Data Security
and Consumer Protection Laws that are (i) applicable to any Protected
Information created, obtained or maintained pursuant to any Educational Services
Agreement, and (ii) subject to enforcement by any Educational Agency.

 

6.5              Maintenance of Existence; Compliance. (a) (i) Preserve, renew
and keep in full force and effect its organizational existence except as
permitted hereunder and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, including, without limitation, all necessary Governmental
Authorizations, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (i) above with respect to Immaterial Subsidiaries
that are not Loan Parties, and in the case of clause (ii) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) comply with all Contractual Obligations, Organizational
Documents and Requirements of Law (including, without limitation, and, as
applicable, ERISA and the Code) except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.6              Maintenance of Property; Insurance. (a) Keep all material
Property useful and necessary in its business in good working order and
condition, ordinary wear and tear, casualty or condemnation, and obsolescence
excepted and (b) maintain insurance with financially sound and reputable
insurance companies (i) on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business and (ii)
required pursuant to the Security Documents. The Borrower will furnish to the
Administrative Agent, upon reasonable request, information in reasonable detail
as to the insurance so maintained.

 



 95 

 

 

6.7              Inspection of Property; Books and Records; Discussions. (a)
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business

 

and activities and (b) permit representatives of the Administrative Agent who
may be accompanied by any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time during normal business hours and as often as may reasonably be desired upon
reasonable advance notice to the Borrower and to discuss the business,
operations, properties and financial and other condition of the Borrower and the
Restricted Subsidiaries with officers and employees of the Borrower and the
Restricted Subsidiaries and with their independent certified public accountants
(provided that the Borrower or the Restricted Subsidiaries may, at their option,
have one or more employees or representatives present at any discussion with
such accountants); provided that unless an Event of Default has occurred and is
continuing, (x) only one (1) such visit shall occur in any calendar year, (y)
only one such visit per calendar year by the Administrative Agent shall be at
the Borrower’s expense (for the avoidance of doubt, unless an Event of Default
has occurred and is continuing, any visits by any Lender permitted to occur
under this Section 6.7 shall be at the respective Lender’s expense) and (z) any
such visits shall be coordinated by the Administrative Agent.

 

6.8              Notices. Promptly give notice to the Administrative Agent of:

 

(a)               the occurrence of any Default or Event of Default;

 

(b)              any litigation, investigation or proceeding that is reasonably
likely to be adversely determined, and which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(c)               the occurrence of an ERISA Event that would reasonably be
expected to have a Material Adverse Effect; and

 

(d)              any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.9              Environmental Laws. (a) Comply with, and require compliance in
all material respects by any tenants and subtenants of the Borrower and any
Restricted Subsidiary, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and require that all such tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)              Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 



 96 

 



 

6.10          Post-Closing; Additional Collateral, etc. (a) With respect to any
property acquired after the Closing Date by any Loan Party (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) property acquired by
any Excluded Subsidiary and (z) Excluded Assets (as defined in the Guarantee and
Collateral Agreement) and any other property that is not required to become
subject to Liens in favor of the Collateral Agent pursuant to the Loan
Documents) that has an individual fair market value (as determined in good faith
by the Borrower) in excess of $2,000,000 as to which the Collateral Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, within
thirty (30) days after such acquisition (as such period may be extended by the
Collateral Agent in its reasonable discretion) (i) execute and deliver to the
Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems necessary or advisable to grant to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in such property, (ii) take all actions necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions (other than
foreign jurisdictions) as may be required by the applicable Security Document
and, in the case of Intellectual Property (other than pursuant to clause (e)
below), the recordation of an agreement evidencing the security interest created
in such Intellectual Property suitable for recordation in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be reasonably requested by the Collateral
Agent, and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and reasonably satisfactory to
the Collateral Agent.

 

(b)              With respect to any Material Real Property acquired after the
Closing Date by any Loan Party (other than (x) any such Real Property subject to
a Lien expressly permitted by Section 7.3(g) and (y) real property acquired by
any Excluded Subsidiary), within ninety (90) days after such acquisition (as
such period may be extended by the Collateral Agent in its reasonable
discretion), (i) execute and deliver a first priority Mortgage subject only to
Liens approved by the Collateral Agent or permitted under clauses (a), (e) or
(i) of Section 7.3 hereof, in favor of the Collateral Agent, for the benefit of
the Secured Parties, (ii) if requested by the Collateral Agent, provide the
Secured Parties with (x) title and extended coverage insurance covering such
Material Real Property in form and substance satisfactory to the Collateral
Agent and in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably acceptable to the
Collateral Agent, provided that in jurisdictions that impose mortgage recording
taxes, the Security Documents shall not secure indebtedness in an amount
exceeding 120% of the fair market value of the Mortgaged Property, as reasonably
determined in good faith by the Loan Parties and reasonably acceptable to the
Collateral Agent), (y) a current ALTA survey thereof, together with a surveyor’s
certificate satisfactory to the title insurance company and the Collateral
Agent, and (z) any consents or estoppels deemed necessary or reasonably
advisable by the Collateral Agent in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) if requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in customary form and substance and reasonably satisfactory to the
Collateral Agent, (iv) prior to the date of delivery of any Mortgage the
Collateral Agent shall have obtained a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
parcel of Mortgaged Property. Further, if at any time any Building included in
Mortgaged Property is subsequently determined to be in a Special Flood Hazard
Area (whether due to a re-mapping of the applicable flood zones or otherwise),
(i) such Building shall automatically be deemed Excluded Property and be
excluded from the Mortgaged Property and the lien thereon in favor of the
Secured Parties shall immediately and automatically be of no further force or
effect (with no action required on the part of any Loan Party or Secured Party)
and (ii) in order to confirm such automatic lien release, the Collateral Agent
shall promptly execute and deliver such documentation as may be required to
evidence the release of such Building from the lien of the applicable Mortgage.

 



 97 

 

 

(c)              With respect to any new Wholly Owned Restricted Subsidiary
(other than an Excluded Subsidiary) created or acquired (or that becomes a
Wholly Owned Restricted Subsidiary (other than an Excluded Subsidiary)) after
the Closing Date by the Borrower or any other Loan Party (except that, for the
purposes of this paragraph (c), the term Excluded Subsidiary shall not include
any existing Restricted Subsidiary that ceases to be an Excluded Subsidiary),
within thirty (30) days after such creation or acquisition (as such period may
be extended by the Collateral Agent in its reasonable discretion) (i) execute
and deliver to the Collateral Agent such Security Documents as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such applicable Restricted
Subsidiary that is owned by the Borrower or any Loan Party, (ii) deliver to the
Authorized Collateral Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the applicable Restricted Subsidiary, (iii) cause such
applicable Restricted Subsidiary (A) to become a party to the applicable
Security Documents, (B) to take such actions necessary or advisable to grant to
the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 7.3 hereof) in
all or substantially all, or any portion of the property of such applicable
Restricted Subsidiary that is required to become subject to a Lien in favor of
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Loan Documents as the Administrative Agent shall determine, in its reasonable
discretion, including the filing of Uniform Commercial Code financing statements
in such jurisdictions (other than foreign jurisdictions) as may be required by
the Guarantee and Collateral Agreement or as may be requested by the Collateral
Agent and (C) to deliver to the Collateral Agent a certificate of such
Restricted Subsidiary, substantially in the form of Exhibit G, with appropriate
insertions and attachments, and (iv) if reasonably requested by the Collateral
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and reasonably satisfactory to the Collateral Agent.

 

(d)              With respect to any new “first-tier” Foreign Subsidiary or CFC
Holdco created or acquired after the Closing Date (other than any new Foreign
Subsidiary that is an Immaterial Subsidiary or any Foreign Subsidiary excluded
pursuant to Section 6.10(e) or any Unrestricted Subsidiary) by the Borrower or
any other Loan Party, within thirty (30) days after such creation or acquisition
(as such period may be extended by the Collateral Agent in its reasonable
discretion) (A) execute and deliver to the Collateral Agent such Security
Documents as the Collateral Agent deems necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or such Loan Party (provided that in
the case of any new “first-tier” Foreign Subsidiary that is a CFC or new
“first-tier” Subsidiary that is a CFC Holdco, in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new CFC or CFC Holdco be
required to be so pledged), (B) deliver to the Authorized Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or relevant Loan Party, as the case may be, and take such other action
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Collateral Agent’s security interest therein, and (C) if reasonably
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance and reasonably satisfactory to the Collateral
Agent; provided that, notwithstanding the foregoing, in no event shall the
Borrower or any other Loan Party be required to perfect any such pledge under
laws other than of the United States or any state thereof.

 



 98 

 

 

(e)               Notwithstanding anything to the contrary in this Section 6.10,
paragraphs (a), (b), (c) and (d) of this Section 6.10 shall not apply to (i) any
property, applicable Subsidiary or new Foreign Subsidiary created or acquired or
that becomes Wholly Owned after the Closing Date, as applicable, as to which the
Administrative Agent has reasonably determined that (A) the collateral value
thereof is insufficient to justify the difficulty, time and/or expense of
obtaining a perfected security interest therein or (B) such security interest
would violate any applicable law; or (ii) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement (including,
for the avoidance of doubt, any direct or indirect Subsidiary of any CFC or CFC
Holdco (including as a result of any law or regulation in any non-U.S.
jurisdiction similar to Section 956 of the Code)).

 

6.11            Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent, the
Collateral Agent and the Secured Parties with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Loan Party which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the reasonable exercise by the Administrative Agent or the
Collateral Agent of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent reasonably determine may
be required to obtain from the Borrower or any of its Restricted Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

 

6.12            [Reserved.]

 

6.13            Use of Proceeds. The Borrower shall use the proceeds of the
Loans, together with the proceeds of the Letters of Credit, solely as set forth
in the recitals to this Agreement and in Section 4.16 hereof.

 



 99 

 

 



6.14           Designation of Subsidiaries. (a) Subject to Sections 6.14(b) and
(c) below and Section 7.7(t), the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s Investment therein (and with such
Investment to be permitted to be made and be maintained solely pursuant to
Section 7.7(t)) and (ii) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

 

(b)              The Borrower may not (x) designate any Restricted Subsidiary as
an Unrestricted Subsidiary or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default shall have
occurred or be continuing immediately before and after giving effect to such
designation.

 

(c)               No Subsidiary that is a Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if, upon the effectiveness of such
designation, such Subsidiary is and would continue to be a restricted subsidiary
under the terms of the Senior Notes Indenture or any other Material Indebtedness
of the Borrower or any of its Restricted Subsidiaries.

 

6.15            Anti-Terrorism Law; Anti-Money Laundering; Foreign Corrupt
Practices Act.

 

(a)              The Borrower and its Restricted Subsidiaries shall not directly
or indirectly, (i) knowingly deal in, or otherwise knowingly engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law in violation of any
applicable Anti-Terrorism Law or applicable Sanctions, or (ii) knowingly engage
in or conspire to engage in any transaction that violates or attempts to
violate, any of the material prohibitions set forth in any applicable
Anti-Terrorism Law or applicable Sanctions.

 

(b)               The Borrower and its Restricted Subsidiaries shall (i) not
repay the Loans, or make any other payment to any Lender, using funds or
properties of the Borrower or any Subsidiaries that are, to the knowledge of the
Borrower, the property of a Sanctioned Person or that are, to the knowledge of
the Borrower, fifty percent or more beneficially owned, directly or indirectly,
by Sanctioned Persons, in each case, in violation of applicable Anti-Terrorism
Laws or applicable Sanctions or (ii) to the knowledge of Borrower, permit any
Sanctioned Person to have any direct or indirect interest, in the Borrower,
Borrower or any of the Subsidiaries, with the result that the investment in the
Borrower, Borrower or any of the Subsidiaries (whether directly or indirectly)
or the Loans made by the Lenders would be in violation of any applicable
Sanctions.

 

(c)               Each Loan Party and its Restricted Subsidiaries will conduct
their business in material compliance with, and maintain in effect and enforce
policies and procedures that are reasonably designed to ensure compliance by the
Loan Parties, their subsidiaries and each of their respective directors,
officers, employees and agents with, the U.S. Foreign Corrupt Practices Act of
1977 and the UK Bribery Act 2010.

 



 100 

 

 

(d)             To the extent applicable, each Loan Party and its Restricted
Subsidiaries will comply with (i) the laws, regulations, Sanctions and executive
orders administered by OFAC, (ii) all Anti-Terrorism Laws, (iii) the U.S.
Foreign Corrupt Practices Act of 1977, as amended and (iv) the Patriot Act. No
Loan Party nor any of their respective Restricted Subsidiaries will (A) engage
in or conspire to engage in any transaction that attempts to violate (or evade
in a manner that could violate) any of the foregoing or any similar Requirements
of Law or (B) engage in or conspire to engage in any transaction that avoids, or
has the purposes of avoiding any of the laws and regulations referenced in
clauses (i), (ii) or (iv) of this clause (d) or any similar Requirements of Law.

 

(e)               No Loan Party or any of its Restricted Subsidiaries will use
any Loans or the proceeds thereof, or lend, contribute or otherwise make
available any Loans or the proceeds of any Loans to any Sanctioned Person, to
fund any activities of or business with any Sanctioned Person or in any
Sanctioned Country, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as a
Lead Arranger, the Administrative Agent, any Lender or an Issuing Lender or
otherwise) of Sanctions except, in each case, to the extent licensed by OFAC or
otherwise authorized under U.S. law or, if applicable, to the extent licensed or
authorized under any similar laws or regulations enacted by the European Union
or the United Kingdom.

 

6.16            Post-Closing Deliveries.

 

(a)              The Borrower hereby agrees to deliver, or cause to be
delivered, to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the items described on Schedule 6.16
hereof on or before the dates specified with respect to such items, or such
later dates as may be agreed to by, or as may be waived by, the Administrative
Agent in its sole discretion.

 

(b)             All representations and warranties contained in this Agreement
and the other Loan Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above and in Schedule 6.16, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date or, following the Closing Date, prior to the date
by which such action is required to be taken by Section 6.16(a), the respective
representation and warranty shall be required to be true and correct in all
material respects  (unless qualified by materiality, in which case they shall be
true and correct in all respects) at the time the respective action is taken (or
was required to be taken) in accordance with the foregoing provisions of this
Section 6.16 (and Schedule 6.16) and (y) all representations and warranties
relating to the assets set forth on Schedule 6.16 pursuant to the Security
Documents shall be required to be true in all material respects immediately
after the actions required to be taken under this Section 6.16 (and Schedule
6.16) have been taken (or were required to be taken), except to the extent any
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless qualified by materiality, in which case they shall be
true and correct in all respects) as of such earlier date.

 



 101 

 

 

SECTION 7    NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to:

 

7.1              Financial Condition Covenants.

 

(a)               Minimum Liquidity. At all times for the period commencing July
1, 2020 and ending December 31, 2021, permit Liquidity at any time, as tested on
the last day of each fiscal quarter of the Borrower, to be less than
$20,000,000.

 

(b)              Minimum EBITDA. During the period commencing with the fiscal
quarter ending September 30, 2020 and ending with the fiscal quarter ending
December 31, 2021, permit Consolidated EBITDA as of the last day of each
applicable fiscal quarter set forth in the schedule delivered by the Agent to
the Borrower on or prior to the Closing Date to be less than the corresponding
amount set forth in such schedule.

 

 

(c)               Maximum Consolidated Secured Leverage Ratio. Permit the
Consolidated Secured Leverage Ratio, calculated on a pro forma basis, as of the
last day of any period of four (4) consecutive fiscal quarters of the Borrower
(i) ending after (but not including) December 31, 2021 and on or prior to
December 31, 2022, to exceed 2.50 to 1.00 and (ii) ending thereafter, to exceed
1.50 to 1.00.

 

(d)               Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio, calculated on a pro forma basis, for
any period of four (4) consecutive fiscal quarters of the Borrower (i) ending
after (but not including) December 31, 2021 and on or prior to September 30,
2022, to be less than 0.20 to 1.00 and (ii) ending thereafter, to be less than
0.70 to 1.00.

 

7.2              Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)               Indebtedness of any Loan Party pursuant to (i) any Loan
Document or Cash Management Agreement, (ii) the Senior Notes and the Senior
Notes Indenture in an aggregate principal amount not to exceed $380.0 million
(including any Permitted Refinancing thereof), or (iii) any Incremental
Equivalent Term Debt;

 

(b)              unsecured Indebtedness of (i) any Loan Party owed to any other
Loan Party; (ii) any Loan Party owed to the Borrower or any Restricted
Subsidiary; (iii) any Restricted Subsidiary that is not a Loan Party owed to any
other Restricted Subsidiary that is not a Loan Party; and (iv) any Restricted
Subsidiary that is not a Loan Party owed to a Loan Party in an aggregate amount
at any time outstanding, when combined with the amount of intercompany
Investments made by a Loan Party in a Restricted Subsidiary that is not a Loan
Party pursuant to Section 7.7(f), not to exceed, in the case of this clause
(iv), the greater of (x) $25,000,000 and (y) 50% of Consolidated EBITDA for the
most recent period of four fiscal quarters for which financial statements have
been provided pursuant to Section 6.1(a) or (b); provided, that, in the case of
clauses (i) and (iv), any such Indebtedness is evidenced by, and subject to the
provisions of, an Intercompany Note;

 



 102 

 

 

(c)               Guarantee Obligations incurred by (i) any Restricted
Subsidiary that is a Loan Party of obligations of the Borrower, any Subsidiary
Guarantor and, subject to Section 7.7(f), of any Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party of
obligations of the Borrower, any Subsidiary Guarantor and any other Restricted
Subsidiary;

 

(d)               Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2 and any Permitted Refinancing thereof;

 

(e)               Indebtedness (including, without limitation, Capital Lease
Obligations) of the Borrower or any Restricted Subsidiary secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount at any one time
outstanding not to exceed the greater of (x) $25,000,000 and (y) 50% of
Consolidated EBITDA for the most recent period of four fiscal quarters for which
financial statements have been provided pursuant to Section 6.1(a) or (b);

 

(f)                Hedge Agreements;

 

(g)              Indebtedness of the Borrower or any Restricted Subsidiary in
respect of performance, bid, surety, indemnity, appeal bonds, completion
guarantees and other obligations of like nature and guarantees and/or
obligations as an account party in respect of the face amount of letters of
credit in respect thereof, in each case securing obligations not constituting
Indebtedness for borrowed money (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with insurance or similar requirements) provided in the ordinary
course of business;

 

(h)              Indebtedness in respect of (A) workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, customs, Taxes and other
similar tax guarantees, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money and (B) any customary cash
management, cash pooling or netting or setting-off arrangements incurred in the
ordinary course of business;

 

(i)               (A) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in the
case of the foregoing clauses (a) and (b) in the ordinary course of business and
(B) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank guarantees, warehouse receipts, letters of credit, or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 



 103 

 

 

(j)               Indebtedness arising from the endorsement of instruments in
the ordinary course of business and in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

 

(k)               [reserved];

 

(l)                Indebtedness representing deferred compensation to employees
of the Borrower and its Restricted Subsidiaries;

 

(m)              Indebtedness issued by any Loan Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
its direct or indirect parent permitted by Section 7.6;

 

(n)              Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary (such Person, an “Acquired Person”), together
with all Indebtedness assumed by the Borrower or any of its Restricted
Subsidiaries in connection with any acquisition permitted under Section 7.7, but
only to the extent that (i) such Indebtedness was not created or incurred in
contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, (ii) any Liens securing such Indebtedness attach only to the assets
of the Acquired Person and (iii) the aggregate principal amount of such
Indebtedness at any one time outstanding does not exceed the greater of
(x) 30,000,000 and (y) 75% of Consolidated EBITDA for the most recent period of
four fiscal quarters for which financial statements have been provided pursuant
to Section 6.1(a) or (b);

 

(o)              (i) Earn-Out Obligations consisting of common stock of the
Borrower and (ii) any other unsecured Earn-Out Obligations in an amount not to
exceed $25,000,000 at any time outstanding;

 

(p)              Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within ten (10) Business Days of incurrence;

 

(q)              Indebtedness of the Borrower or any Restricted Subsidiary that
may be deemed to exist in connection with agreements providing for
indemnification, deferred purchase price obligations or other purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;

 

(r)               Indebtedness arising from judgments or decrees not
constituting an Event of Default under Section 8.1(h);

 

(s)             Indebtedness of Restricted Subsidiaries that are not Loan
Parties in an aggregate principal amount (for all such Restricted Subsidiaries)
not to exceed at any time outstanding the greater of (x) $25,000,000 and (y) 50%
of Consolidated EBITDA for the most recent period of four fiscal quarters for
which financial statements have been provided pursuant to Section 6.1(a) or (b);

 



 104 

 

 

(t)              other unsecured Indebtedness in an aggregate principal amount
not to exceed $300,000,000 at any time outstanding (including, for the avoidance
of doubt, Convertible Bond Indebtedness);

 

(u)               other Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount at any time outstanding (for the
Borrower and all Restricted Subsidiaries) not in excess of the greater of (i)
$50,000,000 and (ii) 100% of Consolidated EBITDA for the most recent period of
four fiscal quarters for which financial statements have been provided pursuant
to Section 6.1(a) or (b); and

 

(v)              Indebtedness existing as of the Closing Date owed by a Group
Member to another Group Member.

 

7.3              Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except for:

 

(a)              Liens for Taxes, assessments, charges or other governmental
levies which are (i) immaterial to the Borrower and its Restricted Subsidiaries,
taken as a whole, (ii) not yet due and payable or delinquent for more than sixty
(60) days or (iii) being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;

 

(b)               Liens imposed by law, including, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than sixty
(60) days (or, if more than sixty (60) days overdue, no action has been taken to
enforce such Lien) or that are being contested in good faith by appropriate
proceedings or which do not in the aggregate materially detract from the value
of the Property of the Borrower and its Restricted Subsidiaries, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(c)              pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;

 

(d)               pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business or letters of credit
or guarantees issued in respect thereof;

 

(e)              easements, zoning restrictions, rights-of-way, restrictions,
encroachments and other similar encumbrances and title defects affecting Real
Property that, in any such case, individually or in the aggregate, do not in any
case materially detract from use, occupancy or the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

 



 105 

 

 

(f)              Liens in existence on the Closing Date listed on Schedule 7.3
and any renewals or extensions thereof; provided that no such Lien is spread to
cover any additional property after the Closing Date and the Indebtedness
secured thereby is permitted by Section 7.2(d);

 

(g)              Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
except for replacements, additions and accessions to the property that are
affixed or incorporated into the property covered by such Lien or financed with
the proceeds of such Indebtedness and the proceeds and the products thereof and
(ii) individual financings or leases of equipment provided by one lender or
lessor may be cross collateralized to other financings of equipment provided by
such lender or lessor;

 

(h)              Liens created pursuant to the Security Documents or any other
Loan Document or securing any Refinancing Facility or Incremental Equivalent
Term Debt; provided, that any Liens securing any Incremental Equivalent Term
Debt or any Incremental Term Loans shall be junior in priority to the Liens
securing the Revolving Facility and shall be subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent;

 

(i)                Liens appearing on policies of title insurance being issued
in connection with any Mortgage;

 

(j)                any interest or title of a lessor under any lease, sublease,
or non-exclusive license or sublicense, entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of its business and covering only
the assets subject to such lease, sublease license or sublicense, as the case
may be;

 

(k)               assignments, licenses, cross-licenses, sublicenses,
contributions, leases or subleases granted to third parties or the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(l)               Liens securing judgments not constituting an Event of Default
under Section 8.1(h) or securing appeal or other surety bonds related to such
judgments;

 

(m)             the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases and consignment arrangements;

 

(n)               Liens existing on property acquired by the Borrower or any
Restricted Subsidiary at the time such property is so acquired (whether or not
the Indebtedness secured thereby shall have been assumed); provided that (i)
such Lien is not created in contemplation of such acquisition, (ii) such Lien
does not extend to any other property of the Borrower or any Restricted
Subsidiary following such acquisition (other than the proceeds or products
thereof) and (iii) the Indebtedness secured by such Liens is permitted by
Section 7.2(n);

 

(o)              Liens (i) of a collection bank arising under Section 4-210 of
the UCC on items in the course of collection (or comparable foreign liens); (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business; (iii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry; and (iv) incurred in connection with a cash management program
established in the ordinary course of business;

 



 106 

 

 

(p)              Liens on Margin Stock owned by the Borrower;

 

(q)              Liens in favor of customs and revenue authorities arising as a
matter of law and in the ordinary course of business to secure payment of
customs duties in connection with the importation of goods;

 

(r)               statutory and common law landlords’ liens under leases to
which the Borrower or any of its Restricted Subsidiaries is a party;

 

(s)             Liens on cash, Cash Equivalents or other property arising in
connection with any defeasance, discharge or redemption of Indebtedness;

 

(t)               Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.7 to be
applied against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(u)              Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(v)              Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.7;

 

(w)             Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(x)               Liens that are customary contractual rights of setoff (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or any of its Restricted Subsidiaries, or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(y)              (i) zoning, building, entitlement and other land use
regulations by Governmental Authorities which are not violated in any material
respect by existing improvements or the present use or occupancy of any Real
Property, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;

 



 107 

 

 

(z)               Liens solely on any cash earnest money deposits or other
similar escrow arrangements made by the Borrower or any of its Restricted
Subsidiaries in connection with any Investment, Disposition, letter of intent or
purchase agreement in each case permitted hereunder;

 

(aa)            Liens on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

 

(bb)           Liens (including put and call arrangements) on Capital Stock or
other securities of any Unrestricted Subsidiary that secure Indebtedness of such
Unrestricted Subsidiary;

 

(cc)             Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

 

(dd)            Liens securing Indebtedness owing to the Borrower or any
Subsidiary Guarantor;

 

(ee)             Liens on assets of Restricted Subsidiaries of the Borrower that
are not Loan Parties to the extent the Indebtedness secured thereby is permitted
under Section 7.2; provided, that the assets encumbered pursuant to this Section
7.3(ee) are limited solely to the assets of such Restricted Subsidiaries; and

 

(ff)              Liens not otherwise permitted by this Section 7.3 so long as
the aggregate outstanding principal amount of the obligations secured thereby do
not exceed at any one time (as to the Borrower and all Restricted Subsidiaries)
the greater of (i) $50,000,000 and (ii) an amount equal to 100% of Consolidated
EBITDA for the most recent period of four fiscal quarters for which financial
statements have been provided pursuant to Section 6.1(a) or (b).

 

7.4              Fundamental Changes. Enter into any merger, consolidation,
reorganization, or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)               any Restricted Subsidiary of the Borrower may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
any other Restricted Subsidiary of the Borrower (provided that if only one party
to such transaction is a Subsidiary Guarantor, the continuing or surviving
corporation shall be a Subsidiary Guarantor) or (iii) subject to Section 7.7(f)
(to the extent applicable), with or into any other Restricted Subsidiary;

 

(b)              any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Subsidiary Guarantor or, subject to Section 7.7(f) (to the
extent applicable), any other Restricted Subsidiary;

 



 108 

 

 

(c)              any Restricted Subsidiary that is not a Loan Party may (i)
merge or consolidate with or into any Restricted Subsidiary that is not a Loan
Party or (ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a liquidation) to (x) another Restricted
Subsidiary that is not a Loan Party or (y) to a Loan Party;

 

(d)              any Restricted Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 7.7;

 

(e)               any Immaterial Subsidiary may liquidate or dissolve
voluntarily;

 

(f)                transactions permitted under Section 7.5 shall be permitted;
and

 

(g)              such merger, consolidation, reorganization or amalgamation does
not result in the Borrower ceasing to be organized under the Laws of the United
States, any state thereof or the District of Columbia.

 

Notwithstanding anything in this Section 7.4 to the contrary, in no event will
any Loan Party, (directly or indirectly through one or a series of transactions)
sell, transfer, assign or grant an exclusive license with respect to or
contribute any material Intellectual Property to any non-Loan Party.

 

7.5              Disposition of Property. Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of the Borrower or any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person or enter into any sale and leaseback transaction,
except:

 

(a)               Dispositions of obsolete, damaged, uneconomic or worn out
machinery, parts, property or equipment, or property or equipment no longer used
or useful, in the conduct of its business, whether now owned or hereafter
acquired;

 

(b)              the sale of inventory and goods held for sale, each in the
ordinary course of business;

 

(c)              Dispositions permitted by Section 7.4(a), (b), (c), (d) and
(e);

 

(d)              the sale or issuance of any Restricted Subsidiary’s Capital
Stock to the Borrower or any Subsidiary Guarantor or, if any Restricted
Subsidiary is not a Loan Party, to any other Restricted Subsidiary;

 

(e)               the Borrower or any Restricted Subsidiary of the Borrower may
Dispose of any assets to the Borrower or any Subsidiary Guarantor or, subject to
Section 7.7(f) (to the extent applicable) or Section 7.7(u) (to the extent
applicable), any other Restricted Subsidiary, and any Restricted Subsidiary that
is not a Subsidiary Guarantor may Dispose of any assets, or issue or sell
Capital Stock, to any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

 

(f)              Dispositions of cash or Cash Equivalents in the ordinary course
of business in transactions not otherwise prohibited by this Agreement;

 



 109 

 

 

(g)             assignments, licenses, cross-licenses, or sublicenses with
respect to Intellectual Property granted to third parties in the ordinary course
of business which, in the aggregate, do not materially detract from the value of
the Collateral taken as a whole or materially interfere with the business of the
Loan Parties and their Restricted Subsidiaries;

 

(h)              (x) the Disposition of other property having a fair market
value not to exceed the greater of (A) 5.0% of the Consolidated Total Assets of
the Borrower in the aggregate for any fiscal year of the Borrower and (B)
$5,000,000 in any fiscal year of the Borrower; provided that at least 75% of the
consideration received in connection therewith consists of cash or Cash
Equivalents and (y) the Disposition of property or assets as a result of a
Recovery Event;

 

(i)                the Disposition of Margin Stock owned by the Borrower for
cash at not less than its fair market value;

 

(j)                (x) the issuance or sale of shares of any Restricted
Subsidiary’s Capital Stock to qualify directors if required by applicable law
and (y) compensatory issuances or grants of Capital Stock of the Borrower
approved by the Borrower’s board of directors, any committee thereof or any
designee of either to employees, officer, directors or consultants made pursuant
to equity-based compensation plans or arrangements that have been approved by
the shareholders of the Borrower;

 

(k)               Dispositions or exchanges of equipment or other property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(l)               Dispositions of leases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary, taken as a whole;

 

(m)             Dispositions of the Capital Stock of Unrestricted Subsidiaries;

 

(n)              the lapse, abandonment or other Disposition of Intellectual
Property rights (including allowing any registrations or any applications for
registration of any Intellectual Property rights to lapse or go abandoned) to
the extent the Borrower determines in its reasonable business judgment that (i)
such Intellectual Property rights are not commercially reasonable to maintain
under the circumstances or (ii) such lapse, abandonment or other Disposition
would not materially interfere with the business of the Borrower and its
Restricted Subsidiaries;

 

(o)              any surrender or waiver of contract rights or settlement,
release, recovery on or surrender of contract, tort or other claims in the
ordinary course of business;

 

(p)              the unwinding or settling of any Hedge Agreement; and

 

(q)              Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements.

 



 110 

 

 

Notwithstanding anything in this Section 7.5 to the contrary, in no event will
any Loan Party, (directly or indirectly through one or a series of transactions)
sell, transfer, assign or grant an exclusive license with respect to or
contribute any material Intellectual Property to any non-Loan Party.

 

7.6              Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Restricted Subsidiary,
in each case, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:

 

(a)              for any taxable period for which the Borrower or any
Subsidiaries of the Borrower are members of a consolidated, combined, unitary,
or similar income tax group for federal and/or applicable state or local income
tax purposes or are entities treated as disregarded from any such members for
U.S. federal income Tax purposes (a “Tax Group”) of which the Borrower, any
direct or indirect parent company of the Borrower or any Subsidiary is the
common parent, the Borrower and the Borrower’s Subsidiaries may make dividends
or other distributions, directly or indirectly, to the Borrower or any
Subsidiary (and the Borrower may make such dividends or other distributions to
any direct or indirect parent company of the Borrower) to permit the parent of
the Tax Group to pay any consolidated, combined or similar income Taxes of such
Tax Group that are due and payable by the parent of such Tax Group for such
taxable period, but only to the extent attributable to the Borrower and/or
Subsidiaries of the Borrower, provided that dividends or other distributions in
respect of an Unrestricted Subsidiary shall be permitted only to the extent that
dividends or other distributions were made by such Unrestricted Subsidiary to
such Group Member or any of its Subsidiaries for such purpose; provided further
that (x) the amount of dividends permitted to be made under this Section
7.6(a) for any taxable period shall not exceed the lesser of (A) the amount of
such Taxes that would have been due and payable by the Borrower and/or the
applicable Subsidiaries of the Borrower had the Borrower and/or such
Subsidiaries of the Borrower, as applicable, been a stand-alone corporate
taxpayer (or a stand-alone corporate Tax Group) and (B) the actual Tax liability
of the Borrower for such taxable period, (y) to the extent that such Taxes are
attributable to Subsidiaries of the Borrower that are not Loan Parties, such
Taxes must be funded by such Subsidiaries and (z) if the Borrower receives a
refund from a Governmental Authority in respect of any amounts paid pursuant to
this Section 7.6(a), any subsequent distributions pursuant to this
Section 7.6(a) shall be reduced by the amount of such refund;

 

(b)              each Restricted Subsidiary may make Restricted Payments to the
Borrower and to Wholly Owned Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly Owned Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Capital Stock or other equity interests of
such Restricted Subsidiary on a pro rata basis based on their relative ownership
interests);

 



 111 

 

 

(c)              the Borrower and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common equity interests of such Person;

 

(d)              so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares, in each case, to the extent
consideration therefor consists of the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common equity
interests;

 

(e)               the Borrower may (i) purchase its Capital Stock from present
or former officers, directors, employees or consultants of the Borrower or any
Group Member upon the death, disability or termination of employment or services
of such individual, (ii) purchase, redeem or otherwise acquire any Capital Stock
from the employees, officers, directors and consultants of the Borrower or any
Group Member by net exercise, net withholding or otherwise, pursuant to the
terms of any employee stock option, incentive stock or other equity-based plan
or arrangement and (iii) consummate ordinary course net settlements made
pursuant to its equity incentive program; provided, that the aggregate amount of
payments under this clause (e)(i), (e)(ii) and (e)(iii) shall not exceed
$10,000,000 in any fiscal year (with unused amounts in any fiscal year being
permitted to be carried over for the succeeding fiscal years) plus, in each
case, any proceeds received by the Borrower after the Closing Date in connection
with the issuance of Capital Stock that are used for the purposes described in
this clause (e) (which proceeds, for the avoidance of doubt, shall not be
included in the calculation of the Available Amount); provided, further, that
any payment in respect of an Unrestricted Subsidiary shall count as an
Investment under Section 7.7(t);

 

(f)                so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom, (y) the Consolidated Leverage Ratio on a
pro forma basis does not exceed 4.00 to 1.0 and (z) the Borrower shall have
delivered to the Administrative Agent a certificate evidencing compliance with
clauses (x) and (y), the Borrower may make Restricted Payments with the
Available Amount; provided, for purposes of this clause (f), if Consolidated
EBITDA is negative for the applicable Reference Period for purposes of
calculating the Consolidated Leverage Ratio, no amount shall be available under
this clause (f) for any purpose;

 

(g)              so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom; and (y) the Borrower shall have delivered
to the Administrative Agent a certificate evidencing compliance with clause (x),
Restricted Payments so long as the Consolidated Leverage Ratio on a pro forma
basis does not exceed 3.00 to 1.0; provided, for purposes of this clause (g), if
Consolidated EBITDA is negative for the applicable Reference Period for purposes
of calculating the Consolidated Leverage Ratio, no amount shall be available
under this clause (g) for any purpose;

 

(h)             the Borrower may make Restricted Payments to pay cash payments
in lieu of issuing fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock of the Borrower;

 

(i)               the Borrower may make Restricted Payments consisting of the
cashless exercise of options and warrants of the Capital Stock of the Borrower
or any of its Subsidiaries;

 



 112 

 

 



(j)             the Borrower may (i) enter into Capped Call Transactions in
connection with the issuance of Convertible Bond Indebtedness permitted under
Section 7.02 and satisfy its obligations to pay premiums upon entering into such
transactions and (ii) make any payment in connection therewith by delivery of
shares of the Borrower’s common stock (or other securities or property following
a merger event or other change of the Capital Stock of the Borrower) upon net
share settlement thereof (together with cash in lieu of fractional shares) or
set-off, netting and/or payment of an early termination payment or similar
payment thereunder upon any early termination thereof, in each case made in the
Borrower’s common stock (or other securities or property following a merger
event or other change of the Capital Stock of the Borrower);

 

(k)               the Borrower may make cash payments to satisfy obligations in
respect of Capped Call Transactions solely to the extent the Borrower does not
have the option of satisfying such payment obligations through the issuance of
the Borrower’s common stock or is required to satisfy such payment obligations
in cash, it being understood and agreed that any payment made in cash in
connection with Capped Call Transactions by set-off, netting and/or payment of
an early termination payment or similar payment thereunder upon any early
termination thereof, in each case, after using commercially reasonable efforts
to satisfy such obligation (or the portion thereof remaining after giving effect
to any netting or set-off against termination or similar payments under an
applicable hedging transaction) by delivery of shares of the Borrower’s common
stock shall be deemed to be a payment obligation required to be satisfied in
cash; and

 

(l)                so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and each Restricted
Subsidiary may make other Restricted Payments in an aggregate amount not to
exceed the greater of (x) $50 million and (y) an amount equal to 50% of
Consolidated EBITDA for the most recent period of four fiscal quarters for which
financial statements have been provided pursuant to Section 6.1(a) or (b).

 

Notwithstanding anything in this Section 7.6 to the contrary, (i) in no event
will any Loan Party, (directly or indirectly through one or a series of
transactions) sell, transfer, assign or grant an exclusive license with respect
to or contribute any material Intellectual Property to any non-Loan Party and
(ii) in no event shall the Capital Stock in any Unrestricted Subsidiary be the
subject of a dividend or other Restricted Payment (pursuant to this Section 7.6
or otherwise).

 

7.7              Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business line or unit of, or a division of, or make any
other investment in, any other Person (all of the foregoing, “Investments”),
except:

 

(a)              extensions of trade credit in the ordinary course of business;

 

(b)              Investments in cash and Cash Equivalents;

 

(c)              Guarantee Obligations permitted by Section 7.2;

 

(d)              loans and advances to officers, directors and employees of the
Borrower or any Restricted Subsidiary in the ordinary course of business
(including for travel, entertainment, relocation and similar expenses) in an
aggregate amount for the Borrower and all Restricted Subsidiaries not to exceed
at any time outstanding the greater of (x) $5,000,000 and (y) 10% of
Consolidated EBITDA for the most recent period of four fiscal quarters for which
financial statements have been provided pursuant to Section 6.1(a) or (b);

 



 113 

 

 

(e)               intercompany Investments by (i) the Borrower or any Restricted
Subsidiary in any Loan Party; provided that all such intercompany Investments to
the extent such Investment is a loan or advance owed to a Loan Party are
evidenced by the Intercompany Note and (ii) any Restricted Subsidiary that is
not a Loan Party to any other Restricted Subsidiary that is not a Loan Party;

 

(f)               intercompany Investments by any Loan Party in any Restricted
Subsidiary, that, after giving effect to such Investment, is not a Subsidiary
Guarantor (including, without limitation, Guarantee Obligations with respect to
obligations of any such Restricted Subsidiary, loans made to any such Restricted
Subsidiary and Investments resulting from mergers with or sales of assets to any
such Subsidiary) in an amount (valued at cost) (but excluding all such
Investments outstanding as of the Closing Date) not to exceed in the aggregate
at any time outstanding, when combined with the amount of intercompany Loans
made by Loan Parties in Restricted Subsidiaries that are not Loan Parties
pursuant to Section 7.2(b)(iv), the greater of (x) $25,000,000 million and (y)
50% of Consolidated EBITDA for the most recent period of four fiscal quarters
for which financial statements have been provided pursuant to Section 6.1(a) or
(b);

 

(g)              Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business and
customary trade arrangements with customers consistent with past practice;

 

(h)              Investments in connection with Permitted Acquisitions;

 

(i)                Investments consisting of Hedge Agreements permitted by
Section 7.11;

 

(j)               Investments existing as of the Closing Date and set forth in
Schedule 7.7 and any modification, extension or renewal thereof; provided that
the amount of any such Investment is not increased at the time of such extension
or renewal;

 

(k)              Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
Persons to the extent reasonably necessary in order to prevent or limit loss or
in connection with the bankruptcy or reorganization of suppliers or customers
and in settlement of delinquent obligations of, and other disputes with,
suppliers or customers arising in the ordinary course of business;

 

(l)                Investments received as consideration in connection with
Dispositions permitted under Section 7.5;

 

(m)             in addition to Investments otherwise expressly permitted by this
Section 7.7, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Investments in businesses permitted to be
engaged in by the Borrower and its Restricted Subsidiaries under Section 7.15 in
an aggregate amount (valued at cost, if applicable) at any time outstanding not
to exceed the greater of (x) $50,000,000 and (y) 100% of Consolidated EBITDA for
the most recent period of four fiscal quarters for which financial statements
have been provided pursuant to Section 6.1(a) or (b);

 



 114 

 



 

(n)              the licensing, cross-licensing, sublicensing or contribution of
Intellectual Property rights pursuant to joint research development or marketing
arrangements with Persons other than the Borrower and its Restricted
Subsidiaries which does not interfere in any material respect with the business
of the Borrower or any of its Restricted Subsidiaries;

 

(o)             Investments of a Restricted Subsidiary that is acquired after
the Closing Date or of a company merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary, in
each case in accordance with Section 7.4 or 7.7 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(p)              loans and advances in the ordinary course of business in
respect of intercompany accounts attributable to the operation of the Borrower’s
cash management system;

 

(q)              guarantees (i) by any Loan Party of Indebtedness and other
obligations of Borrower and the other Loan Parties not otherwise permitted
hereunder, (ii) by the Borrower or any Restricted Subsidiary of Indebtedness and
other obligations of any Loan Party not otherwise permitted hereunder, (iii) by
any Restricted Subsidiary that is not a Subsidiary Guarantor of Indebtedness and
other obligations of any other Restricted Subsidiary that is not a Subsidiary
Guarantor not otherwise permitted hereunder and (iv) by any Loan Party of
Indebtedness and other obligations of any Restricted Subsidiary that is not a
Subsidiary Guaranty not otherwise permitted hereunder subject, in the case of
this clause (iv) to the limits set forth in Section 7.7(f) above;

 

(r)              so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom; and (y) the Consolidated Leverage Ratio on
a pro forma basis does not exceed 5.00 to 1.00; Investments with the Available
Amount; provided, for purposes of this clause (r), if Consolidated EBITDA is
negative for the applicable Reference Period for purposes of calculating the
Consolidated Leverage Ratio, no amount shall be available under this clause (r)
for any purpose;

 

(s)              so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Investments so long as the Consolidated
Leverage Ratio on a pro forma basis does not exceed 4.00 to 1.0; provided, for
purposes of this clause (s), if Consolidated EBITDA is negative for the
applicable Reference Period for purposes of calculating the Consolidated
Leverage Ratio, no amount shall be available under this clause (s) for any
purpose;

 

(t)               Subject to Section 6.14, Investments in Unrestricted
Subsidiaries (including Investments comprising the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) in an aggregate amount since the
Closing Date not to exceed the greater of (x) $25 million and (y) an amount
equal to 50% of Consolidated EBITDA for the most recent period of four fiscal
quarters for which financial statements have been provided pursuant to Section
6.1(a) or (b);

 



 115 

 

 

(u)             Investments and related transactions, including Dispositions and
the incurrence of intercompany Indebtedness, in connection with internal
reorganizations and/or restructurings and related activities related to tax
planning and reorganizations, restructurings and related activities which do
not, individually or in the aggregate, materially detract from the value of the
Collateral or adversely affect in any material respect the rights of the Secured
Parties in respect of the Collateral or which facilitate the repatriation of
cash to the Borrower or any Domestic Subsidiaries;

 

(v)               Investments existing as of the Closing Date of a Group Member
in another Group Member;

 

(w)              to the extent constituting Investments, any Capped Call
Transactions; and

 

(x)              Investments constituting purchases and other acquisitions of
websites and related assets in the ordinary course of business or consistent
with past practice so long as the aggregate consideration in any fiscal year of
the Borrower for such purchases and other acquisitions does not at any time
exceed the greater of (x) $20,000,000 and (y) 40% of Consolidated EBITDA for the
most recent period of four fiscal quarters for which financial statements have
been provided pursuant to Section 6.1(a) or (b).

 

Notwithstanding anything in this Section 7.7 to the contrary, (x) in no event
will any Loan Party, (directly or indirectly through one or a series of
transactions) sell, transfer, assign or grant an exclusive license with respect
to or contribute any material Intellectual Property to any non-Loan Party and
(y) Investments by the Borrower or any Restricted Subsidiary in any Unrestricted
Subsidiary shall be permitted to exist or be made solely in reliance on Section
7.7(t).

 

7.8             Optional Payments and Modifications of Certain Documents. (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Junior Financing (other than unsecured Indebtedness
that is not (x) Subordinated Indebtedness or (y) subordinated in right of
payment to the Facilities) except (A) with the proceeds of a Permitted
Refinancing of such Junior Financing, (B) payments with, or the conversion of
any such Junior Financing to, Capital Stock (other than Disqualified Capital
Stock that is not permitted hereunder) or (C) so long as (x) no Event of Default
shall have occurred and be continuing or would result therefrom; and (y) the
Consolidated Leverage Ratio on a pro forma basis does not exceed 4.00 to 1.0,
repurchases or redemptions with the Available Amount; provided, for purposes of
this clause (C), if Consolidated EBITDA is negative for the applicable Reference
Period for purposes of calculating the Consolidated Leverage Ratio, no amount
shall be available under this clause (C) for any purpose; and provided, further,
that nothing in this Section 7.8 shall restrict the Group Members from repaying
intercompany loans so long as such repayments are in accordance with the terms
of the Intercompany Note, if applicable, and (D) regularly scheduled payments of
principal and interest, mandatory offers to repay or mandatory prepayments of
principal, premium and interest, and payment of fees, expenses and
indemnification obligations.

 

(b)              Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
any Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

 



 116 

 

 

7.9             Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, on terms that are materially less favorable to the Borrower or such
Restricted Subsidiary than would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate, except (a) transactions between or among Loan
Parties; (b) transactions between or among Restricted Subsidiaries that are not
Loan Parties; (c) loans or advances to officers, directors and employees
permitted under Section 7.7; (d) the payment of reasonable fees to directors of
the Borrower or any Restricted Subsidiary who are not employees of the Borrower
or any Restricted Subsidiary, and compensation, employment, termination and
other employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of any Group Member, each in the
ordinary course of business, provided, that any payment in respect of an
Unrestricted Subsidiary shall count as an Investment under Section 7.7(t); (e)
(i) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors and (ii) any repurchases of any issuances, awards or grants issued
pursuant to clause (i), in each case, to the extent permitted by Section 7.6;
(f) employment arrangements entered into in the ordinary course of business
between the Borrower or any Restricted Subsidiary and any employee thereof; (g)
any Restricted Payment permitted by Section 7.6; (h) pledges of Capital Stock of
an Unrestricted Subsidiary to secure Indebtedness of such Unrestricted
Subsidiary; (i) the provision of cash collateral permitted under Section 7.3 and
payments and distributions of amounts therefrom; (j) transactions with
customers, clients, suppliers, or purchasers or sellers of goods or services or
providers of employees or other labor, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement that are
fair to the Borrower or the Restricted Subsidiaries, in the reasonable
determination of the members of the Board of Directors of the Borrower or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated Person; and (k)
any transaction (or series of related transactions) with an Affiliate of the
Borrower involving consideration of an amount equal to or less than $5,000,000.

 

7.10            Issuance of Qualified Capital Stock. Notwithstanding anything
herein to the contrary (including any restrictions set forth in Sections 7.4,
7.5 and 7.6), but subject in all events to Section 8, for the avoidance of
doubt, the Borrower shall be permitted to issue any Qualified Capital Stock.

 

7.11            Reserved.

 

7.12            Changes in Fiscal Periods; Accounting Changes. (a) Permit the
fiscal year of the Borrower to end on a day other than December 31 of each
calendar year or change the Borrower’s method of determining fiscal quarters;
provided, that Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 



 117 

 

 

(b)             Make or permit any change in accounting policies or reporting
practices, except changes that are required by GAAP, or change independent
accountants other than to any nationally recognized firm or such other firm
reasonably acceptable to the Administrative Agent.

 

7.13            Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of the Borrower or any other Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired other than (a) this Agreement, the other Loan Documents,
the Senior Notes Indenture, Incremental Equivalent Term Debt, a Refinancing
Facility and other agreements governing such Indebtedness, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing any
Junior Indebtedness or Convertible Bond Indebtedness so long as (x) the
restrictions set forth therein are no more restrictive than the corresponding
provisions in the Loan Documents or (y) if such encumbrances and restrictions
are customary for similar financings in light of prevailing market conditions at
the time of incurrence thereof (as determined in good faith by the Borrower) and
the Borrower determines in good faith that such encumbrances and restrictions
would not reasonably be expected to materially impair the Borrower’s ability to
create and maintain the Liens on the Collateral pursuant to the Security
Documents, (d) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (e) any agreement of a Foreign Subsidiary governing
Indebtedness permitted to be incurred or permitted to exist under Section 7.2,
(f) customary restrictions and conditions contained in leases, subleases,
licenses, sublicenses, cross license, pooling and similar agreements or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto, (g) customary restrictions contained in
Indebtedness incurred pursuant to Section 7.2 (provided that such restrictions
do not restrict the Liens securing the Obligations), (h) restrictions arising in
connection with cash or other deposits permitted under Sections 7.3 or 7.7 and
limited to such cash or deposit, (i) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (j)
restrictions arising by reason of applicable Law, rule, regulation or order or
the terms of any license, authorization, concession or permit, (k) customary
restrictions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture or the Capital Stock of such joint venture or in organizational
documents of entities in which Borrower or any Restricted Subsidiary owns a
minority interest applicable to such entity and the Capital Stock of such
entity, (l) customary provisions in software and other Intellectual Property
licenses entered into in the ordinary course of business pursuant to which such
Loan Party is the licensee of the relevant software or Intellectual Property, as
the case may be (in which case, any prohibition or limitation shall relate only
to the assets subject to the applicable license), and (m) restrictions on cash
or other deposits under contracts entered into in the ordinary course of
business and not prohibited hereunder and limited to such cash or other deposit.

 



 118 

 

 

7.14            Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary of the
Borrower or (b) make loans or advances to, or other Investments in, the Borrower
or any other Restricted Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary, (iii) any restrictions set forth in the
Senior Notes, Incremental Equivalent Term Debt, Refinancing Facility, any Junior
Indebtedness or Convertible Bond Indebtedness so long as (x) the restrictions
set forth therein are not, taken as a whole, materially more restrictive than
the corresponding provisions in the Loan Documents or (y) such encumbrances and
restrictions are customary for similar financings in light of prevailing market
conditions at the time of incurrence thereof (as determined in good faith by the
Borrower) and the Borrower determines in good faith that such encumbrances and
restrictions would not reasonably be expected to materially impair the
Borrower’s ability to pay the Obligations when due, (iv) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (v) restrictions and conditions
existing on the Closing Date identified on Schedule 7.14 (but not to any
amendment or modification expanding the scope or duration of any such
restriction or condition), (vi) restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien, (vii) customary provisions in leases, licenses,
sublicenses, cross-licensing, pooling and similar agreements entered into in the
ordinary course of business that restrict the assignment thereof, (viii)
customary restrictions in joint venture agreements and other similar agreements
applicable to joint ventures permitted hereunder and applicable solely to such
joint venture, (ix) any agreement of a Foreign Subsidiary or Restricted
Subsidiary which is not a Loan Party governing Indebtedness permitted to be
incurred or permitted to exist under Section 7.2, (x) any agreement or
arrangement already binding on a Restricted Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition, (xi) customary provisions limiting the disposition or distribution
of assets or property in asset sale agreements, sale-leaseback agreements, stock
sale agreements and other similar agreements in the ordinary course of business
(including agreements entered into in connection with any Investment permitted
under Section 7.7), which limitation is applicable only to the assets that are
the subject of such agreements, (xii) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xiii) restrictions pursuant to applicable Law, rule, regulation or order or the
terms of any license, authorization, concession or permit, (xiv) customary net
worth provisions contained in Real Property leases entered into by the Borrower
and its Restricted Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower to meet its ongoing payment obligations hereunder
or, in the case of any Subsidiary Guarantor, its obligations under the Guarantee
and Collateral Agreement or (xv) encumbrances or restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business.

 

7.15            Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the date of this
Agreement or that are similar, corollary, reasonably related, incidental,
ancillary or complementary thereto.

 



 119 

 

 

SECTION 8     EVENTS OF DEFAULT

 

8.1               Events of Default. If any of the following events shall occur
and be continuing:

 

(a)              the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five (5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)              any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)               any Loan Party shall default in the observance or performance
of any agreement contained in Section 2.13(a)(vi), clause (i) or (ii) of Section
6.5(a) (with respect to the Borrower only), Section 6.8(a) or Section 7 of this
Agreement (an Event of Default under this clause (c) as a result of a breach of
any Financial Covenant, a “Financial Covenant Event of Default”); provided, that
a Financial Covenant Event of Default is subject to a cure pursuant to Section
8.2; or

 

(d)              any Loan Party shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8.1), and
such default shall continue unremedied for a period of thirty (30) days (or, in
the case of a default under Section 6.1, for a period of ten (10) Business Days
or, in the case of a default under Section 6.15(e), for a period of ten (10)
days) after notice to the Borrower from the Administrative Agent or the Required
Lenders; or

 

(e)              the Borrower or any Restricted Subsidiary (i) defaults in
making any payment of any principal of any Material Indebtedness (including any
Guarantee Obligation or Hedge Agreement that constitutes Material Indebtedness,
but excluding the Loans and intercompany Indebtedness) on the scheduled or
original due date with respect thereto; or (ii) defaults in making any payment
of any interest on any such Material Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) defaults in the observance or performance of any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable (it being understood, for the avoidance of doubt, that the satisfaction
of any customary “conversion conditions” set forth in the instruments governing
any Convertible Bond Indebtedness will not be deemed to constitute a default
under this clause (e) on account of such satisfaction giving any holder of such
Convertible Bond Indebtedness the right to convert the same and that this clause
(e) shall not apply to any early payment requirement or unwinding or termination
with respect to any Capped Call Transactions, or satisfaction of any condition
giving rise to or permitting the foregoing in accordance with the terms
thereof); or

 



 120 

 

 

(f)               (i) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall commence any case, proceeding, assignment, or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding, petition or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding, petition or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)               an ERISA Event that, together with all other ERISA Events, if
any, would reasonably be expected to have a Material Adverse Effect; or

 

(h)               one or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary and the same shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof and any such judgments or decrees either (i) is for the payment of
money, individually or in the aggregate (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage), of
$30,000,000 or more or (ii) is for injunctive relief and could reasonably be
expected to have a Material Adverse Effect, or

 

(i)                any of the Security Documents shall cease, for any reason, to
be in full force and effect with respect to a material portion of the
Collateral, or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or any Loan Party shall so assert
(other than, in any such case, any transactions expressly permitted by the Loan
Documents); or

 



 121 

 

 

(j)               the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert (other than, in any such case, any
transactions expressly permitted by the Loan Documents); or

 

(k)               a Change of Control occurs,

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, any or all of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Commitments and any Term
Commitments to be terminated forthwith, whereupon the Revolving Commitments and
the Term Loan Commitments, as the case may be, shall immediately terminate; (ii)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable; (iii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, enforce (or direct the Collateral Agent
to enforce) all of the Liens and security interests created pursuant to the
Security Documents; and (vi) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, enforce each guaranty of the Obligations (including
without limitation under the Guaranty and Collateral Agreement). With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account subject to the security
interest granted in favor of the Lenders opened by the Administrative Agent an
amount equal to the 103% of the aggregate then undrawn and unexpired amount of
such Letters of Credit. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents in accordance with the Guarantee and Collateral Agreement. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

 



 122 

 

 

8.2              Equity Cure.

 

(a)              Notwithstanding anything to the contrary contained in Section
8.1, but subject to Section 8.2(b), solely for the purpose of determining
whether a Financial Covenant Event of Default has occurred as of the end of and
for any Reference Period (or, in the case of Section 7.1(b), any applicable
fiscal quarter of the Borrower) ending on the last day of any fiscal quarter
with respect to which an applicable Financial Covenant is tested (such fiscal
quarter, a “Cure Quarter”), the Borrower shall have the right to issue equity,
directly or indirectly (which equity shall be not be Disqualified Capital
Stock), in exchange for cash to be directly received by it, on or after the
first day of such Cure Quarter and on or prior to the tenth (10th) Business Day
after the date on which financial statements are required to be delivered
pursuant to Section 6.1(a) or (b), as applicable, with respect to such Cure
Quarter or the fiscal year ending on the last day of such Cure Quarter, as
applicable (the “Cure Expiration Date”), and such cash will, if so designated by
the Borrower, be included in the calculation of Consolidated EBITDA for purposes
of determining compliance with the applicable Financial Covenants as of the end
of and for the Reference Period (or, in the case of Section 7.1(b), the
applicable fiscal quarter of the Borrower) ending on the last day of such Cure
Quarter and, except in the case of Section 7.1(b) (in which case such cash will
be included in the calculation of Consolidated EBITDA solely for the applicable
Cure Quarter), any Reference Periods ending on the last day of any of the
subsequent three fiscal quarters (any such equity contribution, an “Equity Cure
Contribution,” and the amount of such Equity Cure Contribution, the “Cure
Amount”); provided that (i) cash proceeds of such Equity Cure Contribution shall
not constitute unrestricted cash or Cash Equivalents for “cash netting” purposes
and (ii) for the avoidance of doubt, any Equity Cure Contribution made in
respect of the Financial Covenant set forth in Section 7.1(b) shall constitute a
Cure Amount and be included in the calculation of Consolidated EBITDA solely for
purposes of determining compliance with Section 7.1(b) for the applicable Cure
Quarter (and not for any other fiscal quarter of the Borrower for which Section
7.1(b) is tested or for any other purpose (including, for the avoidance of
doubt, for purposes of determining compliance with the Financial Covenants set
forth in Section 7.1(c) or (d))).

 

All Equity Cure Contributions shall be disregarded for all purposes of this
Agreement other than inclusion in the calculation of Consolidated EBITDA for the
purpose of determining compliance with the Financial Covenants as of the end of
and for the Reference Period (or, in the case of Section 7.1(b), the applicable
fiscal quarter of the Borrower) ending on the last day of such applicable Cure
Quarter and (except as set forth in the immediately preceding proviso with
respect to Section 7.1(b)) any Reference Periods ending on the last day of any
of the subsequent three fiscal quarters, including being disregarded for
purposes of the determination of the Available Amount and all components thereof
and any baskets with respect to the covenants contained in Section 7 (other than
Section 7.1). Notwithstanding anything to the contrary contained in Section 8.1,
(A) upon receipt of the Cure Amount by the Borrower in an amount necessary to
cause the Borrower to be in compliance with the applicable Financial Covenant,
as of the end of and for the Reference Period (or, in the case of Section
7.1(b), the applicable fiscal quarter of the Borrower) ending on the last day of
such applicable Cure Quarter, the applicable Financial Covenant, shall be deemed
satisfied and complied with as of the end of and for such Reference Period (or,
in the case of Section 7.1(b), the applicable fiscal quarter of the Borrower)
with the same effect as though there had been no failure to comply with the
applicable Financial Covenant, and any Default or Event of Default related to
any failure to comply with the applicable Financial Covenant, shall be deemed
not to have occurred for purposes of the Loan Documents and (B) upon receipt by
the Administrative Agent of a notice from the Borrower stating the Borrower’s
intent to cure such Event of Default (“Notice of Intent to Cure”) prior to the
making of an Equity Cure Contribution (but in any event no later than the
applicable Cure Expiration Date): (i) no Default or Event of Default shall be
deemed to have occurred on the basis of any failure to comply with the
applicable Financial Covenant, unless such failure is not cured by the making of
an Equity Cure Contribution on or prior to the applicable Cure Expiration Date,
(ii) none of the Administrative Agent, the Collateral Agent or any Lender shall
exercise any of the remedial rights otherwise available to it upon an Event of
Default, including the right to accelerate the Loans, to terminate Commitments
or to foreclose on the Collateral solely on the basis of an Event of Default
having occurred as a result of a violation of Section 7.1, as applicable, unless
the Equity Cure Contribution is not made on or before the applicable Cure
Expiration Date and (iii) if the Equity Cure Contribution is not made on or
before the applicable Cure Expiration Date, such Event of Default or potential
Event of Default shall spring into existence after such time.

 



 123 

 

 

(b)               There shall be (i) no more than two (2) Equity Cure
Contributions made during the term of this Agreement, (ii) no more than one (1)
Equity Cure Contributions made during any four consecutive fiscal quarters, and
(iii) no Equity Cure Contributions made in any two consecutive fiscal quarters.
No Equity Cure Contribution shall be any greater than the lesser of (x)
$5,000,000 and (y) the minimum amount required to cause the Borrower to be in
compliance with the applicable Financial Covenant in the applicable Cure
Quarter.

 

SECTION 9        THE AGENTS

 

9.1              Appointment. Each Lender (and, if applicable, each other
Secured Party) hereby irrevocably designates and appoints each Agent as the
agent of such Lender (and, if applicable, each other Secured Party) under this
Agreement and the other Loan Documents, and each such Lender (and, if
applicable, each other Secured Party) irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

9.2              Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

9.3              Exculpatory Provisions. Without limiting the generality of the
foregoing, each Agent:

 



 124 

 

 

(a)              shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)              shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

 

(c)               shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity;

 

(d)              shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.1 and 10.1) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment; and

 

(e)               shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

 

(f)                The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Institution.

 



 125 

 

 

9.4             Reliance by Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Lender unless such Agent shall have received notice to the contrary from
such Lender or Issuing Lender prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5              Notice of Default. No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

 

9.6              Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of an investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 



 126 

 

 

9.7              Indemnification. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 10.5 to be paid by
it to any Agent Related Party (or any sub-agent thereof), each Lender severally
agrees to pay to such Agent Related Party (or any such sub-agent thereof) such
Lender’s ratable proportion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.8              Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent and without
any duty to account therefor to the Lenders. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender”, “Lenders”, “Secured Party” and
“Secured Parties” shall include each Agent in its individual capacity.

 

9.9              Successor Administrative Agent; Resignation of Issuing Lender.
(a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower. If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint a successor agent for the
Lenders (which such successor agent shall be (x) a Lender or (y) otherwise
satisfactory to the Required Lenders), which successor agent shall (unless an
Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After the retiring or removed
Administrative Agent’s or Collateral Agent’s, as applicable, resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, Collateral Agent, their respective
sub-agents and their respective Agent Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

 



 127 

 

 

(b)             Anything herein to the contrary notwithstanding, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is a Defaulting Lender, the Required Lenders (determined after giving effect to
the final paragraph of Section 10.1) may by notice to the Borrower and such
Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed). Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and (ii)
the date ten (10) Business Days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

 

(c)               In addition to the foregoing, (i) if a Lender becomes, and
during the period it remains, a Defaulting Lender, the Issuing Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Lender effective at the close of business New York time on a date
specified in such notice (which date may not be less than ten (10) Business Days
after the date of such notice), (ii) the Issuing Lender may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Issuing Lender
effective at the close of business New York time on a date specified in such
notice (which date may not be less than thirty (30) days after the date of such
notice) or (iii) if Morgan Stanley Senior Funding, Inc. resigns or is removed as
Administrative Agent, such resignation or removal shall also constitute its
resignation as Issuing Lender; provided that such resignation by the Issuing
Lender will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the Issuing Lender and such Issuing Lender shall continue to be an
Issuing Lender for the purposes of this Agreement in respect of such Letters of
Credit.

 

9.10           Agents Generally. Except as expressly set forth herein, the
Agents and the Lead Arrangers shall not have any duties or responsibilities
hereunder in its capacity as such.

 



 128 

 

 

9.11          Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. Each Lender agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy for recovery, sale or other disposition of
any Collateral, against any Loan Party or any other obligor under any of the
Specified Hedge Agreements or the Specified Cash Management Agreements without
the prior written consent of the Administrative Agent.

 

9.12            Withholding Taxes. Without limiting or expanding the provisions
of Section 3.10, each Lender shall indemnify the Administrative Agent (to the
extent that Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting or expanding the obligation of the Loan Parties to
do so) against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective). A certificate as to the amount of any such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amounts due
the Administrative Agent under this Section 9.12. The agreements in this
Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

9.13            Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.3, 2.7 and 10.5 or otherwise) allowed in
such judicial proceeding; provided, that the foregoing shall not prohibit any
Qualified Counterparty from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Laws; and

 



 129 

 

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.3,
2.7 and 10.5 or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase).  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.1 of this Agreement), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 



 130 

 

 

9.14            Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

   (i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

   (ii)           the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

  (iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 



 131 

 

 

   (iv)         such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

SECTION 10    MISCELLANEOUS

 

10.1            Amendments and Waivers. Except to the extent otherwise expressly
set forth in this Agreement, neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. Subject to Section
3.7(b), the Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that (1) any such
amendment, supplement, modification or waiver shall be acknowledged by the
Administrative Agent and (2) no such waiver and no such amendment, supplement or
modification shall:

 

  (i)             forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest or
forgive or reduce any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility and (y) that any amendment
or modification of the financial covenants or defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby;

 



 132 

 

 

(ii)             eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of such Lender;

 

(iii)            reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement (other than pursuant to any transaction or
transactions expressly permitted by the Loan Documents), in each case without
the written consent of all Lenders;

 

(iv)             after the Closing Date, no amendment, waiver or consent which
has the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 5.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent (it being understood and agreed that the waiver of any Default or
Event of Default effected with the requisite percentage of Lenders under the
other provisions of this Section 10.1 shall be effective to waive such Default
or Event of Default, despite the provisions of this clause (iv) and following
such waiver such Default or Event of Default shall be treated as cured for all
purposes hereunder, including under Section 5.2 and this clause (iv));

 

(v)             amend, modify or waive any provision of Sections 3.8 or 10.7(a)
of this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in
each case without the written consent of all Lenders except, in the case of
amendments to Section 3.8 pursuant to an Extension Amendment;

 

(vi)            [reserved];

 

(vii)           amend, modify or waive any provision of the Loan Documents that
by its terms adversely affects the rights of one Facility in respect of
Collateral in a manner different than another Facility, in each case without the
written consent of the Majority Facility Lenders with respect to each Facility
adversely affected thereby;

 

(viii)          reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility;

 

(ix)             amend, modify or waive any provision of Section 9 without the
written consent of each Agent adversely affected thereby;

 

(x)              amend, modify or waive any provision of Section 10.6 to further
restrict any Lender’s ability to assign or otherwise transfer its obligations
hereunder without the written consent of all Lenders;

 



 133 

 

 

(xi)            amend, modify or waive any provision of Sections 2.5 to 2.12
without the written consent of each Issuing Lender;

 

(xii)            [reserved]; and

 

(xiii)          amend, modify or waive any provision of this Section 10.1 that
requires the consent of: (A) each Issuing Lender without the express written
consent of each Issuing Lender; (B) each Agent without the express written
consent of each Agent; (C) the Majority Facility Lenders under any Facility with
the express written consent of the Majority Facility Lenders under such
Facility; and (D) all Lenders or each affected Lender without the express
written consent of each Lender.

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned), the Borrower and the Lenders or other Persons
providing the relevant Refinancing Facility (as defined below) to permit the
refinancing (including by extending maturity) of all or any portion of any
outstanding Term Loans or Revolving Loans and Revolving Commitments (such
refinanced Term Loans or Revolving Loans and Revolving Commitments, as the case
may be, each a “Refinanced Facility” and, collectively, the “Refinanced
Facilities”) with a replacement term loan tranche in the form of a separate term
loan facility (“Refinancing Facility”); provided that (a) the aggregate
principal amount of such Refinancing Facilities shall not exceed the aggregate
principal amount of such Refinanced Facilities plus accrued interest, fees and
expenses related thereto, (b) the maturity date for such Refinancing Facilities
shall not be earlier than the maturity date for the corresponding Refinanced
Facilities, (c) the weighted average life to maturity of such Refinancing
Facilities shall not be shorter than the weighted average life to maturity of
such Refinanced Facilities at the time of such refinancing (except to the extent
of nominal amortization for periods where amortization has been eliminated as a
result of prepayment of any applicable Term Loans) (d) if guaranteed, such
Refinancing Facility shall not be guaranteed by any Subsidiary of the Borrower
that is not a Guarantor and, if secured, shall not be secured by any property
that does not constitute Collateral; and (e) all other terms applicable to such
Refinancing Facilities (other than pricing and optional prepayment or redemption
terms) shall be substantially identical to, or not materially more favorable
(taken as a whole) to the Lenders or other Persons providing such Refinancing
Facility than, those applicable to the applicable Refinanced Facility, except to
the extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Loans in effect immediately prior
to such refinancing.

 



 134 

 

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders) is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then a Person reasonably acceptable to the
Borrower and the Administrative Agent shall have the right but not the
obligation to purchase from such Non-Consenting Lenders, and such Non-Consenting
Lenders agree that they shall, upon the Borrower’s request, sell and assign to
such Person, all of the Term Loans and Revolving Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all such
Term Loans and any outstanding Revolving Loans held by such Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption. In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 3.13.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (or the Administrative
Agent and the Borrower may enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate) (a) to cure any ambiguity,
error, omission or inconsistency of a technical nature, defect or inconsistency,
so long as such amendment, modification or supplement does not adversely affect
the rights of any Lender or the Issuing Lender, (b) to add one or more
additional credit facilities with respect to Incremental Term Loans to this
Agreement, including to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with any existing Term Loans, as applicable, and the accrued interest and fees
in respect thereof and (c) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that the conditions set forth in Section 2.14 are
satisfied, (d) to permit the extensions of credit from time to time outstanding
under any Incremental Equivalent Term Debt or Refinancing Facility permitted to
be incurred hereunder to share ratably in the benefits of Section 3.2 with any
existing Term Loans to the extent applicable taking into account the obligors
and scope and lien priority of the collateral securing such Refinancing Facility
as compared to any existing Term Loans as reasonably determined by the
Administrative Agent in consultation with the Borrower, (e) to implement changes
contemplated by Section 7.12 with respect to a change in the Borrower’s fiscal
year and (f) to implement any Benchmark Replacement or any Benchmark Replacement
Conforming Changes or otherwise effectuate the terms of Section 3.7(b) in
accordance with the terms of Section 3.7(b). In addition, notwithstanding the
foregoing, the Fee Letter may be amended, modified, supplemented or restated
with the written consent solely of the Borrower and the Administrative Agent.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 10.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, reduce any percentage specified in the
definition of Required Lender, disproportionately affect such Defaulting Lender
as compared to other Lenders holding the same Class of Loans, or alter the terms
of this proviso, will require the consent of such Defaulting Lender.

 



 135 

 

 

10.2            Notices. (a) All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopy or e-mail
communication) and mailed, telecopied or delivered or (ii) as and to the extent
set forth in Section 10.2(b) and in the proviso to this Section 10.2(a), in an
electronic medium and as delivered as set forth in Section 10.2(b) if to the
Borrower, at its address at 7900 Harkins Road, Lanham, MD 20706, Attention:
Matthew Norden; Paul S. Lalljie; Kevin Welch, E-mail Address: mnorden@2u.com;
plalljie@2u.com; kwelch@2u.com, with a copy to Latham & Watkins LLP, at its
address at 555 Eleventh Street, NW, Suite 1000, Washington, D.C. 20004-1304
Attention: Brandon Bortner and Katherine Putnam, E-mail Address:
Brandon.Bortner@lw.com and Katherine.Putnam@lw.com; if to the Administrative
Agent, at its address at 1585 Broadway, New York, New York, 10036, attention:
Agency Team, E-mail Address: AGENCY.BORROWERS@morganstanley.com, telephone No.
(917) 260-0588; if to the Administrative Agent, to its address at 1300 Thames
Street, 4th Floor, Thames Street Wharf, Baltimore, MD 21231, attention:
Documentation team, E-mail Address: DOCS4LOANS@morganstanley.com, or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties; provided, however, that materials and information
described in Section 10.2(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent; if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
administrative questionnaire delivered to the Administrative Agent (including,
as appropriate, notices delivered solely to the Person designated by a Lender on
its administrative questionnaire delivered to the Administrative Agent then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrower). All such notices and other communications
shall, when mailed, be effective four days after having been mailed, and when
telecopied or e-mailed, be effective when properly transmitted, except that
notices and communications to any Agent pursuant to Sections 2, 3, 5 and 9 shall
not be effective until received by such Agent. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 



 136 

 

 

(b)               The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications by electronic communication (including e-mail, FpML messaging,
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent reasonably requested by the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Qualified Counterparties by
posting the Communications on IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system (the “Platform”). The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
each Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute information covered by Section 10.15,
they shall be treated as set forth in Section 10.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

(c)               THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Administrative Agent Party or any of its Related
Persons; provided, however, that in no event shall any Administrative Agent
Party have any liability to the Borrower, any Lender, any Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 



 137 

 

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

10.3            No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.4            Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

 



 138 

 

 

10.5           Payment of Expenses . (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one counsel
plus one local counsel in each relevant jurisdiction) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of a
single firm of legal counsel, and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) to each Lender and of counsel to such Agent, plus, in
the case of any actual or perceived conflict of interest where the Lender or
Agent affected by such conflict notifies you of the existence of such conflict
and thereafter retains its own counsel, of one other firm of counsel for such
affected Lender or Agent and (iii) to pay, indemnify, and hold each Lender,
Agent and their respective affiliates and each of the respective officers,
partners, directors, employees, agents and controlling persons of the foregoing
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Indemnitee is or
is not a party to any such actions or suits and whether or not such actions or
suits are brought by the Borrower, its affiliates, its security holders or
creditors or any other person) and any such other documents, including any of
the foregoing relating to the use of proceeds of the Loans or Letters of Credit
or the violation of, noncompliance with or liability under, any Environmental
Law applicable to the operations of the Borrower or any Restricted Subsidiary or
any of the Properties and the reasonable fees and expenses of a single firm of
legal counsel, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions), in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (iii), collectively, the “Indemnified Liabilities”); provided, that
no Indemnitee will be indemnified for any Indemnified Liabilities to the extent
(a) it has been determined by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted from (i) the gross negligence, bad
faith or willful misconduct of such Indemnitee or (ii) a material breach of the
obligations of such Indemnitee under the Loan Documents or (b) any proceeding
between and among Indemnitees that do not involve an act or omission by the
Borrower or its Subsidiaries (other than claims against the Administrative Agent
or a Lead Arranger in its capacity or in fulfilling its role as the agent or
arranger or any other similar role under the Facilities (excluding its role as a
Lender)); provided further, that, this Section 10.5 shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee except to the extent found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee. The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

 



 139 

 

 

(b)               To the fullest extent permitted by applicable law, neither the
Borrower nor any Indemnitee shall assert, and each of the Borrower and each
Indemnitee does hereby waive, any claim against any party hereto, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
the foregoing shall not limit any Loan Party’s indemnity obligations to the
extent special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
receive indemnification hereunder. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby in the absence
of gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.

 

(c)               All amounts due under this Section 10.5 shall be payable not
later than ten (30) days after invoiced or demand therefor is made.

 

10.6            Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except (w)
to an assignee in accordance with the provisions of paragraphs (b) or (c) of
this Section 10.6, (x) by way of participation in accordance with the provisions
of paragraph (e) of this Section 10.6 or (y) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (h) of this Section
10.6 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors as assigns permitted hereby, Participants to the extent
provided in paragraph (e) of this Section 10.6 and, to the extent expressly
contemplated hereby, the Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)              Any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

  (i)              except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, an assignment effected by the Administrative
Agent in connection with the initial syndication of the Commitments or an
assignment of the entire remaining amount of the assigning Lender’s Commitments
or Loans under any Facility, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 (or, in the
case of a Term Facility, $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if a Specified Event of Default has occurred and is continuing;

 



 140 

 

 

(ii)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;

 

(iii)             no consent shall be required for any assignment except to the
extent required by paragraph (b)(i) of this Section 10.6 and, in addition, the
consent of:

 

(A)             the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund (other than a Defaulting
Lender); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)             the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) any
Term Facility if such assignment is to an Assignee that is not a Lender, an
Affiliate of a Lender or an Approved Fund or (y) the Revolving Facility if such
assignment is to an Assignee that is not a Lender with a Revolving Commitment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)             in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lenders
(such consent not to be unreasonably withheld or delayed);

 

(iv)            except in the case of assignments pursuant to paragraph (c)
below, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (or group of affiliated or related assignments)
(except (w) no processing and recordation fee shall be payable in the case of
assignments in connection with the initial syndication of the Facilities, (x) in
the case of contemporaneous assignments by any Lender to one or more Approved
Funds, only a single processing and recording fee shall be payable for such
assignments, (y) no processing and recordation fee shall be payable for
assignments among Approved Funds or among any Lender and any of its Approved
Funds and (z) the Administrative Agent, in its sole discretion, may elect to
waive such processing and recording fee in the case of any assignment), and the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire;

 



 141 

 

 

(v)            no assignment shall be permitted to be made to the Borrower or
any of its Subsidiaries; and

 

(vi)             no assignment shall be permitted to be made to a natural person
(or a holding company, investment vehicle or trust for, or owned and operated by
or for the primary benefit of natural Person).

 

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof in the Register pursuant to paragraph (d) below, from and
after the effective date specified in each Assignment and Assumption the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5); provided, that such Lender continues to comply with the
requirements of Section 3.10(g). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
subject to the requirements of paragraph (e) of this Section 10.6.

 

(c)              Notwithstanding anything in this Section 10.6 to the contrary,
but subject to recording thereof in the applicable Related-Party Register
pursuant to paragraph (d) below, a Lender may assign any or all of its rights
hereunder to an Affiliate of such Lender or an Approved Fund of such Lender
without (a) providing any notice (including, without limitation, any
administrative questionnaire) to the Administrative Agent or any other Person or
(b) delivering an executed Assignment and Assumption to the Administrative
Agent; provided that (A) such assigning Lender shall remain solely responsible
to the other parties hereto for the performance of its obligations under this
Agreement, (B) the Borrower, the Administrative Agent, the Issuing Lenders and
the other Lenders shall continue to deal solely and directly with such assigning
Lender in connection with such assigning Lender’s rights and obligations under
this Agreement until an Assignment and Assumption and an administrative
questionnaire have been delivered to the Administrative Agent, (C) the failure
of such assigning Lender to deliver an Assignment and Assumption or
administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption.

 



 142 

 

 

(d)              The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to entries with respect to itself), at any reasonable
time and from time to time upon reasonable prior notice. In the case of an
assignment to an Affiliate of a Lender or an Approved Fund pursuant to paragraph
(c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register (a “Related Party Register”) comparable to the
Register on behalf of the Borrower. The Register or Related Party Register shall
be available for inspection by the Borrower, the Issuing Lenders and any Lender
(but, with respect to any Lender, only to entries with respect to itself) at the
Administrative Agent’s office at any reasonable time and from time to time upon
reasonable prior notice. Except as otherwise provided in paragraph (c) above,
upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(iv) of this Section
10.6 and any written consent to such assignment required by paragraph (b) of
this Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d). The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” The Register and Related Party
Register are intended to cause each Loan and other obligation here under to be
in registered form within the meaning of Section 5f.103-1(c) of the U.S.
Treasury Regulations and Proposed Treasury Regulations Section 1.163-5(b) (or
any amended or successor version) and within the meaning of Sections 163(f),
871(h) and 881(c)(2) of the Code.

 

(e)               (i) Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no participation shall be permitted to be made to the Borrower or
any of its Subsidiaries, nor any officer or director of any such Person and (E)
no sale of a participation shall be effective until and unless recorded in the
selling Lender’s Participant Register. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 10.1. Subject to paragraph (g) of this
Section 10.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.9, 3.10 and 3.11 (if such Participant agrees to have
related obligations thereunder) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6 (it being understood that the documentation required under Sections
3.10(g) and (h) shall be delivered to the participating Lender). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

 



 143 

 

 

(f)               Each Lender that sells participations to a Participant, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amount of and interest owing with respect to the participation sold to
each such Participant (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c), Section 1.871-14(c)(1) of the U.S. Treasury Regulations, Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version)
and within the meaning of Sections 163(f), 871(h) and 881(c)(2) of the Code. The
entries in the Participant Register shall be conclusive (absent manifest error),
and the Borrower and the Lenders shall treat each Person whose name is recorded
in such Participant Register pursuant to the terms hereof as a participant for
all purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

 

(g)              A Participant shall not be entitled to receive any greater
payment under Section 3.9 or 3.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
had no such participation been transferred to such Participant, unless the sale
of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant shall not be entitled to the benefits of
Section 3.10 unless such Participant complies with Section 3.10(g) and (h) as if
it were a Lender.

 

(h)              Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other Person, and this Section shall not apply to
any such pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(i)                [Reserved.]

 

(j)                [Reserved.]

 

(k)              With respect to any proposed assignment or participation for a
Disqualified Institution:

 



 144 

 

 

(i)               No assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to the definition of “Disqualified
Institution”), such assignee shall not retroactively be disqualified from
becoming a Lender. Any assignment in violation of this clause (k)(i) shall not
be void, but the other provisions of this clause (k) shall apply.

 

(ii)              If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, purchase or prepay such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.6), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

 



 145 

 

 

(iv)            The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

 

10.7            Sharing of Payments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 8, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a director creditor of each Loan Party in the amount of such participation to
the extent provided in clause (b) of this Section 10.7.

 

(b)              In addition to any rights and remedies of the Lenders provided
by law, subject to Section 9.11, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
and to the extent permitted by applicable law, upon the occurrence of any Event
of Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final but excluding
trust accounts), in any currency, and any other credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(c)              Notwithstanding anything to the contrary contained herein, the
provisions of this Section 10.7 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 



 146 

 

 

10.8           Counterparts. This Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The words “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent of a manually signed letter which has
been converted into electronic form (such as scanned into “.pdf” format), or an
electronically signed letter converted into another format, for transmission,
delivery and/or retention.

 

10.9            Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10          Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

10.11         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12          Submission To Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:

 

(a)               submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
address set forth in Section 10.2 or on the signature pages hereof, as the case
may be, or at such other address of which the Administrative Agent shall have
been notified pursuant thereto; and

 



 147 

 

 

(d)             agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

 

10.13          Acknowledgments. The Borrower hereby acknowledges that:

 

(a)               it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

 

(b)              no Agent or Lender has any fiduciary relationship with or duty
to the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)               no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

(d)               each Agent, Issuing Lender, Lender and their Affiliates, may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.

 

10.14          Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral
obligations (i) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder to any Person other than the Borrower or any of the Subsidiaries that
are Guarantors; provided that no such release shall occur if such Collateral
continues to secure any Junior Financing, (ii) subject to Section 10.1, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iii) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under the
Guarantee and Collateral Agreement pursuant to clause (c) below, or (iv) under
the circumstances described in paragraph (b) below.

 

(b)              At such time as (i) the Loans, the Reimbursement Obligations
and the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) shall have been paid in
full or Cash Collateralized and (ii) the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 



 148 

 

 

(c)              Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty and Collateral Agreement
pursuant to this Section 10.14. In each case as specified in this Section 10.14,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents, or to evidence the release of such
Guarantor from its obligations under the Guarantee and Collateral Agreement, in
each case in accordance with the terms of the Loan Documents and this Section
10.14.

 

10.15          Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures for handling its own confidential
information; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section 10.15, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, officers,
directors, agents, attorneys, accountants, trustees and other professional
advisors or those of any of its affiliates (collectively, its “Related Parties”)
who need to know such information in connection with the Transactions and who
are informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential
(provided that such Agent or such Lender shall be responsible for the compliance
of its affiliates and Related Parties with the provisions of this paragraph),
(d) upon the request or demand of any Governmental Authority or any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
(other than as a result of a disclosure in violation of this Section 10.15), (h)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (j) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the Facilities or (k) to any other party
hereto; provided that, unless specifically prohibited by applicable law or court
order, each Lender shall notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 



 149 

 

 

10.16         WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

 

10.17          Patriot Act Notice. (a) Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

(b)              Each of the Agents, the Lenders and the Issuing Lenders hereby
notifies each Group Member, if any, organized under the laws of Canada, or any
province thereof, that pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
within Canada (including any guidelines or orders thereunder), it may be
required to obtain, verify and record information regarding such Person, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Person, and the transactions contemplated hereby.

 

10.18          No Fiduciary Relationship. The Borrower acknowledges that the
Lenders have no fiduciary relationship with, or fiduciary duty to, the Borrower
arising out of or in connection with this Agreement or the other Loan Documents,
and the relationship between each Lender and the Borrower is solely that of
creditor and debtor. This Agreement and the other Loan Documents do not create a
joint venture among the parties hereto. The Borrower acknowledges that the Lead
Arrangers and each Lender may have economic interests that conflict with those
of the Borrower, its stockholders and/or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.19          Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 



 150 

 

 

(a)             the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)              the effects of any Bail-In Action on any such liability,
including, if applicable:

 

  (i)             a reduction in full or in part or cancellation of any such
liability;

 

  (ii)            a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

 

10.20       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



 151 

 

 

10.21          Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Requirements of Law).

 

[Remainder of page left intentionally blank.]

 



 152 

 

 



IN WITNESS WHEREOF, the parties have caused this Credit Agreement to be executed
by their respective authorized officers or other authorized signatories as of
the date first above written.



 

  2U, INC., as Borrower           By: /s/ Paul S. Lalljie     Name: Paul S.
Lalljie     Title: Chief Financial Officer



 

[Signature Page to Credit Agreement]

 



  

 



 

  Morgan Stanley Senior Funding, Inc., as Administrative Agent, Collateral
Agent, Issuing Lender and as a Lender           By: /s/ Lisa Hanson     Name:
Lisa Hanson     Title: Vice President

 

[Signature Page to Credit Agreement]

 





  

 





 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and Issuing Lender      
    By: /s/ Doreen Barr     Name: Doreen Barr     Title: Authorized Signatory  
            By: /s/ Komal Shah     Name: Komal Shah     Title: Authorized
Signatory

 

[Signature Page to Credit Agreement]

 



  

 





 

  GOLDMAN SACHS BANK USA, as a Lender and Issuing Lender           By: /s/
Thomas M. Manning     Name: Thomas M. Manning     Title: Authorized Signatory



 

[Signature Page to Credit Agreement]

 



  



